Exhibit 10.2

SUBLEASE

This Sublease (this “Sublease”) is dated November 18, 2010, and is entered into
by and between Aricent US, Inc., a Delaware corporation (“Sublessor”), and Telik
Inc, a Delaware corporation (“Sublessee”).

Recitals

A. Sublessor has leased certain premises located at 700 Hansen Way, Palo Alto,
California (the “Premises”) pursuant to that certain Lease dated March 6, 2008,
by and between Sublessor and 700 Hansen LLC (“Master Landlord”), a copy of which
is attached hereto as Exhibit A and made a part hereof (the “Master Lease”);

B. The Master Lease is subject to that certain Ground Lease between Master
Landlord’s predecessor-in-interest and The Board of Trustees of the Leland
Stanford Junior University (“Ground Lessor”), dated March 29, 1977, a copy of
which is attached hereto as Exhibit B and made a part hereof (“Ground Lease”);
and

C. Sublessee wishes to sublease a portion of the Premises, consisting of
approximately 8,620 rentable square feet as depicted on Exhibit C attached
hereto and made a part hereof (the “Subleased Premises”) from Sublessor, and
Sublessor wishes to sublease the Subleased Premises to Sublessee, pursuant to
the terms of this Sublease.

Agreement

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Sublease, and for other valuable consideration which they hereby
acknowledge, the parties agree as follows:

1. Defined Terms. Terms used in this Sublease which are not specifically defined
herein shall have the meanings set forth in the Master Lease.

2. Sublease of Premises. Sublessee agrees to sublease the Subleased Premises
from Sublessor and Sublessor agrees to sublease the Subleased Premises to
Sublessee. This Sublease and Sublessee’s rights to the Subleased Premises shall
be subject to the terms and conditions of this Sublease, as well as the Master
Lease, as they pertain to the Subleased Premises. Sublessee hereby acknowledges
and agrees that it has read the Master Lease and hereby agrees to be subject to
all the terms and conditions contained therein with respect to the Subleased
Premises, except as otherwise provided herein. Sublessor warrants to Sublessee
that (a) attached hereto as Exhibit A is a true, correct and complete copy of
the Master Lease and that the Master Lease has not been amended or modified,
except as reflected in Exhibit A hereto, (b) as of the date of this Sublease,
Sublessor has not received any notice of default under the Master Lease and
(c) as of the date of this Sublease, the Master Lease is in full force and
effect. During the term of this Lease, Sublessee shall have the nonexclusive
right, in common with Sublessor, to use only for their intended purposes the
common areas (such as driveways, sidewalks, parking areas, loading areas, access
roads and lobby, provided that Sublessor shall have exclusive control of the
receptionist desk) in the Premises that are designated in the Master Lease as
common areas and not leased to or identified for the exclusive use of Sublessor
under the terms of this Sublease.

(a) Measurement of Subleased Premises. Sublessee understands and agrees that any
reference to square footage of the Subleased Premises is approximate only and
includes all interior partitions, columns and exterior walls, and, if
applicable, covered areas immediately outside the entry doors or loading docks.
Sublessee waives any claim against Sublessor regarding the accuracy of any such
measurement and agrees that there shall not be any adjustment in basic rent or
operating expenses or other amounts payable hereunder. Sublessor and Sublessee
agree that for purposes of this Sublease, and except for the addition or
deletion of space to the Subleased Premises by amendment to this Sublease, the
rentable square footage of the Subleased Premises shall not change throughout
the Term of this Sublease due to any remeasurement of any portion of the
Subleased Premises.

 

1



--------------------------------------------------------------------------------

3. Commencement Date. This Sublease shall take effect as of 8:00 a.m. PST on
November 29, 2010 (the “Commencement Date”). Notwithstanding the foregoing, the
written approval of both Master Landlord and Ground Lessor to this Sublease
shall be a condition precedent to the Commencement Date and the effectiveness of
this Sublease. If Sublessor for any reason does not obtain the written consent
of both Master Landlord and Ground Lessor to this Sublease within fifteen
(15) calendar days after the date of this Sublease, or if either Master Landlord
or Ground Lessor disapproves of this Sublease, this Sublease shall be void for
failure of the foregoing condition, and Sublessee shall immediately remove any
Sublessee property which may have been moved into the Subleased Premises. In no
event shall Sublessee be liable to Sublessor for any loss or damage on account
of Sublessor’s failure to obtain such consents. Sublessee acknowledges that
Ground Lessor’s consent may be conditioned upon a payment of a surcharge or fee
payable to the Ground Lessor (the “Stanford Surcharge”). Sublessee agree to pay,
as additional rent, any Stanford Surcharge charged by Ground Lessor solely as a
result of this Sublease.

4. Early Occupancy. Sublessee shall be permitted, subject to the terms and
conditions of this Sublease, to enter the Subleased Premises solely for the
purpose of moving, installing furniture or equipment or performing any approved
alterations pursuant to Section 10 from the date hereof to the Commencement Date
(the “Early Occupancy Period”). Sublessee’s occupancy of the Subleased Premises
during the Early Occupancy Period shall be subject to the following terms and
conditions: (a) concurrently with the execution and delivery of this Sublease,
and prior to any such early occupancy by Sublessee, Sublessee shall deliver to
Sublessor (i) the first installment of Monthly Rent (as defined in Section 6(a))
due under this Sublease, (ii) the Security Deposit (as defined below), and
(iii) certificate(s) of insurance evidencing the insurance required pursuant to
Section 13 below; (b) Sublessee’s occupancy of the Subleased Premises during the
Early Occupancy Period shall be subject to all of the covenants and conditions
on Sublessee’s part contained in this Sublease, except for the obligation to pay
Monthly Rent; and (c) Sublessee’s early occupancy in no way unreasonably
disturbs or unreasonably interferes with Sublessor’s occupancy or use of its
remaining portion of the Premises.

5. Expiration Date. The term of this Sublease shall expire on March 31, 2013
(the “Term”). Subject to the provisions of this Sublease, the term of this
Sublease shall automatically terminate if the term of the Master Lease
terminates for any reason; provided, however, that in the event of any
termination of the Master Lease or reentry or dispossession of Sublessor by
Master Landlord under the Master Lease, Master Landlord may, at its option,
elect to continue this Sublease in effect as a direct lease between Master
Landlord and Sublessee, and Sublessee shall, if explicitly requested by Master
Landlord, attorn to Master Landlord pursuant to the then executory provisions of
this Sublease. Any holdover beyond the expiration or other termination of the
Term of this Sublease shall only be with the consent of Sublessor, which consent
may be withheld in Sublessor’s sole discretion and the applicable provisions of
the Master Lease shall apply to any such holdover.

6. Rent.

(a) Basic Rent. Sublessee shall pay to Sublessor as Basic Rent for the Subleased
Premises, in advance and subject to adjustment as provided in Section 6(b)
below, the sum of $32,325 on or before the Commencement Date and on or before
the first day of each and every successive calendar month. Basic Rent for any
partial month shall be payable in advance and shall be prorated at the rate of
1/30th of the monthly Basic Rent per day. The Basic Rent does not include the
Stanford Surcharge to the extent assessed due to Sublessee’s occupancy of the
Subleased Premises, as provided in Section 31 below.

(b) Escalations. The Basic Rent provided for in paragraph 6(a) shall be
increased annually by 3% on each anniversary of the Commencement Date and the
monthly Basic Rent for each period shall be as set forth below:

 

Lease Months 1-12

   (Commencement Date-11/30/2011)   $ 32,325.00   

Lease Months 13-24

   (12/1/2011-11/30/2012)   $ 33,294.75   

Lease Months 25- 28

   (12/1/2012-3/31/2013)   $ 34,293.59   

 

2



--------------------------------------------------------------------------------

(c) Expenses. In no event shall Sublessee have any obligation to pay any portion
of Taxes or other Operating Costs assessed by Master Landlord to Sublessor
pursuant to the Master Lease, provided that for accounting purposes, the parties
agree that the Sublessee’s portion of the Operating Expenses and Taxes included
in the Basic Rent have been estimated at $0.68 per square foot of the Subleased
Premises. Nothing in this subsection (c) shall reduce Sublessee’s obligations to
pay for (i) charges imposed on Sublessor by Master Landlord solely due to
Sublessee’s breach of a term of this Sublease or Master Lease, (ii) the Stanford
Surcharge, or (iii) any amount due under Section 12.

(d) Rent Payment. Basic Rent and all other costs and expenses payable hereunder
by Sublessee shall be referred to collectively as “Monthly Rent.” All Monthly
Rent payments shall be paid to Sublessor on a monthly basis and are due and
payable on the first day of each month. Unless provided otherwise in the Master
Lease or herein, all other rent (other than Basic Rent) shall be paid to
Sublessor on the earlier of (i) five (5) days before the payment of same is
required under the Master Lease, provided that Sublessor will endeavor to
provide timely prior written notification of the additional rent and any
deadlines for payment demanded by the Master Landlord, or (ii) twenty (20) days
following Sublessor’s written demand therefor. Sublessee acknowledges that in
the event it is late on payment of an amount due to Sublessor hereunder, it will
be subject to late payment penalties as detailed in Section 44 of the Master
Lease in accordance with terms of Section 19 below.

7. First Month’s Rent and Security Deposit.

(a) Prepayment. Upon execution of this Sublease, Sublessee shall deliver to
Sublessor the first month’s rent in the sum of $32,325.00, which shall apply to
the Basic Rent due from the Commencement Date through December 31, 2010.

(b) Security Deposit: Concurrently with Sublessee’s execution of this Sublease,
Sublessee shall deposit with Sublessor the sum of $96,975.00 which sum shall be
held by Sublessor as a security deposit for the faithful performance by
Sublessee of all of the terms, covenants and conditions of this Sublease to be
kept and performed by Sublessee. If Sublessee defaults with respect to any
provision of this Sublease, including but not limited to, the provisions
relating to the payment of Basic Rent, Sublessor may (but shall not be required
to) use, apply, or retain all or any part of this security deposit for the
payment of any amount which Sublessor may spend as permitted by law by reason of
Sublessee’s default of its obligations hereunder or to compensate Sublessor for
any other loss or damage which Sublessor may suffer by reason of such default.
If any portion of said deposit is so used, Sublessee shall, within ten (10) days
after written demand therefor, deposit cash with Sublessor in the amount
sufficient to restore the security deposit to its original amount; Sublessee’s
failure to do so shall be a material breach of this Sublease. Sublessor shall
not be required to keep this security deposit separate from its general funds
and Sublessee shall not be entitled to interest on such deposit. If Sublessee is
not in default at the expiration or termination of this Sublease, the security
deposit or any balance thereof shall be returned to Sublessee no later than
thirty (30) days after Sublessee has vacated the Subleased Premises in
accordance with the terms of this Sublease. In the event of an assignment of
Sublessor’s interest in this Sublease, Sublessor shall transfer said deposit to
Sublessor’s successor in interest, and Sublessee agrees that Sublessor shall
thereupon be released from liability for the return of such deposit or any
accounting therefor.

8. Condition of the Subleased Premises.

(a) On the Commencement Date, Sublessor shall deliver the Subleased Premises in
its then current “as is” condition, with all operating systems and equipment,
including without limitation HVAC, electrical, , plumbing, lighting, filing
systems, in good working order and repair. Subject to the foregoing, Sublessee
represents and warrants that Sublessee has inspected the Subleased Premises, and
has independently determined that the Subleased Premises are suitable for its
intended uses. SUBJECT TO THE FOREGOING, SUBLESSEE ACCEPTS THE PREMISES “AS IS,
WHERE IS,” WITHOUT REPRESENTATION OR WARRANTY BY SUBLESSOR, ALL OTHER
REPRESENTATIONS AND WARRANTIES OF SUBLESSOR, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTIES OF MERCHANTABILITY, HABITABILITY, FITNESS FOR A PARTICULAR PURPOSE,
OR ANY OTHER KIND ARISING OUT OF THIS SUBLEASE AND THERE ARE AND SHALL BE NO
REPRESENTATIONS OR WARRANTIES THAT EXTEND BEYOND THE REPRESENTATIONS AND
WARRANTIES, IF ANY, EXPRESSLY SET FORTH IN THIS SUBLEASE. Sublessor shall not be
required to make any improvements or repairs to the Subleased Premises, or to
provide any Sublessee improvement or other allowance to Sublessee, except as
explicitly provided herein. Based solely on the Master Landlord’s obligations in
the Master Lease, and subject to all the terms and conditions set forth in the
Master Lease related to providing the same, Sublessee shall be provided with the
same access, water, heat and air conditioning, that would otherwise be available
to and/or enjoyed by Sublessor with respect to the Subleased Premises.

 

3



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary, Sublessor shall, at its expense,
repair any condition in the Subleased Premises which a governmental agency has
identified in writing during twelve (12) month period after the Commencement
Date violates the applicable laws, rules, building code, regulation, ordinance,
or the Americans with Disabilities Act of 1990 (collectively, the “Laws”), ,
provided that the violation existed as of the Commencement Date and was not
caused by any alteration or modifications made by Sublessee.

9. Use of the Subleased Premises; Compliance with Laws.

(a) Sublessee shall use the Subleased Premises only for research, development
and general office and administrative uses, subject to the provisions of the
Master Lease.

(b) In addition to the indemnified parties set forth in the Master Lease,
Sublessee shall indemnify, defend and hold Sublessor and Master Landlord
harmless from and against any and all claims, losses, damages and expenses,
including clean-up costs and reasonable attorneys’ fees and expenses, incurred
by or asserted against Sublessor or Master Landlord and arising from or relating
to (i) any breach or default by Sublessee under this Sublease, (ii) the use or
occupancy of the Subleased Premises by Sublessee or its employees, agents,
contractors, visitors, licensees or invitees, or (iii) the introduction or use
by Sublessee of hazardous or toxic materials, as such materials may be
identified in any federal, state or local law or regulation (“Hazardous
Substances”) on or about the Subleased Premises, except to the extent such
claims, losses, damages and expenses result from the gross negligence or willful
misconduct of Sublessor or Master Landlord, or their respective agents, servants
or employees. Sublessee hereby assumes all risk of damage to the property of
Sublessee in, upon or about the Subleased Premises arising from any cause, and
Sublessee hereby waives all claims in respect thereof against Sublessor and
Master Landlord, except to the extent any such claims result from the gross
negligence or willful misconduct of Sublessor or Master Landlord, as the case
may be. Notwithstanding the foregoing, in no event shall Sublessor or Master
Landlord be liable under any circumstance for a loss of, or injury to
Sublessee’s business, including, without limitation, lost profits. Without
limiting or modifying the provisions of Section 21, which in part incorporates
the terms of Section 50 of the Master Lease, Sublessee acknowledges that it
shall not use any Hazardous Substances in, on or about the Subleased Premises,
in a manner that would constitute a breach or violation of any applicable laws
or regulations, or the terms and provisions of the Master Lease. Sublessee shall
not use any portion of the roof of the building in which the Subleased Premises
are located.

(c) Subject to Sublessor’s repair obligations under Section 8(b), and without
limiting or modifying the provisions of Section 21, which in part incorporates
the terms of Section 7(a) of the Master Lease, Sublessee acknowledges and agrees
that it shall, in connection with its use and occupation of the Subleased
Premises, and at its sole cost and expense, promptly observe and comply with all
laws, statutes, ordinances, building codes and governmental rules, regulations
and requirements now or hereafter in effect, including laws now or hereafter
enacted.

(d) Disclosure of Hazardous Substances. Sublessee acknowledges that Sublessor
has advised Sublessee that detectable amounts of hazardous substances and
groundwater contaminants have come to be located beneath and/or in the vicinity
of the Subleased Premises. (See, for example, State of California – Department
of Toxic Substances Control Remedial Action Orders No. HAS 88/89-030 dated
June 2, 1989, and Regional Water Quality Control Board Order No. 94-130, dated
September 21, 1994.) Sublessee has made such investigations and inquiries as it
deems appropriate to ascertain the effects, if any, of such substances and
contaminants on its operations and persons using the Subleased Premises).
Sublessor makes no representation or warranty with regard to the environmental
condition of the Subleased Premises.

(e) All articles of personal property, and all business and trade fixtures,
machinery and equipment, furniture and movable partitions, if any, owned or
installed by Sublessee at its expense in the Subleased Premises shall be and
remain the property of Sublessee and may be removed by Sublessee at any time,
provided that Sublessee, at its expense, shall repair any damage to the
Subleased Premises.

 

4



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained in this Section 9 but
subject to the provisions of subsection (d), Sublessee shall have no
responsibility to remove, or liability to Sublessor arising from, any Hazardous
Substances located on, in or under the Subleased Premises prior to the
Commencement Date, except where caused by Sublessee’s early occupancy.

10. Alterations. In the event Sublessee seeks to perform any alterations (as
defined in Paragraph 8 of the Master Lease), the terms of Paragraph 8 shall
govern and inure to the benefit of both the Master Landlord and the Sublessor as
if the term “Sublessor” were substituted for the term “Landlord” therein and the
term “Sublessee” were substituted for “Tenant”.

11. Maintenance. Except for those obligations of Master Landlord under the
Master Lease and subject to Section 8(b) herein, Sublessee shall repair and
maintain the Subleased Premises and all equipment, systems, and property which
are either located within or solely servicing the Subleased Premises, in good
and clean order and condition and in every respect as required by the Master
Lease. At the expiration or earlier termination of the Term of this Sublease,
Sublessee shall surrender the Subleased Premises to Sublessor in as good order
and condition as when Sublessee took possession, normal wear and tear and
casualty and condemnation excepted, and in the condition required for the
surrender of same under the provisions of the Master Lease. In addition, and
without limitation of the foregoing, Sublessee shall (a) if Sublessor so
requests, remove any improvements or alterations made by Sublessee to the
Subleased Premises and repair any damage caused by such removal, and (b) if
Sublessor shall so request, leave any improvements or alterations made by
Sublessee to the Subleased Premises, except for any trade fixtures or personal
property installed or placed by Sublessee in the Subleased Premises. The
Sublessee shall also pay in full all utility costs and all carpet cleaning and
janitorial costs for the Subleased Premises throughout the full term of the
Sublease. Notwithstanding anything to the contrary contained in this Section 11
and exclusive of any damage caused by Sublessee, Sublessor (or Master Landlord
to the extent Master Landlord has agreed to take on the following obligations)
shall remain responsible for the repair and maintenance of all equipment,
systems and property which service the entire Premises (as opposed to solely
servicing the Subleased Premises) and Sublessee shall pay its prorated share
(based on square footage of the Subleased Premises to the Premises) of the
actual costs of such repair and maintenance, provided that if Sublessee contests
a repair cost as unreasonably excessive (in light of comparable repair costs
within the City of Palo Alto) or inaccurate, Sublessee shall notify Sublessor of
its objection prior to the applicable payment due date and the parties will in
good faith seek to resolve the dispute within ten (10) days of Sublessor’s
receipt of the notice.

(a) Notwithstanding anything to the contrary, Sublessor may elect, at its
option, to perform certain repairs or routine maintenance of the systems, such
as heating and air conditioning, serving the Subleased Premises and in such
event, Sublessee shall pay to Sublessor its proportionate share of the actual
and reasonable cost of such maintenance.

(b) Without limiting or modifying the provisions of Section 21, which in part
incorporates the terms of Section 9 of the Master Lease, Sublessee hereby waives
all rights under California Civil Code section 1941 and all rights to make
repairs at the expense of Sublessor or in lieu thereof to vacate the Subleased
Premises as provided by California Civil Code section 1942 or any other law,
statute or ordinance now or hereafter in effect.

(c) Except for Section 8(b), Sublessor has no obligation and has made no promise
to alter, remodel, improve, repair, maintain, decorate or paint the Subleased
Premises or any part thereof or any equipment, fixtures or improvements therein,
except as expressly set forth in this Lease. No representations respecting the
condition of the Subleased Premises, the Premises or the Building have been made
to Sublessee either by Sublessor or by any real estate broker, except as
expressly set forth in this Sublease. Sublessee’s obligation to keep the
Subleased Premises and every part thereof and all equipment, fixtures and
improvements therein in good condition and repair in accordance with this
Section 11 is part of the consideration for Sublessor’s leasing the Subleased
Premises to Sublessee.

12. Utilities and Service. Sublessee shall pay for all water, gas, light, heat,
power, electricity, telephone, trash pickup and all other services supplied to
or consumed on the Subleased Premises. In the event that any service is not
metered or billed separately for the Subleased Premises, the cost of such
utility or service shall be paid by Sublessee in proportion to the percentage of
space occupied by Sublessee of the overall Premises. Sublessor shall have no
obligation to furnish interior janitorial services or janitorial services.

 

5



--------------------------------------------------------------------------------

13. Entry by Sublessor. Sublessor reserves , and shall at all reasonable times
have the right to enter the Subleased Premises (i) to inspect the Subleased
Premises, (ii) to supply services to be provided by the Sublessor, (iii) to
alter, improve, or repair the Subleased Premises or any portion thereof, and
(iv) to carry out maintenance work on or for its internet links installed in the
server room located in the Subleased Premises. For each of the foregoing
purposes, Sublessor shall at all times have and retain a key with which to
unlock all of the doors in, on and about the Subleased Premises (excluding the
Sublessee’s vaults, safes and similar areas designated in writing by Sublessee
in advance) and Sublessor shall have the right to use any and all means which
the Sublessor may deem proper to open the said doors in an emergency in order to
obtain entry to the Subleased Premises. Any entry by the Sublessor to the
Subleased Premises pursuant to this paragraph 13 shall not under any
circumstances be construed as or deemed to be a forcible or unlawful entry into
Subleased Premises or an eviction, actual or constructive, of Sublessee from the
Subleased Premises or any portion thereof. Notwithstanding the foregoing, except
in emergencies, Sublessor shall provide Sublessee with at least 24 (twenty four)
hours prior verbal notice of entry and shall use reasonable efforts to minimize
any interference with Sublessee’s use of the Subleased Premises. If entry is
compelled by an emergency, Sublessor shall inform Sublessee of such entry as
soon as reasonably possible.

14. Insurance. Sublessee shall maintain all insurance described in Paragraph 11
of the Master Lease. Any such insurance shall, in addition to the Master
Landlord, also name Sublessor as an additional insured there under. The policies
and the coverage provided shall be primary, provided that Sublessor, although an
additional insured, shall nevertheless be entitled to recovery under such policy
for any damage to Sublessor or the other related parties by reason of acts or
omissions of Sublessee, and that any coverage carried by Sublessor shall be
noncontributory with respect to policies carried by Sublessee. Sublessee hereby
waives all claims against Sublessor and Master Landlord, and their respective
members, partners, shareholders, trustees, and beneficiaries, and their
respective officers, directors, agents, servants, employees and independent
contractors for damage to or loss or theft of any property or for any bodily or
personal injury, illness or death of any person in, on or about the Premises
arising at any time and from any cause whatsoever other than solely by reason of
the gross negligence or willful misconduct of Sublessor or Master Landlord.
Prior to the Commencement Date or early occupancy of the Subleased Premises
pursuant to Section 4 above, Sublessee shall provide to Sublessor certificates
of insurance required by Section 11 of the Master Lease, with endorsements
thereto as required by Section 11 of the Master Lease to be furnished within 30
days thereafter.

15. Assignment/Subletting. Notwithstanding anything to the contrary in Sublease,
including Section 21, Sublessee may not transfer, assign, encumber or sublease
all or any portion of the Subleased Premises or its interest under this
Sublease, directly or indirectly, by operation of law or otherwise, or permit
the Subleased Premises to be occupied by anyone other than Sublessee. Sublessor
acknowledges that the Ground Lease provides that in all cases the Premises may
be used by only two (2) users, including Sublessor.

16. Casualty or Taking. In the event of any casualty or the exercise or
threatened exercise of the power of eminent domain, any rights to damages or
compensation relating to any improvements installed by Sublessor, or which
Sublessor may require remain in the Subleased Premises on termination of this
Sublease, shall belong to Sublessor in all cases, and any election by Sublessee
to terminate the Sublease shall not bind Sublessor with respect to the Master
Lease, which Sublessor alone shall exercise any right to terminate the term of
the Master Lease. Any condemnation award for any improvements paid for by
Sublessee, to the extent Sublessee has the right to remove same from the
Subleased Premises on the termination of the term of this Sublease, may be
claimed by Sublessee, subject to any rights of Master Landlord under the Master
Lease.

17. Signage. Subject to obtaining the prior written consent of Master Landlord
and Sublessor, and at the sole expense of Sublessee, Sublessee shall have the
right to install a sign on the a lower portion (as identified by Sublessor) of
the existing monument in front of the Building, a sign on the left exterior
glass of the entry of the main lobby, and a sign on the left side wall in main
lobby, with all such signage to be consistent with and no greater in size,
location and prominence with the signage of Sublessor. Except as provided in the
foregoing sentence, Sublessee shall have no right to maintain signs in any
location in, on or about the Subleased Premises or the Premises (including the
main desk in the lobby), and shall not place or erect any signs that are visible
from the exterior of the Building.

18. Parking. On the terms and subject to the conditions set forth in the Master
Lease, Sublessee shall have the right, free of charge, to the non-exclusive use
of a pro rata share of the parking spaces allotted per the Master Lease. No
parking spaces shall be reserved for the exclusive use of Sublessee. Sublessee
shall use such parking spaces solely for parking automobiles of Sublessee’s
officers, employees and visitors. At Sublessee’s option, and subject to Master
Landlord’s consent, the first five (5) spaces on the west side of the parking
lot shall be marked, at Sublessee’s expense, as “visitor” parking and shall not
be utilized by Sublessor employees.

 

6



--------------------------------------------------------------------------------

19. Use of Existing Furniture. Sublessor shall leave in the Subleased Premises,
and Sublessee shall be entitled to use during the term at no additional charge,
the cubicles and the desks, chairs, filing cabinets and all other furniture
located in private offices, conference rooms, offices, and cubicles within the
Subleased Premises as of the date of this Sublease and the data and phone
cabling for the private offices in the Subleased Premises as detailed in Exhibit
“E” (collectively, the “Furniture”). Sublessee hereby accepts the Furniture in
its existing condition, as is, where is and with all faults. The Furniture shall
remain the property of Sublessor and shall be returned to Sublessor upon the
expiration or earlier termination of this Sublease in the same condition as of
the delivery of possession, ordinary wear and tear excepted. Sublessor is not
obligated to provide any furniture in the main lobby area and no artwork or
plants or other Furniture or any data or phone cabling will be provided.

20. Default.

(a) Any occurrence which would constitute a default of Sublessor under the
Master Lease shall apply as well to this Sublease and constitute a default
hereunder as if the term “Sublessee” were substituted for the term “Tenant,” and
the term “Sublessor” were substituted for the term “Landlord,” except that all
periods for the cure of any such failure, breach or default by Sublessee shall
be reduced from the time provided therein by five (5) days, but in no event
shall the notice period be less than two (2) days.

(b) In the event of a default by the Master Landlord under the Master Lease,
Sublessor, at Sublessee’s request, shall make good faith reasonable efforts, at
no cost or expense to Sublessor, and without any obligation to commence or
continue any such matter, to obtain such performance by Master Landlord of its
obligations under the Master Lease. If the Master Landlord fails or refuses to
cure any default by Master Landlord under the Master Lease within the time
required under the Master Lease for the cure of same, and if such default
results in a substantial impairment of Sublessee’s use of the Subleased
Premises, then Sublessee shall provide written notice to Sublessor. If Sublessor
does not cause such default to be cured within thirty (30) days of receipt of
such notice, then Sublessee shall have the right to terminate this Sublease upon
60-days prior written notice, provided that such actions or termination will be
Sublessee’s sole and exclusive remedy against Sublessor. To the extent that, as
a result of Master Landlord’s default under the Master Lease affecting the
Subleased Premises, Sublessor recovers any sum from Master Landlord or is
entitled to any abatement, credit, set-off, or offset, such recovery, abatement,
credit, set-off, or offset, or the benefit thereof, Sublessor shall, to the
extent such sum or benefit relates solely to the Subleased Premises, credit
Sublessee the amount of such recovery less any costs (including reasonable
attorney’s fees) incurred by Sublessor in obtaining the recovery.

(d) In the event of any default by Sublessor, Sublessee’s exclusive remedy shall
be an action for damages. Notwithstanding any other provision of this Lease,
neither Sublessor nor any of the other Sublessor affiliates, agents, officers,
employees, or shareholders (“Sublessor Parties”) shall have any personal
liability under this Lease.

21. Compliance with Master Lease Terms. As to the Subleased Premises, this
Sublease is subject to the terms and conditions of the Master Lease and the
matters to which the Master Lease are subject and subordinate pursuant to the
terms thereof. Except with respect to provisions of this Sublease which are
expressly inconsistent with or which modify the Master Lease, Sublessee shall
comply with and perform all terms, covenants and conditions of the Master Lease
with respect to the Subleased Premises as if Sublessee were the “Tenant”
thereunder; provided, however, that Sublessee shall not have the benefits of any
of Sublessor’s rights under, nor shall Sublessee be required to perform (and
Sublessor shall remain liable for the performance of the obligations of
Sublessor, as Lessee under) Master Lease Sections 2, 3, 4, 5, 7(b), 7(c), 11
(first paragraph, clause (ii), with regard to insurance covering leasehold
improvements, furniture, fixtures and equipment already installed or present in
the Subleased Premises as of the Commencement Date), 12 (first paragraph), 13
(first paragraph), 16, 23 (first paragraph, only with regard to repair and
service to the air conditioning and heating system), 48, 55, 56 and 57. In
addition, Sublessee hereby assumes and shall be bound by all of the Sublessor’s
indemnities (including without limitation, those indemnity provisions set forth
in Paragraph 18 of the Master Lease), waivers, covenants and agreements in favor
the Master Landlord and contained in the Master Lease accruing from and after
the Commencement Date, and the same shall be incorporated in, and applicable to
this Sublease by this reference, and shall inure to the benefit of both the
Master Landlord and the Sublessor as if the term “Sublessor” were substituted
for the term “Landlord” therein. In addition, Sublessor hereby assumes and shall
be bound by all of the Master Landlord’s indemnities (including without
limitation, those indemnity provisions set forth in Paragraph 18 of the Master
Lease), waivers, covenants and agreements in favor the Tenant and contained in
the Master Lease accruing from and after the Commencement Date, and the same
shall be incorporated in, and applicable to this Sublease by this reference, and
shall inure to the benefit of the Sublessee as if the term “Sublessee” were
substituted for the term “Tenant” therein. In the event of any default by
Sublessee under this Sublease, Sublessor shall have all of the rights and
remedies available to the “Landlord” under the Master Lease, all of such rights
and remedies being incorporated in this Sublease by this reference.
Notwithstanding anything in this Section 19 to the contrary, Sublessor shall not
be required to perform the obligations of the Master Landlord under the Master
Lease and shall have no liability to Sublessee arising from or related to Master
Landlord’s failure to perform any of its obligations under the Master Lease;
provided, however, that Sublessor, at Sublessee’s request, shall make good faith
efforts, at no cost or expense to Sublessor, to obtain such performance by
Master Landlord of its obligations under the Master Lease. Notwithstanding
anything in this Section 21 to the contrary, Sublessor shall not be deemed or
construed to have undertaken any obligation or liability of the “Landlord” under
the Master Lease. Neither Sublessee nor Sublessor shall take any action, nor
consent to or permit any action to be taken by any of such party’s employees,
agents, contractors, licensees or invitees, that would cause a default under any
provision of the Master Lease.

 

7



--------------------------------------------------------------------------------

22. Time of Essence. Time is of the essence of this Sublease and each of its
provisions.

23. Partial Invalidity. If any term, provision or condition contained in this
Sublease shall, to any extent, be invalid or unenforceable, the remainder of
this Sublease, or the application of such term, provision or condition to
persons or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Sublease shall be valid and enforceable to the
fullest extent possible permitted by law.

24. Governing Law. This Sublease shall be construed and enforced in accordance
with the laws of the State of California.

25. Brokers. Both parties warrant and represent to each other that no broker
other than Newmark Knight Frank for Sublessor and Studley, Inc. for Sublessee
(collectively, the “Brokers”) have acted as brokers in this transaction, and
Sublessor shall pay all commissions owed to such Brokers as a result of this
transaction. Accordingly, both parties further warrant and represent to each
other that no brokers (other than the Brokers) are entitled to any commission,
finder’s fee, compensation, or remuneration of any type, kind, or nature.
Sublessee agrees to indemnify and hold harmless Sublessor from any and all
liability, responsibility, claims, damages, costs, and attorney’s fees of any
kind or nature incurred or sustained by Sublessor as the result of the claim by
any broker than Studley Inc. or any other party or entity for a commission or
finder’s fee resulting from the activities or actions of Sublessee. Sublessor
agrees to indemnify and hold harmless Sublessee from any and all liability,
responsibility, claims, damages, costs, and attorney’s fees of any kind or
nature incurred or sustained by Sublessee as the result of (i) the claim by any
broker or any other party or entity for a commission or finder’s fee resulting
from the activities or actions of Sublessor and (ii) Sublessor’s failure to pay
all commissions owed to the Brokers pursuant to written agreements between the
Brokers and Sublessor.

26. Attorneys’ Fees. In the event of any litigation by either party to enforce
any term of this Sublease or the Master Lease, the prevailing party shall be
entitled to recover from the other party such costs and reasonable attorneys’
fees as may have been incurred, including any and all costs incurred in
enforcing, perfecting and executing such judgment.

27. Notices. Any notice required or given under this Sublease shall be in
writing to each party at the address as set forth below, by hand delivery,
electronic facsimile, overnight courier, or by certified mail, postage prepaid,
return receipt requested, effective upon delivery to the address specified
below. The addresses of each party shall be changed by notice given the other
party in accordance with the provisions of this Section 26.

 

8



--------------------------------------------------------------------------------

To Sublessor:

   Aricent US Inc.    700 Hansen Way    Palo Alto, CA 94304    Attn: General
Counsel    With a copy to:    Aricent US Inc.    1 Tower Center    East
Brunswick, New Jersey 08816    Attn: General Counsel

To Sublessee:

  

Telik Inc.

3165 Porter Drive,

Palo Alto, CA 94304

   [Before the Commencement Date]    Telik Inc.    700 Hansen Way,    Palo Alto,
CA 94304    [After the Commencement Date]

28. No Renewal Term. Sublessee acknowledges that notwithstanding anything in the
Master Lease, this Sublease does not include any right of renewal.

29. Submission Of Lease. The submission of this Sublease to Sublessee is not an
offer to sublease the Subleased Premises, or an agreement by Sublessor to
reserve the Subleased Premises for Sublessee. Sublessor and Sublessee will not
be bound to Sublessee until Sublessee has duly executed and delivered duplicate
original leases to Sublessor and Sublessor has duly executed and delivered one
of those duplicate original leases to Sublessee.

30. Intentionally Deleted.

31. Ground Lease. This Lease and the obligations of Sublessor and Sublessee are
conditioned upon the receipt by Sublessor at no cost to Sublessor prior to the
Commencement Date written consent to assignment from the Ground Lessor, which
may include a requirement to pay a surcharge or fee payable to the Ground Lessor
(the “Stanford Surcharge”). Sublessee hereby agrees to indemnify, defend and
hold Sublessor harmless from any loss, cost or other liability that Sublessor
may incur if any default by Sublessee under this Sublease results in the breach
of any term or condition contained in any consent document received from the
Master Landlord or Ground Lessor. Sublessor hereby agrees to indemnify, defend
and hold Sublessee harmless from any loss, cost or other liability that
Sublessee may incur if any default by Sublessor under this Sublease results in
the breach of any term or condition contained in any consent document received
from the Master Landlord or Ground Lessor.

32. Master Landlord’s Consent. Master Landlord’s written consent is required.

33. Limitation on Sublessee’s Liability. Notwithstanding anything to the
contrary in this Sublease or in any other document or instrument executed in
connection with this Sublease, it is expressly understood and agreed that
(a) none of the past, present or future partners of Sublessee or past, present
or future shareholders of any of the corporate partners of Sublessee shall be
personally liable for the payment or performance of any such duties,
responsibilities, liabilities or obligations, (b) no past, present or future
partner of Sublessee shall be named in any suit or other judicial proceeding of
any kind or nature whatsoever brought against Sublessee with respect to the
duties, responsibilities or obligations of Sublessee under this Sublease, and
any such suit or other judicial proceeding shall be limited to the enforcement
of the rights of Sublessor with respect to the then undistributed assets of
Sublessee, and (c) no attachment, execution or other writ of process shall be
sought, issued or levied upon any assets, property or funds of any of the past,
present or future partners of Sublessee or past, present or future shareholder
of any corporate partner of Sublessee.

34. No Material Interference. Subject to Sublessor’s rights under Section 14 of
the Master Lease, as incorporated herein, and provided that Sublessee is not in
default of this Sublease or the Master Lease, Sublessor shall use good faith
efforts to perform its obligations hereunder and occupy and use the Common Areas
and portion of Premises not included the Subleased Premises in a manner which
does not materially interfere with Tenant’s permitted use of the Subleased
Premises.

 

9



--------------------------------------------------------------------------------

35. Master Lease.

(a) Each party hereby agrees that it shall not do or permit to be done anything
which would constitute a violation or breach of any of the terms, conditions or
provisions of the Master Lease or Ground Lease, or which would cause the Master
Lease or Ground Lease to be terminated or forfeited due to the party’s default
thereof.

(b) Except as otherwise provided for herein, each party agrees that it shall
not, without the other party’s written consent, voluntarily modify or amend the
Master Lease to: (i) increase either party’s obligations under this Sublease;
(ii) increase or decrease the Term of this Sublease; or (iii) decrease the
rentable square feet of the Subleased Premises, except where permitted by Master
Landlord pursuant to the terms of the Sublease (e.g., eminent domain).

36. Special Notice. Should either party receive any notice of default under the
Master Lease from Master Landlord, such party shall promptly cause a copy of
such notice of default to be transmitted via facsimile to the other party at the
fax number provided above as well as mailing a copy to such other party at the
addresses provided above, provided that such requirement shall be deemed waived
in any instance where the notice of default reflects on its face that it is
being sent simultaneously to Sublessor and Sublessee. Any further written
communications between the parties and the Master Landlord regarding the status
of such default shall be similarly noticed via facsimile and mail as provided in
this subparagraph.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sublease as of the date first
set forth above.

 

SUBLESSOR: ARICENT US, INC.

a Delaware Corporation

   

SUBLESSEE: TELIK INC.

a Delaware Corporation

By:   

/s/ Shawn Soderberg

    By:  

/s/ Cynthia M. Butitta

Name:   

Shawn Soderberg

    Name:  

Cynthia M. Butitta

Title:   

President

    Title:  

COO & CFO

 

11



--------------------------------------------------------------------------------

EXHIBIT A

MASTER LEASE



--------------------------------------------------------------------------------

LEASE

BY AND BETWEEN

700 HANSEN LLC

AS LANDLORD

AND

ARICENT US, INC.

AS TENANT



--------------------------------------------------------------------------------

Table of Contents

 

          Page   1.    USE      1    2.    TERM      1    3.    POSSESSION     
1    4.    MONTHLY RENT      2    5.    ADJUSTMENT OF BASIC RENT      2    6.   
RESTRICTION ON USE      2    7.    COMPLIANCE WITH LAWS      3    8.   
ALTERATIONS      3    9.    REPAIR AND MAINTENANCE      4    10.    LIENS      5
   11.    INSURANCE      5    12.    UTILITIES AND SERVICE      6    13.   
TAXES AND OTHER CHARGES      6    14.    ENTRY BY LANDLORD      7    15.   
COMMON AREA; PARKING      7    16.    OPERATING COSTS      8    17.    DAMAGE BY
FIRE; CASUALTY      9    18.    INDEMNIFICATION      10    19.    ASSIGNMENT AND
SUBLETTING      10    20.    DEFAULT      12    21.    LANDLORD’S RIGHT TO CURE
TENANT’S DEFAULT      13    22.    EMINENT DOMAIN      13    23.    NOTICE AND
COVENANT TO SURRENDER      13    24.    TENANT’S QUITCLAIM      14    25.   
HOLDING OVER      14    26.    SUBORDINATION      14    27.    CERTIFICATE OF
ESTOPPEL      14    28.    SALE BY LANDLORD      15    29.    ATTORNMENT TO
LENDER OR THIRD PARTY      15    30.    DEFAULT BY LANDLORD      15    31.   
CONSTRUCTION CHANGES      15    32.    MEASUREMENT OF PREMISES      15    33.   
ATTORNEY FEES      15    34.    SURRENDER      15    35.    WAIVER      16   
36.    EASEMENTS; AIRSPACE RIGHTS      16    37.    RULES AND REGULATIONS     
16    38.    NOTICES      16    39.    NAME      16    40.    GOVERNING LAW;
SEVERABILITY      16    41.    DEFINITIONS      16    42.    TIME      17    43.
   EXAMINATION OF LEASE      17    44.    INTEREST ON PAST DUE OBLIGATIONS; LATE
CHARGE      17    45.    ENTIRE AGREEMENT      17    46.    CORPORATE AUTHORITY
     18    47.    RECORDING      18   

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page   48.    REAL ESTATE BROKERS      18    49.    EXHIBITS AND
ATTACHMENTS      18    50.    ENVIRONMENTAL MATTERS      18    51.    SIGNAGE   
  20    52.    SUBMISSION OF LEASE      20    53.    ADDITIONAL RENT      20   
54.    PREMISES TAKEN “AS IS”      21    55.    REDUCED RENT      21    56.   
OPTION TO EXTEND TERM      21    57.    TENANT IMPROVEMENTS      22    58.   
GROUND LEASE      24   

 

-ii-



--------------------------------------------------------------------------------

LEASE

THIS LEASE (the “Lease”) is made this 6th day of March, 2008 (the “Date of
Execution”), by and between 700 Hansen LLC, a California Limited liability
company (formerly Hansen Properties, a California Limited partnership)
(“Landlord”) and Aricent US, Inc., a Delaware corporation (“Tenant”).

W I T N E S S E T H:

Landlord leases to Tenant and Tenant leases from Landlord the certain building
consisting of approximately nineteen thousand four hundred (19,400) square feet
constructed on that certain real property commonly known as 700 Hansen Way, Palo
Alto, California, (the “Premises”), more particularly described in Exhibit “A”
and Exhibit “B”. As used herein the term Premises shall mean and include all of
the land described in Exhibit B-1 and all of the land referred to as “the Strip”
as described in Exhibits B-2 and B-3 and all the buildings, improvements,
fixtures and equipment now or hereafter situated on said land as described in
Exhibits A, B, B-1, B-2 and B-3.

Tenant covenants, as a material part of the consideration of this Lease, to
perform and observe each and all of the terms, covenants, and conditions set
forth below, and this Lease is made upon the condition of such performance and
observance.

 

  1. USE

Subject to the restrictions contained in paragraph 6 hereof, Tenant shall use
the Premises for research, development and general office and administrative
uses and shall not use or permit the Premises to be used for any other purpose
without Landlord’s consent which consent shall not be unreasonably withheld.
Tenant agrees that it shall be reasonable for Landlord to condition any consent
to any change in use upon Tenant’s payment of the Stanford Surcharge described
in paragraph 3(c), below, that may be imposed as a result of such change in use.
Except as provided herein, Tenant shall have access to the Premises, Common
Areas and any parking facilities located on the Common Area (as defined in
paragraph 15, below) on a twenty-four (24) hour basis, seven (7) days a week.

 

  2. TERM

(a) The term shall be for five (5) years (unless sooner terminated as
hereinafter provided) and, subject to paragraph 3, below, shall commence on
April 1, 2008 (the “Commencement Date”).

(b) Tenant may, at its option, take early possession of the Premises, provided
Landlord and Tenant have executed and delivered this lease. Notwithstanding such
early possession, Tenant shall not be required to pay basic rent or operating
costs prior to July 1, 2008. Tenant’s possession of the Premises pursuant to
this paragraph shall be subject to all the terms and conditions of this lease.
Prior to taking possession of the Premises, Tenant shall provide Landlord with
proof that Tenant has satisfied Tenant’s insurance requirements as set forth in
paragraph 11 of this lease.

 

  3. POSSESSION

(a) If Landlord for any reason cannot deliver possession of the Premises to
Tenant by the date of commencement set forth in paragraph 2, this Lease shall
not be void or voidable, Landlord shall not be liable to Tenant for any loss or
damage on account thereof and Tenant shall not be liable for rent or operating
costs until Landlord delivers possession of the Premises. If the term commences
on a date other than the date specified in paragraph 2 above, then the parties
shall immediately execute an amendment to this Lease stating the actual date of
commencement and the revised expiration date. The expiration date of the term
shall be extended by the same number of days that Tenant’s possession of the
Premises was delayed from that set forth in paragraph 2. If Landlord is unable
to deliver possession of the Premises before May 31, 2008, Tenant or Landlord
may terminate the Lease without any further liabilities or obligations to the
other.

(b) Tenant’s inability or failure to take possession of the Premises when
delivered by Landlord shall not delay the commencement of the term of this Lease
or Tenant’s obligation to pay rent.

(c) This Lease and the obligations of Landlord and Tenant hereunder are
conditioned upon the receipt by Landlord at no cost to Landlord within fifteen
(15) days of the Date of Execution of a written consent to assignment from the
Ground Lessor described in paragraph 58, below, which consent must contain an
express waiver of surcharge or fee payable to the Ground Lessor (the “Stanford
Surcharge”). In the event the Ground Lessor imposes the Stanford Surcharge as a
result of this Lease, then Tenant may, at the sole election, maintain this Lease
in full force and effect by agreeing in writing within five (5) days of receipt
of notice of the imposition of the Stanford Surcharge to pay the Stanford
Surcharge in full as additional base rent hereunder. If the Ground Lessor fails
to consent to this Lease by the Commencement Date or of the Ground Lessor
consents to this Lease but imposes the Stanford Surcharge and Tenant does not
agree to pay the Stanford Surcharge in a timely manner, this Lease shall
terminate without notice or further documentation and each party shall be
relieved of any further liability hereunder except for the surviving effect of
the indemnity provision of paragraph 18 that govern any early entry onto the
Premises by Tenant pursuant to the terms of paragraph 2(a), above. Tenant hereby
agrees to indemnify, defend and hold Landlord harmless from any loss, cost or
other liability that Landlord may incur if any default by Tenant under this
Lease results in the breach of any term or condition contained in any consent
document received from the Ground Lessor.

 

1.



--------------------------------------------------------------------------------

  4. MONTHLY RENT

(a) Basic Rent. From and after July 1, 2008, Tenant shall pay to Landlord as
basic rent for the Premises, in advance and subject to adjustment as provided in
paragraph 5, the sum of Seventy Six Thousand Six Hundred and Thirty and 00/100
Dollars ($76,630.00) on or before the first day of the first full calendar month
of the term and on or before the first day of each and every successive calendar
month. Basic rent for any partial month shall be payable in advance and shall be
prorated at the rate of 1/30th of the monthly basic rent per day.

(b) Operating Costs. In addition to basic rent, and as additional rent, Tenant
shall pay to Landlord, subject to adjustments and reconciliation as provided in
paragraph 16 of this Lease, on or after July 1, 2008, and on the first day of
each and every succeeding, calendar month, the operating costs for the Premises
incurred by Landlord as provided for in paragraph 16 of this Lease. Payment of
operating costs for any partial month shall be payable in advance and shall be
prorated at the rate of 1/30th of the monthly payment of common area charges per
day. Landlord’s estimate for operating costs (exclusive of utility and service
costs described in paragraph 12 and carpet cleaning and janitorial costs) for
July 2008 is Eight Thousand and Three Hundred and Sixty-Five and 00/100 Dollars
($8,365.00). Notwithstanding the foregoing, Tenant shall pay directly and in
full all utility and service costs described in paragraph 12 and all carpet
cleaning, and janitorial costs during the entire term of this lease (including
without liability, the period from the earlier of the Commencement Date or the
date Tenant takes early possession pursuant to paragraph 2(a), above, until
June 30, 2008).

(c) Manner and Place of Payment. All payments of basic rent, operating costs and
all other additional rent shall be paid to Landlord, without deduction or
offset, in lawful money of the United States of America, at the office of
Landlord at 360 S. San Antonio Road, Suite 14, Los Altos, California 94022 or to
such other person or place as Landlord may from time to time designate in
writing.

(d) First Month’s Basic Rent and Operating Costs. Concurrently with Tenant’s
execution of this Lease, Tenant shall deposit with Landlord, the sum of Eighty
Thousand Eight Hundred and Twelve and 50/100 Dollars ($80,812.50), to be applied
against the basic rent and operating costs for the month of July 2008.

(e) Security Deposit. Concurrently with Tenant’s execution of this Lease, Tenant
shall deposit with Landlord the sum of Eighty Thousand Eight Hundred and Twelve
and 50/100 Dollars ($80,812.50), which sum shall be held by Landlord as a
security deposit for the faithful performance by Tenant of all of the terms,
covenants and conditions of this Lease to be kept and performed by Tenant. If
Tenant defaults with respect to any provision of this Lease, including but not
limited to, the provisions relating to the payment of basic rent and common area
charges, Landlord may (but shall not be required to) use, apply, or retain all
or any part of this security deposit for the payment of any amount which
Landlord may spend by reason of Tenant’s default of its obligations hereunder or
to compensate Landlord for any other loss or damage which Landlord may suffer by
reason of such default. If any portion of said deposit is so used, Tenant shall,
within ten (10) days after written demand therefor, deposit cash with Landlord
in the amount sufficient to restore the security deposit to its original amount;
Tenant’s failure to do so shall be a material breach of this Lease. Landlord
shall not be required to keep this security deposit separate from its general
funds and Tenant shall not be entitled to interest on such deposit. If Tenant is
not in default at the expiration or termination of this Lease, the security
deposit or any balance thereof shall be returned to Tenant no later than thirty
(30) days after Tenant has vacated the Premises. In the event of termination of
Landlord’s interest in this Lease, Landlord shall transfer said deposit to
Landlord’s successor in interest, and Tenant agrees that Landlord shall
thereupon be released from liability for the return of such deposit or any
accounting therefor.

 

  5. ADJUSTMENT OF BASIC RENT

(a) The basic rent provided for in paragraph 4(a) shall be adjusted annually on
each anniversary of the Commencement Date and the monthly basic rent for each
period shall be as set forth below:

 

Lease Months 1-3

     (4/1/08-6/30/08 )    $ 0   

Lease Months 4-12

     (7/1/08-3/31/09 )    $ 76,630.00   

Lease Months 13-24

     (4/1/09-3/31/10 )    $ 78,928.90   

Lease Months 25-36

     (4/1/10-3/31/11 )    $ 81,296.77   

Lease Months 37-48

     (4/1/11-3/31/12 )    $ 83,735.67   

Lease Months 49-60

     (4/1/12-3/31/13 )    $ 86,247.74   

(b) Basic rent shall also include the Stanford Surcharge, if applicable, in the
manner described in the manner described in paragraph 4(a), above, and/or
paragraph 19(i), below).

 

  6. RESTRICTION ON USE

Tenant shall not do or permit to be done in or about the Premises nor bring or
keep or permit to be brought or kept in or about the Premises, anything which is
prohibited by or will in any way increase the existing rate of, or otherwise
affect, fire or any other insurance covering the Premises or any part thereof,
or any of its contents, or will cause a cancellation of any insurance covering
the Premises or any part thereof, or any of its contents. Tenant shall not do or
permit to be done anything in or about the Premises which will constitute waste
or which will in any way obstruct or interfere with the rights of other tenants,
business invitees or occupants of the

 

2.



--------------------------------------------------------------------------------

Premises or injure or annoy them, or use or allow the Premises to be used for
any unlawful purpose, nor shall Tenant cause, maintain or permit any nuisance in
or about the Premises. No loudspeaker or other device, system or apparatus which
can be heard outside the Premises shall be used in or at the Premises without
the prior written consent of Landlord. Tenant shall not use the Premises for the
preparation, or mixing of anything that might emit any objectionable odor, noise
or light into the adjoining premises or Common Area. Tenant shall not do
anything on the Premises that will cause damage to the Premises and Tenant shall
not overload the floor capacity of the Premises. No machinery, apparatus or
other appliance shall be used or operated in or on the Premises that will in any
manner injure, vibrate or shake the Premises. Landlord shall be the sole judge,
of whether such odor, noise, light or vibration is such as to violate the
provisions of this paragraph. No waste materials or refuse shall be dumped upon
or permitted to remain upon any part of the Premises except in trash containers
placed inside exterior enclosures designated for that purpose by Landlord, or
where otherwise designated by Landlord; and no toxic or hazardous materials
shall be disposed of through the plumbing or sewage system. No materials,
supplies, equipment, finished products or semi-finished products, raw materials
or articles of any nature shall be stored or permitted to remain outside of the
building proper. No retail sales shall be made on the Premises.

 

  7. COMPLIANCE WITH LAWS

(a) Provided that Landlord has complied with its obligations under paragraph
7(c), below, Tenant shall, in connection with its use and occupation of the
Premises, at its sole cost and expense, promptly observe and comply with (i) all
laws, statutes, ordinances, building codes and governmental rules, regulations
and requirements now or hereafter in effect, including laws now or hereafter
enacted requiring structural modification to the Premises or the Common Area as
a result of the general occupancy of or specific use of the Premises by Tenant
or its employees, invitees, contractors or successors, (ii) with the
requirements of any board of fire underwriters or other similar body now or
hereafter constituted and (iii) with any direction or occupancy certificate
issued pursuant to law by any public authority, provided, however, that no such
failure shall be deemed a breach of these provisions if Tenant, immediately upon
notification, commences forthwith to remedy or rectify said failure. The
judgment of any court of competent jurisdiction or the admission of Tenant in
any action against Tenant (whether or not Landlord is a party thereto) that
Tenant has violated any such law, statute, ordinance or governmental rule,
regulation, requirement, direction or provision, shall be conclusive of that
fact as between Landlord and Tenant. This Lease shall remain in full force and
effect notwithstanding any loss of use or other effect on Tenant’s enjoyment of
the Premises by reason of any governmental laws, statutes, ordinances, rules,
regulations and requirements now or hereafter in effect.

(b) Without limiting the generality of the foregoing, Landlord and Tenant hereby
acknowledge that the Americans with Disabilities Act and Title 24 of the Code of
California Regulations (“Handicap Access Laws”) may affect Tenant’s use and
occupancy of the Premises and require Tenant to modify or alter the design,
layout or other physical elements of the interior of the Premises or provide
auxiliary aids and services in connection with is business operations. Without
reducing Landlord’s obligations under paragraph 7(c) below, Tenant shall, at
Tenant’s sole cost and expense, comply in all respects with the requirements of
Handicap Access Laws as it affects Tenant’s use and occupancy of the Premises
throughout the term of the lease, as may be extended, including payment of all
structural modifications and other compliance costs, whether in the building or
in the parking area, access routes or other portions of the Premises.

(c) Notwithstanding the foregoing, Landlord agrees to pay for (a) the cost to
bring the ramp from the parking lot situated in the Common Area into the
building located on the Premises in compliance with the Handicap Access Laws if
and only if such requirement is imposed by the City of Palo Alto on or before
December 31, 2008, and (b) the cost to make any improvements to bring the
interior of those portions of the building located on the Premises in the same
condition that existed as of the Commencement Date into compliance with Handicap
Access Laws and building codes required by applicable law, regulation, ordinance
or order of any public or quasi-public authority (collectively, the “Code
Requirements”), if an only if such interior portions failed to comply with
Handicap Access Laws, and other Code Requirements on the Commencement Date and
such alterations are imposed by the City of Palo Alto on or before December 31,
2008. In no event shall Landlord pay any cost to bring those portions of the
building located on the Premises into compliance with Handicap Access Laws or
other Code Requirements to the extent such areas are modified or altered by
Tenant whether as a part of Tenant’s initial tenant improvements or otherwise.
Except as provided expressly in paragraph 7(c), Landlord has no obligation to
bring the Premises or any part thereof, including without limitation, the Common
Area into compliance with Handicap Access Laws or any other Code Requirements.

 

  8. ALTERATIONS

Tenant shall not make or suffer to be made any alteration, addition or
improvement to or of the Premises or any part thereof (collectively referred to
herein as “alterations”) without (i) the prior written consent of Landlord,
(ii) a valid building permit issued by the appropriate governmental authority,
if required, and (iii) otherwise complying with all applicable laws, regulations
and requirements of governmental agencies having jurisdiction and with the
rules, regulations and requirements of any board of fire underwriters or similar
body. Any alteration made by Tenant (excluding movable furniture and trade
fixtures not attached to the Premises) shall at once become a part of the
Premises, and belong to Landlord. Without limiting the foregoing, all heating,
lighting, electrical (including all wiring, conduit, outlets, drops, buss ducts,
main and subpanels), air conditioning, partitioning, drapery and carpet
installations made by Tenant, regardless of how attached to the Premises,
together with all other alterations that have become an integral part of the
Premises, shall be and become part of the Premises and belong to Landlord upon
installation and shall not be deemed trade fixtures, and shall remain upon and
be surrendered with the Premises at the termination of the Lease. Landlord shall
timely review and respond to Tenant’s request to perform a material alteration,
and will notify Tenant in writing whether Landlord approves or disapproves

 

3.



--------------------------------------------------------------------------------

the alteration within ten (10) business days after receipt of Tenant’s written
notice. Landlord shall not unreasonably delay or withhold its consent.

If Landlord consents to the making of any alteration by Tenant, the same shall
be made by Tenant at its sole risk, cost and expense, and only after Landlord’s
written approval of any contractor or person selected by Tenant for that
purpose, and the same shall be made at such time and in such manner as Landlord
may from time to time designate. Tenant shall, if required by Landlord, secure
at Tenant’s cost a completion and lien indemnity bond for such work. Upon the
expiration or sooner termination of the term, Landlord may, at its sole option,
require Tenant, at Tenant’s sole cost and expense, to promptly both remove any
alteration which was either (i) not approved by Landlord or (ii) was designated
by Landlord in writing, to Tenant as a “removable alteration” at the time
Landlord approved any plans for the Alterations, and repair any damage to the
Premises caused by such removal. Any moveable furniture and equipment or trade
fixtures remaining on the Premises at the expiration or other termination of the
term shall become the property of the Landlord unless promptly removed by
Tenant. In no event shall Tenant be required to remove any of the initial
improvements constructed or installed pursuant to Exhibit C.

If during the term, and subject to paragraph 7 above, any alteration, addition
or change of the Premises (including without limitation the parking areas and
driveways) is required by law, regulation, ordinance or order of any public or
quasi-public authority, Tenant, at its sole cost and expense, shall promptly
make the same. If during the term any alterations, additions or changes to the
Premises (including the Common Area) is required by law, regulation, ordinance
or order of any public or quasi-public authority, and it is impractical in
Landlord’s judgment for the Tenant to individually make such alterations,
additions or changes, Landlord shall make such alterations, additions or changes
and the cost thereof shall be an operating cost and Tenant shall pay such
operating cost to Landlord as provided in paragraph 16.

 

  9. REPAIR AND MAINTENANCE

Except as expressly provided below and other than any failure by Landlord to
comply with its obligations under paragraph 7(c), above, Tenant shall at its
sole cost keep and maintain the entire interior portions of the Premises and
every part thereof, including, without limitation plate glass and glazing within
the Premises, truck doors, doors and all door hardware, the interior walls and
partitions, lighting, and the electrical, mechanical, and plumbing systems.
Tenant shall also repair and maintain the heating and air conditioning systems
(unless Landlord has elected to keep and maintain the heating and air
conditioning systems as provided below) which shall include, without limitation,
a periodic maintenance agreement with a reputable and licensed heating and air
conditioning service company. Such agreement shall provide for service at least
as often as every 90 days. However, if Tenant’s use of the heating or air
conditioning systems extends beyond normal business hours (8:00 a.m. to 6:00
p.m.) this service shall be as often as may be reasonably required by Landlord
and in any event such service shall meet all warranty enforcement requirements
of such equipment and comply with all manufacturer recommended maintenance.
Landlord may elect, at its option, to keep and maintain the heating and air
conditioning systems of the Premises and in such event, Tenant shall pay to
Landlord upon demand the full cost of such maintenance.

Subject to the provisions of paragraphs 16 and 17 below, Landlord shall keep and
maintain the roof, structural elements, exterior windows and window frames, and
exterior walls of the buildings constituting and Common Area in good order and
repair. Tenant may, at its election, maintain and repair exterior windows and
window frames at no cost to Landlord. Tenant waives all rights under and
benefits of California Civil Code Sections 1932(1), 1933(4), 1941, and 1942 and
under any similar law, statute or ordinance now or hereafter in effect. The cost
of the repairs and maintenance which are the obligation of Landlord hereunder,
including, without limitation, maintenance contracts and supplies, materials,
equipment and tools used in such repairs and maintenance shall be an operating
cost and Tenant shall pay its percentage share of such operating costs to
Landlord as provided in paragraph 16, unless such repairs were required before
the Commencement Date; provided, however, that if any repairs or maintenance is
required because of an act or omission of Tenant, or its agents, employees or
invitees, Tenant shall pay to Landlord upon demand the full cost of such repairs
or maintenance.

As used herein, “punchlist items” shall mean minor repairs to painting, carpets,
walls and other interior improvements to the Premises as reasonably determined
by Tenant and disclosed to Landlord within thirty (30) days of the date Tenant
takes possession of the Premises. Landlord shall repair all punchlist items
subject to the terms of paragraph 16, below. Except as provided herein, Landlord
shall have no obligation to repair items that are not disclosed to Landlord by
Tenant in writing within thirty (30) days of the date possession of the Premises
is delivered to Tenant.

Notwithstanding anything to the contrary herein, Landlord shall deliver the
Premises with the roof, air conditioning and heating (HVAC) systems, lighting
and electrical systems, and plumbing system in good working order and repair as
of the Commencement Date.

In all circumstances where Landlord seeks to perform repairs to the Premises
(including the Common Areas) after the Commencement Date, Landlord shall use
good faith efforts to cause all such work to be done in such a manner as to
cause as little interference to Tenant as reasonably possible without incurring
additional material expense; provided, however, Landlord shall perform any
extraordinarily noisy or disruptive work after normal business hours or on
weekends to the extent such procedures would be generally followed by operators
of other first class office buildings located in Silicon Valley (except to the
extent an emergency and/or applicable laws require otherwise, as determined by
Landlord in good faith).

 

4.



--------------------------------------------------------------------------------

  10. LIENS

Tenant shall keep the Premises free from any liens arising out of any work
performed, materials furnished or obligations incurred by Tenant, its agents,
employees or contractors. Upon Tenant’s receipt of a preliminary twenty (20) day
notice filed by a claimant pursuant to California Civil Code Section 3097,
Tenant shall immediately provide Landlord with a copy of such notice. Should any
such lien be filed against the Premises, Tenant shall give immediate notice of
such lien to Landlord. In the event that Tenant shall not, within ten (10) days
following the imposition of such lien, cause the same to be released of record,
Landlord shall have, in addition to all other remedies provided herein and by
law, the right, but no obligation, to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien. All sums paid by Landlord for such purpose, and all expenses
(including attorneys’ fees) incurred by it in connection therewith, shall be
payable to Landlord by Tenant on demand with interest at the rate of ten percent
(10%) per annum or the maximum rate permitted by law, whichever is less.
Landlord shall have the right at all times to post and keep posted on the
premises any notices permitted or required by law, or which Landlord shall deem
proper for the protection of Landlord, the Premises and any other party having
an interest therein, from mechanics’ and material men’s liens and like liens.
Tenant shall give Landlord at least fifteen (15) days prior notice of the date
of commencement of any construction on the Premises in order to permit the
posting of such notices. In the event Tenant is required to post an improvement
bond with a public agency in connection with any work performed by Tenant on or
to the Premises, Tenant shall include Landlord as an additional obligee.

 

  11. INSURANCE

Tenant, at its sole cost and expense, shall keep in force during the term
(i) comprehensive general liability and property damage insurance with a
combined single limit of at least Three Million Dollars ($3,000,000) per
occurrence insuring against personal or bodily injury to or death of persons
occurring in, on or about the Premises and any and all liability of the insured
with respect to, the Premises or arising out of Tenant’s maintenance, use or
occupancy of the Premises and all areas appurtenant thereto, (ii) direct
physical loss-special insurance covering the leasehold improvements in the
Premises and all of Tenant’s equipment, trade fixtures, appliances, furniture,
furnishings, and personal property from time to time located in, on or about the
Premises, with coverage in the amount of the full replacement cost thereof,
(iii) Worker’s Compensation Insurance as required by law, together with
employer’s liability coverage with a limit of not less than One Million Dollars
($1,000,000) for bodily injury for each accident and for bodily injury by
disease for each employee. Tenant’s commercial general liability and property
damage insurance and Tenant’s Workers Compensation Insurance shall be endorsed
to provide that said insurance shall not be canceled or reduced except upon at
least thirty (30) days prior written notice to Landlord and (iv) full
replacement cost plate glass insurance. Further, Tenant’s commercial general
liability and property damage insurance shall be primary and the commercial
general liability policy shall name Landlord and McCandless Simons Company, Inc.
and their respective partners, officers, directors and employees and such other
persons or entities as possess a financial, property or management interest in
the Premises as directed from time to time by Landlord as additional insured
using ISO Bureau Form CC20111185 (or a successor form). Tenant’s commercial
general liability insurance policy shall contain a severability of interest
clause and a cross liability endorsement; shall be endorsed to provide that the
limits and aggregates apply per location using ISO Bureau Form CC25041185
(unless such endorsement cannot be obtained at commercially reasonable rates and
Tenant in its place and stead provides Landlord with reasonably adequate
assurances that claims on other property do not reduce minimum coverage for
claims concerning the Premises); and shall be issued by an insurance company
admitted to transact business in the State of California and rated A-VII or
better in Best’s Insurance Reports (or successor report). The deductibles for
all insurance required to be maintained by Tenant hereunder shall be no more
than $10,000 per occurrence. The comprehensive general liability insurance
carried by Tenant shall specifically insure the performance by Tenant, of the
indemnification provisions set forth in paragraph 18 of this Lease, provided,
however, nothing contained in this paragraph 11 shall be construed to limit the
liability of Tenant under the indemnification provisions set forth in said
paragraph 18. If Landlord or any of the additional insured named on any of
Tenant’s insurance have other insurance which is applicable to the covered loss
on a contributing, excess or contingent basis, the amount of the Tenant’s
insurance company’s liability under the policy of insurance maintained by Tenant
shall be primary and shall not be reduced by the existence of such other
insurance. Any insurance carried by Landlord or any of the additional insured
named on Tenant’s insurance policies shall be excess and non-contributing with
the insurance so provided by Tenant.

Tenant shall, prior to the earlier of the Commencement Date or the date Tenant
takes earlier possession of the premises pursuant to paragraph 2(b), above,
provide Landlord with a completed Certificate of Insurance, using a form
acceptable in Landlord’s reasonable judgment, attaching thereto copies of all
endorsements required to be provided by Tenant under this Lease. Tenant agrees
to increase the coverage or otherwise comply with changes in connection with
said commercial general liability, property damage, direct physical loss and
Worker’s Compensation Insurance as Landlord or Landlord’s lender may from time
to time require.

Landlord shall obtain and keep in force a policy or policies of insurance
covering loss or damage to the Premise, in the amount of the full replacement
value thereof, providing protection against those perils included within the
classification of “all risk” insurance, with the increased cost of
reconstruction and contingent liability (including demolition), plus a policy of
rental income insurance in the amount of one hundred percent (100%) of twelve
(12) months’ rent (including sums paid as additional rent) and such other
insurance as Landlord or Landlord’s lender may from time to time require.
Landlord may, but shall not be obligated to, also obtain flood and/or earthquake
insurance. Landlord shall have no liability to Tenant if Landlord elects not to
obtain flood and/or earthquake insurance. The cost of all such insurance
purchased by Landlord, plus any charges for deferred payment of premiums and the
amount of any deductible incurred upon any covered loss within the Premises,
shall be operating costs and Tenant shall pay to Landlord such operating costs
as provided in paragraph 16. Landlord reserves the right to bill Tenant for
insurance separate from operating costs on an annual or semi-annual basis.

 

5.



--------------------------------------------------------------------------------

Landlord and Tenant hereby mutually waive any and all rights of recovery against
one another for real or personal property loss or damage occurring to the
Premises, or any part thereof, or to any personal property therein, from perils
insured against under fire and extended insurance and any other property
insurance policies existing for the benefit of the respective parties so long as
such insurance permits waiver of liability and contains a waiver of subrogation
without additional premiums.

If Tenant does not take out and maintain insurance as required pursuant to this
paragraph 11, Landlord may, but shall not be obligated to, take out the
necessary insurance and pay the premium therefor, and Tenant shall repay to
Landlord promptly on demand, as additional rent, the amount so paid. In
addition, Landlord may recover from Tenant and Tenant agrees to pay, as
additional rent, any and all reasonable expenses (including attorney fees) and
damages which Landlord may sustain by reason of the failure of Tenant to obtain
and maintain such insurance, it being expressly declared that the expenses and
damages of Landlord shall not be limited to the amount of the premiums thereon.

 

  12. UTILITIES AND SERVICE

Tenant shall pay for all water, gas, light, heat, power, electricity, telephone,
trash pickup, sewer charges and all other services supplied to or consumed on
the Premises. In the event that any service is not separately metered or billed
to the Premises, the cost of such utility service or other service shall be an
operating cost and Tenant shall pay such operating cost to Landlord as provided
in paragraph 16. In addition, the cost of all utilities and services furnished
by Landlord to the Common Area shall be an operating cost and Tenant shall pay
such operating cost to Landlord as provided in paragraph 16.

Landlord shall, as an operating cost, maintain and keep clean the sidewalks,
exterior public corridors and other exterior public portions of the Premises.
Landlord further agrees to maintain the parking lot, driveways, landscaping, and
other Common Areas in a safe and good working order consistent with other
comparable buildings in which the Premises are situated.

Tenant shall pay Landlord, within ten (10) days of being billed therefor, for
the removal from the Premises of such refuse and rubbish of Tenant as shall
exceed that ordinarily accumulated daily in the routine of business occupancy.

Landlord shall, at Tenant’s expense, provide cleaning and janitorial service in
and about the Common Areas, but shall not in the interior of the Premises, from
time to time on weekdays (Saturdays, Sundays and holidays excepted) in
accordance with standards in office buildings in the area in which the Premises
are located. Landlord shall have no obligation to furnish interior janitorial
services or trash disposal services within the building situated on the Premises
which shall be furnished by Tenant at Tenant’s expense.

Landlord shall not be liable for, and Tenant shall not be entitled to any
abatement or reduction of rent by reason of, the failure of any person or entity
to furnish any of the foregoing services when such failure is caused by
accident, breakage, repairs, strikes, lockouts or other labor disturbances or
labor disputes of any character, governmental moratoriums, regulations or other
governmental actions, or by any other cause, similar or dissimilar, beyond the
reasonable control of Landlord. In addition, Tenant shall not be relieved from
the performance of any covenant or agreement in this Lease because of any such
failure, and no eviction of Tenant shall result from such failure.

 

  13. TAXES AND OTHER CHARGES

All real estate taxes and assessments and other taxes, fees and charges of every
kind or nature, foreseen or unforeseen, which are levied, assessed or imposed
upon Landlord and/or against the Premises, or any part thereof by any federal,
state, county, regional, municipal or other governmental or quasi-public
authority, together with any increases therein for any reason (collectively, the
“Taxes”), shall be an operating cost and Tenant shall pay such operating costs
to Landlord as provided in paragraph 16. Landlord reserves the right to bill
Tenant for real property taxes separate from operating costs on an annual or
semi-annual basis. By way of illustration and not limitation, “other taxes, fees
and charges” as used herein include any and all taxes payable by Landlord (other
than state and federal personal or corporate income taxes measured by the net
income of Landlord from all sources, capital gains taxes, and premium taxes),
whether or not now customary or within the contemplation of the parties hereto,
(i) upon, allocable to, or measured by the rent payable hereunder including,
without limitation, any gross income or excise tax levied by the local, state or
federal government with respect to the receipt of such rent, (ii) upon or with
respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any part
thereof, (iii) upon or measured by the value of Tenant’s personal property or
leasehold improvements located in the Premises, (iv) upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
estate in the Premises, (v) upon or with respect to vehicles, parking or the
number of persons employed in or about the Project, and (vi) any tax, license,
franchise fee or other imposition upon Landlord which is otherwise measured by
or based in whole or in part upon the Premises or any portion thereof. If
Landlord contests any such tax, fee or charge, the cost and expense incurred by
Landlord thereby (including, but not limited to, costs of attorneys and experts)
shall also be operating costs and Tenant shall pay such operating costs to
Landlord as provided in paragraph 16.

Tenant agrees to pay, before delinquency, any and all taxes levied or assessed
during the term hereof upon Tenant’s equipment, furniture, fixtures and other
personal property located in the Premises, including carpeting and other
property installed by Tenant notwithstanding that such carpeting or other
property has become a part of the Premises. If any of Tenant’s personal property
shall be assessed with the Premises, Tenant shall pay to Landlord, as additional
rent, the amount attributable to Tenant’s personal property within ten (10) days
after receipt

 

6.



--------------------------------------------------------------------------------

of a written statement from Landlord setting forth the amount of such taxes,
assessments and public charges attributable to Tenant’s personal property.

 

  14. ENTRY BY LANDLORD

Landlord reserves, and shall at all reasonable times have, the right to enter
the Premises (i) to inspect the Premises, (ii) to supply services to be provided
by Landlord hereunder, (iii) to show the Premises to prospective purchasers,
lenders or tenants and to put “for sale” or “for lease” signs thereon, (iv) to
post notices required or allowed by this Lease or by law, (v) to alter, improve
or repair the Premises and any portion thereof, and (vi) to erect scaffolding
and other necessary structures in or through the Premises where reasonably
required by the character of the work to be performed. Landlord shall not be
liable in any manner for any inconvenience, disturbance, loss of business,
nuisance or other damage arising from Landlord’s entry and acts pursuant to this
paragraph and Tenant shall not be entitled to an abatement or reduction of rent
if Landlord exercises any rights presented in this paragraph. For each of the
foregoing purposes, Landlord shall at all times have and retain a key with which
to unlock all of the doors in, on and about the Premises (excluding Tenant’s
vaults, safes and similar areas designated in writing by Tenant in advance), and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency in order to obtain entry to the
Premises. Any entry by Landlord to the Premises pursuant to this paragraph 14
shall not under any circumstances be construed or deemed to be a forcible or
unlawful entry into or a detainer of the Premises or an eviction, actual or
constructive, of Tenant from the premises or any portion thereof.

Notwithstanding the foregoing, except in emergencies or to provide Building
services, Landlord shall provide Tenant with at least twenty-four (24) hours’
prior verbal notice of entry and shall use reasonable efforts to minimize any
interference with Tenant’s use of the Premises. Except in emergencies, Landlord
will not close the Premises if the repairs or services Landlord seeks to perform
can reasonably be completed on weekends and/or after normal business hours.

 

  15. COMMON AREA; PARKING

Subject to the terms and conditions of this Lease and such rules and regulations
as Landlord may from time to time prescribe and so long as such rules and
regulations do not conflict with the terms and conditions of this Lease, Tenant
and Tenant’s employees and invitees shall have the right to use access roads,
parking areas and facilities within the Premises provided and designated by
Landlord for the general use and convenience of the occupants of the Premises,
which areas and facilities shall include, but not be limited to corridors,
stairways, elevator shafts, janitorial rooms, driveways, sidewalks, parking,
refuse, landscape and plaza areas, roofs and building exteriors, which areas and
facilities are referred to herein as “Common Area.” All references herein to the
“Premises” shall include the Common Area. This right to use the Common Area
shall terminate upon the termination of this Lease.

Landlord reserves the right from time to time to make changes in the shape,
size, location, amount and extent of the Common Area. Landlord shall also have
the right at any time to change the name, number or designation by which the
Premises are commonly known. Landlord further reserves the right to promulgate
such rules and regulations relating to the use of the Common Area, and any part
thereof, as Landlord may deem appropriate. The rules and regulations shall be
binding upon Tenant upon delivery of a copy of them to Tenant and Tenant shall
abide by them and cooperate in their observance. Such rules and regulations may
be amended by Landlord from time to time, with or without advance notice.

Tenant shall have the exclusive use of the parking spaces in the Common Area.
Tenant may, with Landlord’s reasonable consent, label parking spaces, but it is
specifically agreed that Landlord is not responsible for policing any such
parking spaces. Tenant shall not at any time park or permit the parking of
Tenant’s trucks or other vehicles, or the trucks or other vehicles of others,
adjacent to loading areas so as to interfere in any way with the use of such
areas; nor shall Tenant at any time park or permit the parking of Tenant’s
vehicles or trucks, or other vehicles or trucks of Tenant’s suppliers or others,
in any portion of the Common Area not designated by Landlord for such use by
Tenant. Tenant shall not park or permit any inoperative vehicle or equipment to
be parked on any portion of the Common Area. Tenant shall not permit, allow or
place any type of circulars or advertisements on vehicles parking in the Common
Area. Tenant shall not use any Common Area, including the space directly
adjacent to the Premises, for sales or displays. Landlord agrees that Landlord
will not reduce the number of parking spaces located in the Common Area unless
required to do so by governmental authority.

Landlord shall operate, manage and maintain the Common Area. The manner in which
the Common Area shall be operated, managed and maintained and the expenditures
for such operation, management and maintenance shall be customary for a first
class office building located in Silicon Valley as determined in the sole
discretion of Landlord. The cost of such maintenance, operation and management
of the Common Area, including but not limited to landscaping, repair of paving,
parking lots and sidewalks, repaving, resurfacing, repairs, replacements,
painting, lighting, cleaning, trash removal, roof replacement and repair,
heating, ventilating and air-conditioning repair and replacement, fire
protection and similar items, non-refundable contributions toward one or more
reserves for replacements other than equipment; rental on equipment; security
and exterminator services and salaries and employee benefits (including union
benefits) of on-site and accounting, personnel engaged in such maintenance and
operations management, shall be an operating cost and Tenant shall pay to
Landlord all of such operating costs as provided in paragraph 16, excluding any
such repairs as were required pursuant to paragraph 7(c), above.

 

7.



--------------------------------------------------------------------------------

  16. OPERATING COSTS

Subject to paragraph 4(b), above, Tenant shall pay to Landlord, as additional
rent, the total operating costs incurred by Landlord in its ownership and
operation of the Premises (including the Common Area) as defined below.
Operating costs shall be paid by Tenant as follows:

Tenant’s estimated monthly payment of operating costs payable by Tenant during
the calendar year in which the term commences is set forth in paragraph 4(b) of
this Lease. Prior to the commencement of each succeeding calendar year of the
term (or as soon as practicable thereafter), Landlord shall deliver to Tenant a
written estimate of Tenant’s monthly payment of operating costs. Tenant shall
pay, as additional rent, on the first day of each month during the term in
accordance with paragraph 4(b) of the lease, the monthly operating costs as
estimated by Landlord. Within one hundred twenty (120) days of the end of each
calendar year and of the termination of the Lease (or as soon as practicable
thereafter), Landlord shall endeavor to deliver to Tenant a final statement of
actual operating costs incurred for the preceding year, provided, however,
Landlord’s right to recover Operating Costs shall not be lost if such statement
is delivered after such one hundred twenty (120) day period. If such statement
shows that Tenant has paid less than the actual operating costs then Tenant
shall on demand pay to Landlord the amount of such deficiency. If Tenant fails
to pay such deficiency due within ten (10) business days after demand, Tenant
shall pay an additional ten percent (10%) of the amount due as a penalty. If
such statement shows that Tenant has paid more than the actual operating costs
then Landlord shall, at its option, promptly refund such excess to Tenant or
credit the amount thereof to the operating costs next becoming due from Tenant.
Landlord reserves the right to revise any estimate of operating costs if a total
or projected operating costs show an increase or decrease in excess of 10% from
any earlier estimate for the same period. In such event, Landlord shall deliver
the revised estimate to Tenant, together with an explanation of the reasons
therefore, and Tenant shall revise its payments accordingly. Landlord’s and
Tenant’s obligation with respect to adjustments at the end of the term or
earlier expiration of this Lease shall survive such termination or expiration.

“Operating costs” means the total amounts paid or payable, whether by Landlord
or others on behalf of Landlord (but excluding any such costs paid directly by
Tenant) in connection with the ownership, maintenance, repair and operations of
the Premises (including, without limitation, all areas and facilities within the
exterior boundaries of the Premises) as determined by standard accounting
procedures. Operating costs shall include, but not be limited to, code
compliance costs for which Tenant is responsible but were performed by Landlord
pursuant to paragraph 8, above; roof and other structural repair costs,
described in paragraph 9, above; Landlord’s insurance described in paragraph 11,
above (subject to Landlord’s right to bill Tenant separately for Landlord’s
insurance annually or semi-annually on a lump sum basis); utilities and services
described in paragraph 12, above; taxes and assessments described in paragraph
13, above (subject to Landlord’s right to bill Tenant separately for real
property taxes and assessments, annually or semi-annually on a lump sum basis);
common area costs described in paragraph 15, above; the aggregate of the amount
paid for all fuel used in heating and air conditioning of the Premises; the
amount paid or payable for all electricity furnished by Landlord to the
Premises, the cost of periodic relamping and reballasting of lighting fixtures;
the amount paid or payable for all hot and cold water; the amount paid or
payable for all labor and/or wages and other payments including cost to Landlord
of worker’s compensation and disability insurance, payroll taxes, welfare and
fringe benefits made to janitors, caretakers, and other employees, contractors
and subcontractors of Landlord (including wages of the Premises manager)
involved in the operation, maintenance and repair of the Premises, painting for
exterior walls of the buildings in the Premises; managerial and administrative
expenses estimated at five percent (5%) of all operating costs not paid directly
by Tenant; the total charges of any independent contractors employed in the
repair, care, operation, maintenance, and cleaning of the Premises; the amount
paid or payable for all supplies occasioned by everyday wear and tear; the costs
of climate control, window and exterior wall cleaning, telephone and utility
costs; the cost of accounting services necessary to compute the rents and
charges payable by lessees and keep the books of the Premises; fees for
management, legal, accounting, inspection and consulting services; the cost of
operating, repairing and maintaining the Premises’ directory board; payments for
general maintenance and repairs to the plant and equipment supplying climate
control; amortization of the costs, including repair and replacement, of all
maintenance and cleaning equipment and master utility meters and of the costs
incurred for repairing or replacing all other fixtures, equipment and facilities
serving or comprising the Premises which by their nature require periodic or
substantial repair or replacement, and which are not charged fully in the year
in which they are incurred, at rates on the various items determined from time
to time by Landlord in accordance with generally accepted accounting principles;
and community association dues or assessments and property owner’s association
dues and assessments which may be imposed upon Landlord by virtue of any
recorded instrument affecting title to the Premises. Operating costs shall also
include, without limitation, the repair and replacement, resurfacing and/or
repaving of any paved areas, curbs or gutters within the Premises, the repair
and replacement of any equipment or facilities serving or located within the
Premises, provided that such equipment or facilities were in good working order
at the time of Landlord’s delivery of the Premises to Tenant, and the cost of
any capital repairs, replacements or improvements made by the Landlord to the
Premises (“Capital Costs”). However, certain Capital Costs shall be includable
in operating costs each year only to the extent of that fraction allocable to
the year in question calculated by amortizing such Capital Cost over the
reasonably useful life of the improvement resulting therefrom, as determined by
Landlord, with interest on the unamortized balance at the higher of (i) ten
percent (10%) per annum; or (ii) the interest rate as may have been paid by
Landlord for the funds borrowed for the purpose of performing the work for which
the Capital Costs have been expended, but in no event to exceed the highest rate
permissible by law. The Capital Costs subject to such amortization procedure are
restricted to the following three categories: (a) replacement or improvement of
roof, walls, foundation, exterior walls, demising walls, HVAC systems,
electrical systems, plumbing systems and/or other utility systems; (b) those
other costs for capital improvements to the Premises of a type which do not
normally recur more frequently than every three (3) years in the normal course
of operation and maintenance of facilities such as the Premises; and (c) costs
incurred for the purpose of reducing other operating expenses or utility costs,
from which Tenant can expect a reasonable benefit or that are required by
governmental law, ordinance, regulation or mandate, and applicable to the
Premises at the time of the original construction and not the obligation of
Tenant hereunder. Operating Costs may include any overtime, premium or
additional costs

 

8.



--------------------------------------------------------------------------------

incurred by Landlord to conduct repairs to the Premises after normal business
hours or on weekends to the extent such “after hours” procedures (i) would be
generally followed by operators of other first class office buildings located in
Silicon Valley due to the nature of the repairs and the potential interference
with Tenant’s enjoyment of the Premises, (ii) were incurred due to an emergency
and/or otherwise required by applicable law, or (iii) were explicitly requested
by Tenant.

Notwithstanding anything to the contrary in this Agreement, operating costs
shall not include (a) interest or principal payments of mortgage and other non
operating debts of Landlord; (b) the cost of repairs or other work to the extent
Landlord is reimbursed by insurance or condemnation proceeds; (c) costs incurred
in connection with the sale, financing or refinancing of the Building;
(d) fines, interest and penalties incurred due to the late payment of Property
Taxes; (e) organizational expenses associated with the creation and operation of
the entity which constitutes Landlord; (f) bad debt, rent loss or reserves or
bad debts or rent loss; (g) any costs or expenses for which Landlord is
otherwise reimbursed by a third party in the normal course of business;
(h) legal fees and costs arising from any disputes between Landlord, its
employees or agents, which dispute does not pertain to building operations for
the benefit of the entire building; (i) legal fees, design fees and construction
costs (including permit, license and inspection fees) incurred in connection
with the leasing of specific space in the building to new or existing tenants;
(j) costs incurred to the extent resulting from the gross negligence or willful
misconduct of Landlord or Landlord Parties, as determined by written admission,
stipulation, final judgment or arbitration award, except to the extent such
costs reflect costs that would have been incurred by Landlord absent such
negligence; (k) executive salaries and bonuses paid to any Landlord employees;
(l) costs of advertising; (m) overhead and profit increments paid to
subsidiaries or affiliates of Landlord for management or other services on or to
the Building or for supplies or other materials to the extent that the cost of
the services, supplies or materials materially exceed the amounts normally
payable for similar goods and services under similar circumstances (taking into
account the market factors in effect on the date any relevant contracts were
negotiated) in comparable buildings in the Silicon Valley market; (n) purchased
art; (o) charitable or political contributions; (p) the cost of any large scale
abatement, removal, or other remedial activities with respect to hazardous
substances (as defined in paragraph 50(C) below), released on the Premises by
Landlord or its agents, employees or contractors; (q) any amounts paid for any
ground lease rental; (r) rentals and other related expenses incurred in leasing
air conditioning systems, elevators or other equipment ordinarily considered to
be of a capital nature, except equipment not affixed to the exterior of the
Premises which is used in providing janitorial or similar services and except to
the extent such costs would otherwise be includable in Operating Expenses as set
forth in the immediately preceding paragraph; (s) depreciation on the Building
(except as specified above); (t) costs of Tenants’ Improvements or the Tenant
Improvement Allowance; (u) real estate brokers’ commissions, and/or
(v) interest.

During the term of the Lease and for the last year of the term of the Lease,
three (3) months after receipt of Landlord’s final statement of operating costs
and/or Taxes, Tenant or its authorized employee or representative shall have the
right to inspect the books of Landlord relating to operating costs and faxes,
after giving reasonable prior written notice to Landlord and during the business
hours of Landlord at Landlord’s office or at such other reasonable location as
Landlord may designate, for the purpose of verifying the amounts charged to
Tenant as additional rent; provided that, if Tenant utilizes an independent
accountant to perform such review, then such accountant shall be duly qualified
to conduct the audit and is not compensated on a contingency basis. Upon receipt
of Tenant’s notice of its intent to inspect Landlord’s books, Landlord shall
make all pertinent records available for inspection that are reasonably
necessary for Tenant to conduct its review. Tenant shall be solely responsible
for all costs, expenses and fees incurred for the audit, provided that if the
audit discloses that the Operating Costs and/or Taxes paid by Tenant were
overstated by more than five percent (5%). Landlord shall pay the reasonable
professional fees for Tenant’s performance of the audit.

 

  17. DAMAGE BY FIRE; CASUALTY

(a) In the event the Premises are damaged by any casualty which is fully covered
under as insurance policy required to be maintained by Landlord pursuant to
paragraph 11 and except as provided in paragraph 17(b), below, Landlord shall be
entitled to the use of all insurance proceeds and shall repair such damage as
soon as reasonably possible and this Lease shall continue in full force and
effect.

(b) In the event the Premises are damaged by any casualty and the cost of
repairs is in excess of Two Hundred Fifty Thousand Dollars ($250,000) and
(a) the repair and restoration work to be performed by Landlord in accordance
with this paragraph 17 cannot, as reasonably estimated by Landlord, be completed
within nine (9) months after the occurrence of such fire or other casualty,
(b) such fire or other casualty occurs during the last twelve (12) months of the
term of this Lease and the repair and restoration work to be performed by
Landlord cannot, as reasonably estimated by Landlord, be completed within two
(2) months after the occurrence of such fire or other casualty, or (c) the
repairs costs are not fully covered under any insurance proceeds, Landlord may,
at Landlord’s option, either (i) repair such damage, at Landlord’s expense, as
soon as reasonably possible, in which event the Lease shall continue in full
force and effect, or (ii) give written notice to Tenant within thirty (30) days
after the date of the occurrence of such damage of Landlord’s intention to
cancel and terminate this Lease as of the date specified in such notice, which
date shall be not less than ninety (90) days after the date such notice is
given, provided, however, that if such damage is caused by an act or omission of
Tenant or its agent, servants or employees, then Tenant shall repair such damage
promptly at its sole cost and expense. In the event Landlord elects to terminate
this Lease pursuant hereto, Tenant shall have the right within ten (10) business
days after receipt of the required notice to notify Landlord in writing of
Tenant’s intention to repair such damage at Tenant’s expense without
reimbursement from Landlord, in which event this Lease shall continue in full
force and effect and Tenant shall proceed to make such repairs as soon as
reasonably possible. If Tenant does not give such notice within the ten (10) day
period, this Lease shall be canceled and terminated as specified in the notice.
Landlord shall not be required to repair any injury or damage to (by fire or
other cause), or to make any restoration or replacement of, any

 

9.



--------------------------------------------------------------------------------

of Tenant’s personal property, trade fixtures or property leased from third
parties, whether or not the same is attached to the Premises.

(c) If the Premises are totally destroyed during the term from any cause
(including any destruction required by any authorized public authority), whether
or not covered by the insurance required under paragraph 11, this Lease shall
automatically terminate as of the date of such total destruction.

(d) If the Premises are partially or totally destroyed or damaged and Landlord
or Tenant repair them pursuant to this Lease, the rent payable hereunder for the
period during which such damage and repair continues shall be abated only in
proportion to the square footage of the Premises rendered unusable or habitable
to Tenant by such damage or destruction. Tenant shall have no claim against
Landlord for any damage, loss or expense suffered by reason of any such damage,
destruction, repair or restoration of Landlord’s election under this paragraph
17 not in repair or restore such damage or destruction. The parties waive the
provisions of California Civil Code sections 1932(2) and 1933(4) (which
provisions permit the termination of a lease upon destruction of the leased
premises), and hereby agree that the provisions of this paragraph 17 shall
govern in the event of such destruction.

(e) In all cases of partial damage to the Premises or Common Area not caused by
Tenant, Landlord shall promptly provide Tenant with an estimate of the time to
complete the repairs and promptly initiate such repairs, unless the Lease is
terminated as provided herein.

(f) Notwithstanding anything to the contrary, if the repairs to the premises on
any Common Areas necessary to provide Tenant reasonable access to and use of the
Premises cannot be made reasonably useable within nine (9) months from the date
of the fire or casualty, then either party shall have the right to terminate
this Lease upon written notice to the other within thirty (30) days after
receipt of the Landlord’s estimated date of completion of the repairs. Tenant,
however, shall not have the right to terminate this Lease if the fire or
casualty was caused by the gross negligence or intentional misconduct of Tenant.

 

  18. INDEMNIFICATION

Landlord shall not be liable to Tenant and Tenant hereby waives all claims
against Landlord for any injury to or death of any person or damage to or
destruction of property in or about the Premises (including but not limited to
damage to person or property caused by water leakage of any character from the
roof, walls, ceiling, basement or other portions of the Premises or caused by
gas, fire, oil, fumes, electricity, steam or land or structural movement) by or
from any cause whatsoever except to the extent caused by negligence or
intentional misconduct of Landlord or its agents. Tenant shall immediately
notify Landlord of any defect in the Premises.

Except as to injury to persons or damage to property caused by the negligence or
intentional misconduct of Landlord or its agents, Tenant shall indemnify and
hold Landlord harmless from and defend Landlord against any claim, liability,
loss, damage or expense (including attorneys’ and experts’ fees) arising out of
any injury to or death of any person or damage to or destruction of property
occurring in, on or about the Premises from any cause whatsoever or on account
of the use, condition, occupational safety or occupancy of the Premises. Tenant
shall further indemnify and hold Landlord harmless from and defend Landlord
against any claim, liability, loss, damage or expense (including reasonable
attorney fees) arising (i) from Tenant’s use of the Premises or from the conduct
of its business or from any activity or work done, permitted or suffered by
Tenant or its agents, invitees, contractors or employees in or about the
Premises or Project, (ii) out of the failure of Tenant to observe or comply with
Tenant’s obligation to observe and comply with laws or other requirements as set
forth in paragraph 7, (iii) by reason of Tenant’s use, handling, storage or
disposal of toxic or Hazardous Materials or waste, (iv) by reason of any labor
or service performed for, or materials used by or furnished to, Tenant or any
contractor engaged by Tenant with respect to the Premises, or (v) from any other
act, neglect, fault or omission of Tenant or its agents, employees, contractors
or invitees. The provisions of this paragraph 18 shall survive the expiration or
earlier termination of this Lease.

Notwithstanding the foregoing, except to the extent caused by any negligent act,
omission, or willful misconduct of Tenant or any of Tenant’s employees,
officers, visitors, agents or invitees or the breach of Tenant’s obligations
under the Lease, Landlord shall indemnify, defend and hold Tenant, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees and
agents (“Tenant Parties”) harmless against and from any injury to or death of
any person or damage to or destruction of property occurring in, on or about the
Premises, which may be imposed upon, incurred by or asserted against Tenant or
any of the Tenant Parties by any third party and arising out of or in connection
with the negligent acts or omissions (including violations of applicable law) or
breach of the terms of this Lease by Landlord.

 

  19. ASSIGNMENT AND SUBLETTING

(a) Tenant shall not voluntarily assign, encumber or otherwise transfer its
interest in this Lease or the Premises, or sublease all or any part of the
Premises, or allow any other person, concessionaire or entity to occupy or use
all or any part of the Premises, without first obtaining Landlord’s written
consent (which consent in the case of assignment or subletting shall not be
unreasonably withheld and which consent in all other instances may be withheld
by Landlord for any reason or no reason) and otherwise complying with the
requirements of this paragraph 19. Except as provided in paragraph 19(i), below,
Landlord will respond to any request to consent for any transfer within thirty
(30) days of receipt from Tenant of complete information on the transfer and the
proposed transferee. Any assignment, encumbrance or sublease without Landlord’s
consent, shall constitute a default.

 

10.



--------------------------------------------------------------------------------

(b) If Tenant desires to sublet or assign all or any portion of the Premises,
Tenant shall give Landlord written notice thereof, specifying the projected
commencement date of the proposed sublet or assignment (which date shall be not
less than thirty (30) days or more than ninety (90) days after the date of such
notice), the portions of the Premises proposed to be sublet or assigned, and the
identity of the proposed assignee or subtenant. Tenant shall further provide
Landlord with such other information concerning the proposed assignee or
subtenant as reasonably requested by Landlord. Any proposed assignee or
sublessor must agree to assume and agree to perform all the covenants and
conditions of Tenant under this lease. In the case of any proposed assignment,
or in the case of a proposed sublet of one hundred percent (100%) or more of the
Premises at a time when Tenant has not occupied the Premises, or if the proposed
sublet is for one hundred percent (100%) or more of the Premises for a sublet
term ending within the last twelve (12) months of the term of this Lease.
Landlord shall have the right, exercisable by written notice to be delivered to
Tenant within thirty (30) days of receipt of Tenant’s notice, to terminate this
Lease effective as of the date specified in Tenant’s notice as the proposed
commencement date of the assignment or sublease. If Landlord does not elect to
terminate this lease and if Landlord consents in writing to the proposed
assignment or sublet (regardless of whether Landlord had a termination right),
Tenant shall be free to assign or sublet all or a portion of the Premises
subject to the following conditions: (i) any assignment or sublease shall be on
the same terms set forth in the notice given to Landlord; (ii) no assignment or
sublease shall be valid and no assignee or subtenant shall take possession of
the premises or sublet premises until an executed counterpart of such sublease
has been delivered to Landlord; (iii) no subtenant shall have a further right to
sublet; (iv) fifty percent (50%) of any sums or other economic consideration
received by Tenant as a result of such assignment or sublet (except rental or
other payments received which are attributable to the amortization over the term
of this lease of the cost of leasehold improvements constructed for such
assignees or subtenant, reasonable attorney fees, services offered to such
sublessee, and brokerage fees) whether denominated rentals or otherwise, which
exceed, in the aggregate, the total sums which Tenant is obligated to pay
Landlord under this lease (prorated to reflect obligations allocable to that
portion of the Premises subject to a sublease) (collectively, “excess rent”)
shall be payable to Landlord as additional rent under this lease without
affecting or reducing any other obligation of Tenant hereunder; and (v) no
sublet or assignment shall release Tenant of Tenant’s obligation or alter the
primary liability of Tenant to pay the rent and to perform all other obligations
to be performed by Tenant hereunder. Tenant shall pay to Landlord promptly upon
demand as additional rent, Landlord’s actual attorneys’ fees and other costs
incurred for reviewing, processing or documenting any requested assignment or
sublease, whether or not Landlord’s consent is granted, which shall not exceed
$1750 per request.

(c) Except as provided in paragraph 19(h), below, if Tenant is a corporation any
dissolution, merger, consolidation or other reorganization of Tenant or the sale
or other transfer of a controlling percentage of the capital stock of Tenant or
the sale of more than fifty percent (50%) of the value of Tenant’s assets within
any twelve (12) month period shall be an assignment of this Lease subject to all
the conditions of this paragraph 19. The term “controlling percentage” means the
ownership of, and the right to vote, stock possessing more than 50% of the total
combined voting power of all classes of Tenant’s capital stock issued,
outstanding and entitled to vote. This paragraph shall not apply if Tenant is a
corporation the stock of which is traded through a national exchange.

(d) [DELETED]

(e) The acceptance of rent by Landlord from any other person shall not be deemed
to be a waiver by Landlord of any provision hereof. Consent to one assignment or
sublet shall not be deemed consent to any subsequent assignment or sublet. In
the event of default by any assignee of Tenant or any successor of Tenant in the
performance of any of the terms hereof, Landlord may proceed directly against
Tenant without the necessity of exhausting remedies against such assignee or
successor, Landlord may consent to subsequent assignments or sublets of this
Lease or amendments or modifications to this Lease with assignees of Tenant,
without notifying Tenant, or any successor of Tenant, and without obtaining its
or their consent thereto and such action shall not relieve Tenant of liability
under this Lease.

(f) No interest of Tenant in this Lease shall be assignable by operation of law
(including, without limitation, the transfer of this Lease by testacy or
intestacy). Each of the following acts shall be considered an involuntary
assignment: (i) if Tenant is or becomes bankrupt or insolvent, makes an
assignment for the benefit of creditors or institutes a proceeding under the
Bankruptcy Act in which Tenant is the bankrupt; (ii) if a writ of attachment or
execution is levied on this Lease; or (iii) if, in any proceeding or action to
which Tenant is a party, a receiver is appointed with authority to take
possession of the Premises. An involuntary assignment shall constitute a default
by Tenant and Landlord shall have the right to elect to terminate this Lease, in
which case this Lease shall not be treated as an asset of Tenant.

(g) Tenant immediately and irrevocably assigns to Landlord, as security for
Tenant’s obligations under this lease, all rent from any subletting of all or a
part of the Premises as permitted by this lease, and Landlord, as assignee and
as attorney-in-fact for Tenant, or a receiver of Tenant appointed on Landlord’s
application, may collect such rent and apply it toward Tenant’s obligations
under this lease; except that, until the occurrence of an act or default by
Tenant. Tenant shall have the right to collect such rent, subject to promptly
forwarding to Landlord any portion thereof to which Landlord is entitled
pursuant to this paragraph 19.

(h) Notwithstanding anything to the contrary, Tenant may assign this Lease to a
successor to Tenant by purchase, merger, consolidation or reorganization (an
“Ownership Change”) or assign this Lease or sublet all or a portion of the
Premises to an Affiliate without the consent of Landlord and without the
requirement to pay any excess rent pursuant to this paragraph 19, provided that
all of the following conditions are satisfied (a “Permitted Transfer”):
(a) Tenant is not in Default; (b) in the event of an Ownership Change, Tenant’s
successor shall own all or substantially all of the assets of Tenant and have a
net worth which is at least equal to Tenant’s net worth as of the date of this
Lease; (c) the use of the Premises remains unchanged and otherwise in compliance
with the terms of this Lease, and (d) the transferee assumes this Lease in
writing in a form approved by Landlord which

 

11.



--------------------------------------------------------------------------------

approval Landlord shall not unreasonably withhold. “Affiliate” shall mean an
entity controlled by, controlling or under common control with Tenant.

(i) Landlord acknowledges that it is Tenant’s intent to sublease approximately
fifty-five percent (55%) of the Premises. Tenant acknowledges that under the
terms of the Ground Lease the Premises may be used by only two (2) users.
Notwithstanding the terms of paragraph 19(b), Landlord agrees that Landlord
shall respond to any request for consent to the initial sublease described in
this paragraph 19(i) within fifteen (15) days of receipt of all information on
the subtenant and the proposed sublease. Tenant acknowledges that any such
subtenant requires also Ground Lease written approval and Landlord has no
control over the availability or timing of receipt of Ground Lease approval.
Tenant further acknowledges that Landlord may reasonably condition its approval
of any sublease upon Tenant’s agreement to pay the Standard Surcharge if and
when imposed by the Master Lessor.

 

  20. DEFAULT

The occurrence of any of the following shall constitute a default by Tenant:
(i) failure of Tenant to pay any rent or other sum payable hereunder within five
(5) business days of when due; (ii) vacation or abandonment of the Premises
(Tenant’s failure to occupy and conduct business in the Premises for fourteen
(14) consecutive days shall be deemed an abandonment); or (iii) failure of
Tenant to perform any other term, covenant or condition of this Lease if the
failure to perform is not cured within thirty (30) days after notice thereof has
been given to Tenant (provided that if such default cannot reasonably be cured
within thirty (30) days, Tenant shall not be in default if Tenant commences to
cure such failure to perform within the thirty (30) day period and diligently
and in good faith continues to cure the failure to perform). The notice referred
to in clause (iii) above shall specify the failure to perform and the applicable
lease provision and shall demand that Tenant perform the provisions of this
Lease within the applicable period of time. No notice shall be deemed a
forfeiture or termination of this Lease unless Landlord so elects in the notice.
No notice shall be required in the event of abandonment or vacation of the
Premises.

In addition to the above, the occurrence of any of the following events shall
also constitute a default by Tenant: (i) Tenant makes a general assignment for
the benefit of creditors (for purposes of determining whether Tenant is not
paying its debts as they become due, a debt shall be deemed overdue upon the
earliest to occur of the following: thirty (30) days from the date a statement
therefor has been rendered; the date on which any action or proceeding therefor
is commenced; or the date on which a formal notice of default or demand has been
sent); and (ii) any financial statements given to Landlord by Tenant, any
assignee of Tenant, subtenant of Tenant, any guarantor of Tenant, or successor
in interest of Tenant (including, without limitation, any schedule of Tenant’s
aged accounts payable) are materially false.

In the event of a default by Tenant, then Landlord, in addition to any other
rights and remedies of Landlord at law or in equity, shall have the right either
to terminate Tenant’s right to possession of the Premises (and thereby terminate
this Lease) or, from time to time and without termination of this Lease, to
relet the premises or any part thereof for the account and in the name of Tenant
for such term and on such terms and conditions as Landlord in its sole
discretion may deem advisable, with the right to make alterations and repairs to
the Premises.

Should Landlord elect to keep this lease in full force and effect, Landlord
shall have the right to enforce all of Landlord’s rights and remedies under this
Lease, including but not limited to the right to recover and to relet the
Premises. If Landlord relets the Premises, then Tenant shall pay to Landlord, as
soon as ascertained, the costs and expenses incurred by Landlord in such
reletting and in making alterations and repairs. Rentals received by Landlord
from such reletting shall be applied (i) to the payment of any indebtedness due
hereunder, other than basic rent and common area charges, from Tenant to
Landlord; (ii) to the payment of the cost of any repairs necessary to return the
Premises to good condition normal wear and tear excepted, including the cost of
alterations and the cost of storing any of Tenant’s property left on the
Premises at the time of reletting, and (iii) to the payment of basic rent or
common area charges due and unpaid hereunder. The residue, if any, shall be held
by Landlord and applied in payment of future rent or damages in the event of
termination as the same may become due and payable hereunder and the balance, if
any at the end of the term of this Lease, shall be paid to Tenant. Should the
basic rent and operating costs received from time to time from such reletting
during any month be less than that agreed to be paid during that month by Tenant
hereunder, Tenant shall pay such deficiency to Landlord. Such deficiency shall
be calculated and paid monthly. No such reletting of the Premises by Landlord
shall be construed as an election on its part to terminate this Lease unless a
notice of such intention is given to Tenant or unless the termination hereof is
decreed by a court of competent jurisdiction. Notwithstanding any such
reletting, without termination, Landlord may at any time thereafter elect to
terminate this Lease for such previous breach, provided it has not been cured.
Landlord shall have the remedy described in California Civil Code section 1951.4
(Landlord may continue the lease in effect after Tenant’s breach and abandonment
and recover as rent as it becomes due, if Tenant has the right to sublet or
assign, subject only to reasonable limitations).

Should Landlord at any time terminate this Lease for any breach, in addition to
any other remedy it may have, it shall have the immediate right of entry and may
remove all persons and property from the Premises and shall have all the rights
and remedies of a landlord provided by California Civil Code Section 1951.2 or
any successor code section. Upon such termination, in addition to all its other
rights and remedies. Landlord shall be entitled to recover from Tenant all
damages it may incur by reason of such breach, including the cost of recovering
the Premises and including (i) the worth at the time of award of the unpaid rent
which had been earned at the time of termination; (ii) the worth at the time of
award of the amount by which the unpaid rent which would have been earned after
termination until the time of award exceeds the amount of such rental loss that
Tenant proves could have been reasonably avoided; (iii) the worth at the time of
the award of the amount by which the unpaid rent for the balance of the term
after the time of award exceeds the amount of such rental loss that Tenant
proves could be reasonably avoided; and (iv) any other amount necessary to
compensate Landlord for all the detriment proximately

 

12.



--------------------------------------------------------------------------------

caused by Tenant’s failure to perform its obligations under this Lease or which
in the ordinary course of events would be likely to result therefrom. The worth
at the time of award of the amounts referred to in (i) and (ii) above is
computed by allowing interest at the rate of twelve percent (12%) per annum or
the maximum rate permitted by law, whichever is less. The worth at the time of
award of the amount referred to in (iii) above shall be computed by discounting
such amount at the discount rate of the federal reserve bank of San Francisco at
the time of award plus one percent (1%). Property removed from the Premises may
be shared in a public or private warehouse or elsewhere at the sole cost and
expense of Tenant. In the event that Tenant shall not immediately pay the cost
of storage of such property after the same has been stored for a period of
thirty (30) days or more, Landlord may sell any or all thereof at a public or
private sale in such manner and at such times and places that Landlord, in its
sole discretion, may deem proper, without notice to or demand upon Tenant.

NOTWITHSTANDING ANY OTHER PROVISION OF THIS LEASE EXCEPT AS EXPLICITLY PROVIDED
IN CALIFORNIA CIVIL CODE SECTION 1951.2(A)(4) AND PARAGRAPH 55B, BELOW, NEITHER
PARTY TO THIS LEASE SHALL BE LIABLE TO THE OTHER FOR ANY LOST PROFIT, DAMAGE TO
OR LOSS OF BUSINESS OR ANY FORM OF SPECIAL INDIRECT OR CONSEQUENTIAL DAMAGE.

 

  21. LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT

Landlord, at any time after Tenant commits a default, may, but shall not be
obligated to, cure the default at Tenant’s cost, provided that Landlord shall
provide Tenant with at least ten (10) days prior notice prior to cure the
default (except in cases of emergency). If Landlord at any time, by reason of
Tenant’s default, pays any sum or does any act that requires the payment of any
sum, the sum paid by Landlord shall be due immediately from Tenant to Landlord
and shall bear interest at the rate of ten percent (10%) per annum or the
maximum rate permitted by law, whichever is less from the date the sum is paid
by Landlord until Landlord is reimbursed by Tenant. Amounts due Landlord
hereunder shall be additional rent.

 

  22. EMINENT DOMAIN

If all or any part of the Premises shall be taken by any public or quasi-public
authority under the power of eminent domain or conveyance in lieu thereof, this
Lease shall terminate as to any portion of the Premises so taken or conveyed on
the date when title vests in the condemnor, and Landlord shall be entitled to
any and all payments, income, rent, award or any interest therein whatsoever
which may be paid or made in connection with such taking or conveyance. Tenant
shall have no claim against Landlord or otherwise for the value of any unexpired
term of this Lease. Notwithstanding the foregoing, Tenant shall be entitled to
any compensation for depreciation to and cost of removal of Tenant’s equipment
and fixtures and any compensation for its relocation expenses necessitated by
such taking, but in each case only to the extent the condemning authority makes
a separate award therefor or specifically identifies a portion of the award as
being therefor. Each party waives the provisions of Section 1265.130 of the
California Code of Civil Procedure (which section allows either party to
petition the Superior Court to terminate this Lease in the event of a partial
taking of the Premises).

If any action or proceeding is commenced for such taking of the Premises or any
portion thereof or if Landlord is advised in writing by any entity or body
having the right or power of condemnation of its intention to condemn the
Premises or any portion thereof, and Landlord shall decide to discontinue the
use and operation of the Premises or decide to demolish, alter or rebuild the
Premises, then Landlord shall have the right to terminate this Lease by giving
Tenant written notice thereof within sixty (60) days of the earlier of the date
of Landlord’s receipt of such notice of intention to condemn or the commencement
of said action or proceeding. Such termination shall be effective as of the last
day of the calendar month next following the month in which such notice is given
or the date on which title shall vest in the condemnor, whichever occurs first.
In the event of a partial taking, or conveyance in lieu thereof, of the Premises
and fifty percent (50%) or more of the number of square feet in the Premises are
taken, then Tenant may terminate this Lease. Any election by Tenant to so
terminate shall be by written notice given to Landlord within sixty (60) days
from the date of such taking or conveyance and shall be effective on the last
day of the calendar month next following the month in which such notice is given
or the date on which title shall best in the condemnor, whichever occurs first.

If a portion of the Premises is taken by power of eminent domain or conveyance
in lieu thereof and neither Landlord nor Tenant terminates this Lease as
provided above, then this Lease shall continue in full force and effect as to
the part of the Premises not so taken or conveyed and all payments of rent shall
be apportioned as of the date of such taking or conveyance so that thereafter
the amounts to be paid by Tenant shall be in the ratio that the area of the
portion of the Premises not so taken bears to the total area of the Premises
prior to such taking.

 

  23. NOTICE AND COVENANT TO SURRENDER

On the last day of the term or on the effective date of any earlier termination,
Tenant shall surrender to Landlord the Premises and all of Tenant’s improvements
and alterations in as good order and condition as when Tenant took possession,
normal wear and tear excepted, with all originally painted interior walls washed
or repainted if marked or damaged, interior vinyl covered walls cleaned and
repaired or replaced if marked or damaged, all carpet shampooed and cleaned, the
air conditioning and heating system serviced and repaired by a reputable and
licensed service firm (unless Landlord has elected to maintain such system
pursuant to paragraph 9) and all floors cleaned and waxed; all to the reasonable
satisfaction of Landlord. Tenant shall remove all of Tenant’s personal property
and trade fixtures, together with improvements or alterations that Tenant is
obligated to remove pursuant to the provisions of paragraph 8, from the
Premises, and all such property not removed shall be deemed abandoned.

 

13.



--------------------------------------------------------------------------------

If the Premises are not surrendered as required in this paragraph 23, Tenant
shall indemnify Landlord against all loss, liability and expense (including but
not limited to, attorneys’ fees) resulting from the failure by Tenant in so
surrendering the Premises, including, without limitation, any claims made by any
succeeding tenants of which Tenant has notice. It is agreed between Landlord and
Tenant that the provisions of this paragraph 23 shall survive termination of
this Lease.

 

  24. TENANT’S QUITCLAIM

At the expiration or earlier termination of the Lease, Tenant shall execute,
acknowledge and deliver to Landlord, within ten (10) days after written demand
from Landlord to Tenant, any quitclaim deed or other document required to remove
the cloud or encumbrance created by this Lease from the real property of which
the Premises are a part. This obligation shall survive said expiration or
termination.

 

  25. HOLDING OVER

Any holding over after the expiration or termination of this Lease with the
written consent of Landlord shall be construed to be a tenancy from month to
month at one hundred and fifty (150%) of the monthly rent as adjusted, in effect
on the date of such expiration or termination. All provisions of this Lease,
except those pertaining to the term and any option to extend, shall apply to the
month-to-month tenancy. The provisions of this paragraph 25 are in addition to,
and do not affect, Landlord’s right of reentry or other rights hereunder or
provided by law.

If Tenant shall retain possession of the Premises or any part thereof without
Landlord’s consent following the expiration or sooner termination of this Lease
for any reason, then Tenant shall pay to Landlord for each day of such retention
at one hundred fifty (150%) the amount of the daily rental in effect during the
last month prior to the date of such expiration or termination. Tenant shall
also indemnify and hold Landlord harmless from any loss, liability and expense
(including, but not limited to, attorneys fees) resulting from delay by Tenant
in surrendering the Premises, including, without limitation any claims made by
any succeeding tenant founded on such delay, provided, however, as a condition
to Tenant’s indemnity obligations under this sentence, Landlord shall give
Tenant written notice of the existence of a prospective successor tenant for the
Premises or any portion thereof, or the existence of any other matter which
might give rise to a claim by Landlord under the foregoing indemnity, by the
earlier of at least thirty (30) days prior to the date Landlord shall require
Tenant’s surrender of the Premises or the expiration date of this Lease, and
Tenant shall not be responsible to Landlord under the foregoing indemnity if
Tenant shall surrender the Premises on or prior to the expiration of such
period. Acceptance of rent by Landlord following expiration or termination shall
not constitute a renewal of this Lease and nothing contained in this paragraph
shall waive Landlord’s right to re-entry or any other right. Tenant shall be
only a Tenant at sufferance, whether or not Landlord accepts any rent from
Tenant, while Tenant is holding over without Landlord’s written consent.

 

  26. SUBORDINATION

In the event Landlord’s title or leasehold interest is now or hereafter
encumbered in order to secure a loan to Landlord, Tenant shall, within ten
(10) days of written request from Landlord or the lender execute in writing on
agreement subordinating its rights under this Lease to the lien of such
encumbrance, or, if so requested, agreeing that the lien of lender’s encumbrance
shall be or remain subject and subordinate to the rights of Tenant under the
Lease. Tenant’s failure to execute and deliver a subordination agreement in a
timely manner shall constitute a material default under this Lease.
Notwithstanding any such subordination, Tenant’s possession under this Lease
shall not be disturbed if Tenant is not in default and so long as Tenant shall
pay all amounts due hereunder and otherwise observe and perform all provisions
of this Lease. In addition, if in connection with any such loan the lender shall
request reasonable modifications of this Lease as a condition to such financing,
Tenant will not unreasonably withhold, delay or defer its consent thereof,
provided that such modifications do not increase the obligations of Tenant
hereunder or materially adversely affect the leasehold interest hereby created
or Tenant’s rights hereunder. The foregoing rights of the Landlord and its
mortgagee to subordinate the Lease shall be conditioned upon the execution of a
subordination, non-disturbance and attornment agreement between Tenant and any
future mortgagee(s) which desires to subordinate this Lease to such mortgagee’s
mortgage.

Within ten (10) days after written request from Landlord, Tenant shall deliver
to Landlord such financial statements as are reasonably required by Landlord or
Landlord’s lender to verify the net worth of Tenant. In addition, Tenant shall
deliver to Landlord’s lender any financial statements required by such holder to
facilitate the financing or refinancing of Landlord’s interest in the Project.
Tenant represents and warrants to Landlord that each such financial statement is
a true and accurate statement as of the date of such statement. All financial
statements or information provided by Tenant shall be maintained strictly
confidential, with access limited only to individuals and representatives with a
reasonable need to view the information and who have been advised of the
confidential nature of the information, and shall be used only for the purposes
set forth herein.

 

  27. CERTIFICATE OF ESTOPPEL

Each party shall, within ten (10) calendar days after written request therefor,
execute and deliver to the other party, in recordable form, a certificate
stating that the lease is unmodified and in full force and effect, or in full
force and effect as modified and stating the modifications. The certificate
shall also state the amount of the monthly rent, the date to which monthly rent
has been paid in advance, the amount of the security deposit and/or prepaid
monthly rent, and, if the request is made by Landlord, shall include such other
items as Landlord or Landlord’s lender may reasonably request. Failure of Tenant
to deliver such estoppel certificate in a timely manner shall constitute a
material default hereunder.

 

14.



--------------------------------------------------------------------------------

  28. SALE BY LANDLORD

In the event the original Landlord hereunder, or any successor owner of the
Premises, shall sell or convey the Premises and provided that the acquiring
entity or successor assumes in writing all of Landlord’s duties and obligations
under this Lease, all liabilities and obligations on the part of the original
Landlord, or such successor owner, under this Lease for damages or injuries
caused by facts or circumstances occurring after such sale or conveyance shall
terminate, and thereupon all such liabilities and obligations shall be binding
upon the new owner. Tenant agrees to attorn to such new owner and to look solely
to such new owner for performance of any and all such liabilities and
obligations.

Tenant may peacefully have, hold and enjoy the Premises, subject to the terms of
this Lease, provided Tenant pays the Rent and fully performs all of its
covenants and agreements. This covenant shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Premises.

 

  29. ATTORNMENT TO LENDER OR THIRD PARTY

In the event the interest of Landlord in the land and buildings in which the
Premises are located (whether such interest of Landlord is a Fee title interest
or a leasehold interest) is encumbered by deed of trust, and such interest is
acquired by a lender or any other third party through judicial foreclosure or by
exercise of a power of sale at private trustee’s foreclosure sale, Tenant hereby
agrees to release Landlord of any obligation arising on or after any such
foreclosure sale and to attorn to the purchaser of any such foreclosure sale and
to recognize such purchaser as the Landlord under this Lease, provided that the
rights and possession of Tenant hereunder shall not be disturbed as long as
Tenant is not in default hereunder.

 

  30. DEFAULT BY LANDLORD

Landlord shall not be in default unless Landlord fails to perform obligations
required of Landlord within a reasonable time but in no event later than thirty
(30) days and written notice by Tenant to Landlord specifying wherein Landlord
has failed to perform such obligations; provided, however, that if the nature of
Landlord’s obligation is such that more than thirty (30) days are required for
performance, then Landlord shall not be in default if Landlord, using
commercially reasonable efforts, commences performance within such thirty
(30) day period and thereafter diligently prosecutes the same to completion.

If Landlord is in default of this Lease, Tenant’s sole remedy shall be to
institute suit against Landlord in a court of competent jurisdiction, and Tenant
shall have no right to offset any sums expended by Tenant as a result of
Landlord’s default against future rent and other sums due and payable pursuant
to this Lease. If Landlord is in default of this Lease, and as a consequence
Tenant recovers a money judgment against Landlord, the judgment shall be
satisfied only out of the proceeds of sale received on execution of the judgment
and levy against the right, title and interest of Landlord in the Premises and
out of rent or other income from such real property receivable by Landlord or
out of the consideration received by Landlord from the sale or other disposition
of all or any part of Landlord’s right, title and interest in the Premises.
Neither Landlord nor any of the members comprising the limited liability company
designated as Landlord shall be personally liable to Tenant for any deficiency.

 

  31. CONSTRUCTION CHANGES

It is understood that the description of the Premises and the location of
ductwork, plumbing and other facilities therein are subject to such changes as
Landlord or Landlord’s architect determines to be desirable in the course of
construction of the Premises and/or the improvements constructed or being
constructed therein and no such changes or any changes in plans for any portions
of the Premises, shall affect this Lease or entitle Tenant to any reduction of
rent hereunder or result in any liability of Landlord to Tenant, provided that
such changes do not materially impair Tenant’s use and enjoyment of the
Premises.

 

  32. MEASUREMENT OF PREMISES

Tenant understands and agrees that any reference to square footage of the
Premises is approximate only and includes all interim partitions, columns and
exterior walls, and, if applicable, covered areas immediately outside the entry
doors or loading docks. Tenant waives any claim against Landlord regarding the
accuracy of any such measurement and agrees that there shall not be any
adjustment in basic rent or operating expenses or other amounts payable
hereunder. Landlord and Tenant agree that for purposes of this Lease, and except
for the addition or deletion of space to the Premises by amendment to this
Lease, the rentable square footage of the Premises shall not increase throughout
the Term of this Lease and/or any renewal term due to re-measurement of any
portion of the Premises.

 

  33. ATTORNEY FEES

If either party commences an action against the other party arising out of or in
connection with this Lease, the prevailing party shall be entitled to have and
recover from the losing party all reasonable attorney fees, expert witness fees,
trial and appellate court costs, and statutory costs as defined by applicable
law.

 

  34. SURRENDER

The voluntary or other surrender of this Lease or the Premises by Tenant, or a
mutual cancellation of this Lease, shall not work a merger, and at the option of
Landlord shall either terminate all or any existing subleases or subtenancies or
operate as an assignment to Landlord of all or any such subleases or
subtenancies.

 

15.



--------------------------------------------------------------------------------

  35. WAIVER

No delay or omission on the exercise of any right or remedy of either party on
any default by the other party shall impair such right or remedy or be construed
as a waiver. The receipt and acceptance by Landlord of delinquent rent or other
payments shall not constitute a waiver of any other default and acceptance of
partial payments shall not be construed as a waiver of the balance of such
payment due. No act or conduct of Landlord, including, without limitation, the
acceptance of keys to the Premises, shall constitute an acceptance of the
surrender of the Premises by Tenant before the expiration of the term. Only a
written notice from Landlord to Tenant shall constitute acceptance of the
surrender of the Premises and accomplish a termination of this Lease. Landlord’s
consent to or approval of any act by Tenant requiring Landlord’s consent or
approval shall not be deemed to waive or render unnecessary Landlord’s consent
to or approval of any subsequent act by Tenant. Any waiver by Landlord of any
default must be in writing and shall not be a waiver of any other default
concerning the same or any other provision of this Lease.

 

  36. EASEMENTS; AIRSPACE RIGHTS

Landlord reserves the right to alter the boundaries of the Premises and grant
easements and dedicate for public use portions of the Project without Tenant’s
consent, provided that no such grant or dedication shall interfere with Tenant’s
use of the Premises or otherwise cause Tenant to incur cost or expense. From
time to time, and upon Landlord’s demand, Tenant shall execute, acknowledge and
deliver to Landlord, in accordance with Landlord’s instructions, any and all
documents, instruments, maps or plans necessary to effectuate Tenant’s covenants
hereunder.

This lease confers no rights either with regard to the subsurface of or airspace
above the land on which the Premises are located or with regard to airspace
above the building of which the Premises are a part. Tenant agrees that no
diminution or shutting off of light or view by a structure which is or may be
erected (whether or not by Landlord) on property adjacent to the building of
which the Premises are a part or to properly adjacent thereto, shall in any way
affect this Lease, or entitle Tenant to any reduction of rent, or result in any
liability of Landlord to Tenant.

 

  37. RULES AND REGULATIONS

Landlord shall have the right from time to time to promulgate reasonable rules
and regulations for the safety, care and cleanliness of the Premises, (including
the Common Area) or for the preservation of good order. On delivery of a copy of
such rules and regulations to Tenant, Tenant shall comply with the rules and
regulations, and a violation or any of them shall constitute a default by Tenant
under this Lease. If there is a conflict between the rules and regulations and
any of the provisions of this Lease, the provisions of this Lease shall prevail.
Such rules and regulations may be amended by Landlord from time to time with
reasonable advance written notice.

 

  38. NOTICES

All notices, demands, requests, consents and other communications which may be
given or are required to be given by either party to the other shall be in
writing and shall be sufficiently made and delivered if personally served or if
sent by a nationally recognized overnight courier or United States first class
mail, postage prepaid. All such communications from Landlord to Tenant shall be
addressed to Tenant at the Premises. All such communications by Tenant to
Landlord shall be sent to Landlord at its offices at 360 S. San Antonio Road,
Suite 74, Los Altos, California 94022. Either party may change its address by
notifying, the other of such change. Each such communication shall be deemed
received on the date of receipt, provided, however, that if any notice is not
delivered or cannot be delivered because the receiving party changed the address
of the receiving party and did not previously give notice of such change to the
sending party, or due to a refusal to accept the notice by the receiving party,
such notice shall be effective on the date delivery is attempted.

 

  39. NAME

Tenant shall not use the name of the Premises for any purpose, other than as the
address of the business conducted by Tenant in the Premises, without the prior
written consent of Landlord.

 

  40. GOVERNING LAW; SEVERABILITY

This lease shall in all respects be governed by and construed in accordance with
the laws of the State of California. If any provision of this Lease shall be
held or rendered invalid, unenforceable or ineffective for any reason
whatsoever, all other provisions hereof shall be and remain in full force and
effect.

 

  41. DEFINITIONS

As used in this Lease, the following words and phrases shall have the following
meanings:

Additional Rent: any amount described in paragraph 53, below.

Authorized representative: any of officer, agent, employee or independent
contractor retained or employed by either party, acting within authority given
him by that party.

 

16.



--------------------------------------------------------------------------------

Encumbrance: any deed of trust, mortgage or other written security device or
agreement affecting the Premises or the Project that constitutes security for
the payment of a debt or performance of an obligation, and the note or
obligation secured by such deed of trust, mortgage or other written security
device or agreement.

Hazardous Materials shall have the meaning set forth in paragraph 50c, below.

Lease Month: the period of time determined by reference to the day of the month
in which the term commences and continuing to one day short of the same numbered
day in the next succeeding month, e.g., the tenth day of one month to and
including the ninth day in the next succeeding month.

Lender: the beneficiary, mortgagee, ground lessor or other holder of an
encumbrance, as defined above.

Lien: a charge imposed on the Premises by someone other than Landlord, by which
the Premises are made security for the performance of an act. Most of the liens
referred to in this Lease are mechanic’s liens.

Maintenance: repairs, replacement, repainting and cleaning.

Monthly Rent: the sum of the monthly payments of basic rent and common area
charges.

Operating Costs shall have the meaning defined in paragraph 16, above.

Person: one or more human beings, or legal entities or other artificial persons,
including, without limitation, partnerships, corporations, trusts, estates,
associations and any combination of human being and legal entities.

Provision: any term, agreement, covenant, condition, clause, qualification,
restriction, reservation or other stipulation in the lease that defines or
otherwise controls, establishes or limits the performance required or permitted
by either party.

Punchlist Items: minor repairs to painting, carpets, walls and other interior
improvements as described in paragraph 9, above.

Rent: basic rent, operating costs, additional rent, and all other amounts
payable by Tenant to Landlord required by this Lease or arising by subsequent
actions of the parties made pursuant to this Lease.

Words used in any gender include other genders. If there be more than one
Tenant, the obligations of Tenant hereunder are joint and several. All
provisions whether covenants or conditions, on the part of Tenant shall be
deemed to be both covenants and conditions. The paragraph headings are for
convenience of reference only and shall have no effect upon the construction or
interpretation of any provision hereof.

 

  42. TIME

Time is of the essence of this Lease and of each and all of its provisions.

 

  43. EXAMINATION OF LEASE

Submission of this Lease for examination or signature by Tenant does not
constitute a reservation or option for a lease, and this Lease is not effective
until its execution and delivery by both Landlord and Tenant.

 

  44. INTEREST ON PAST DUE OBLIGATIONS; LATE CHARGE

Any amount due from Tenant to Landlord hereunder which is not paid within thirty
(30) days of the date due shall bear interest at the rate of ten percent
(10%) per annum from when due until paid, unless, otherwise specifically
provided herein, but the payment of such interest shall not excuse or cure any
default by Tenant under this Lease. In addition, Tenant acknowledges that late
payment by Tenant to Landlord of basic rent or operating costs or of any other
amount due Landlord from Tenant, will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of such costs being extremely
difficult and impractical to fix. Such costs include, without limitation,
processing and accounting charges, and late charges that may be imposed on
Landlord, e.g., by the terms of any encumbrances and note secured by any
encumbrance covering the Premises. Therefore, if any such payment due from
Tenant is not received by Landlord within five (5) days of the date due (without
the requirement of providing Tenant notice), Tenant shall pay to Landlord an
additional sum of five percent (5%) of the overdue payment as a late charge. The
parties agree that this late charge represents a fair and reasonable estimate of
the costs that Landlord will incur by reason of late payment by Tenant.
Acceptance of any late charge shall not constitute a waiver of Tenant’s default
with respect to the overdue amount, not prevent Landlord from exercising any of
the other rights and remedies available to Landlord. No notice to Tenant of
failure to pay shall be required prior to the imposition of such interest and/or
late charge, and any notice period provided for in paragraph 20 shall not affect
the imposition of such interest and/or late charge.

 

  45. ENTIRE AGREEMENT

This lease, including any exhibits and attachments, constitutes the entire
agreement between Landlord and Tenant relative to the Premises and this Lease
and the exhibits and attachments may be altered, amended or revoked only by an
instrument in writing, signed by both Landlord and Tenant. Landlord and Tenant

 

17.



--------------------------------------------------------------------------------

agree hereby that all prior or contemporaneous oral agreements between and among
themselves or their agents or representatives relative to the leasing of the
Premises are merged in or revoked by this Lease.

 

  46. CORPORATE AUTHORITY

If Tenant is a corporation, each individual executing this Lease on behalf of
the corporation represents and warrants that he is duly authorized to execute
and deliver this Lease on behalf of the corporation in accordance with a duly
adopted resolution of the Board of Directors of said corporation and that this
Lease is binding upon said corporation in accordance with its terms. If Tenant
is a corporation, Tenant shall either (A) have this Lease signed by two
(2) corporate officers or (B) deliver to Landlord, within ten (10) days of the
execution of this Lease, a copy of the resolution of the Board of Directors of
Tenant authorizing the execution of this Lease and naming the officer that is
authorized to execute this Lease on behalf of Tenant, which copy shall be
certified by Tenant’s president or secretary as correct and in full force and
effect.

 

  47. RECORDING

Neither Landlord nor Tenant shall record this Lease or any short form memorandum
herefore without the consent of the other.

 

  48. REAL ESTATE BROKERS

Each party represents that it has not had dealings with any real estate broker,
lender or other person with respect to this Lease in any manner, except
Cornish & Carey Commercial and Travers Realty. Each party shall hold harmless
the other party from all damages resulting from any claims that may be asserted
against the other party by any broker, lender or other person with whom the
other party has or purportedly has dealt.

 

  49. EXHIBITS AND ATTACHMENTS

All exhibits and attachments to this Lease are a part hereof.

 

  50. ENVIRONMENTAL MATTERS

A. Tenant’s Covenants Regarding Hazardous Materials.

(1) Without limiting Tenant’s obligations under paragraph 7 hereof, Tenant shall
comply with and shall cause the Premises to comply with, all federal, state, and
local laws, statutes, rules, regulations, codes, ordinances, and other
governmental requirements (including, without limitation, permits, licenses,
consent decrees and administrative orders) now or hereafter in effect relating
or pertaining in any way to (i) human health, safety or protection,
(ii) workplace safety, (iii) industrial hygiene, (iv) the use, generation,
handling, maintenance, treatment, removal, transportation, storage, release,
discharge, disposal, or disclosure of Hazardous Materials, or (v) the protection
or regulation of the environment, all as amended and modified from time to time
(collectively, “Environmental Requirements”). Tenant shall cause all
governmental permits and other approvals relating to the use or operation of the
Premises required by applicable Environmental Requirements or any other
applicable laws to all times remain in effect, and Tenant shall at all times
comply with such permits and other approvals.

(2) Tenant shall not cause, or permit to occur, any release, discharge, use,
generation, manufacture, storage, treatment, transportation, or disposal by
Tenant or any of its employees, agents, contractors, visitors, clients,
customers, sublessees, assignees, successors, licensees or invitees, of any
Hazardous Materials on, in, under, about, or from the Premises or any other part
of the Premises. However, notwithstanding the foregoing, Tenant may use on the
Premises, without Landlord’s prior written consent, but only upon written notice
to Landlord and in compliance with all Environmental Requirements and other
applicable laws, any ordinary and customary materials reasonably required for
use by Tenant in the normal course of the permitted use described in paragraph 1
hereof and further, but only so long as such use is not a Reportable Use
(defined below) and does not expose the Premises or neighboring properties to
any meaningful risk of contamination or damage or expose Landlord to any
liability whatsoever therefor. In addition, Landlord may (but without any
obligation to do so) condition its consent to any Reportable Use of any
Hazardous Materials by Tenant upon Tenant’s giving Landlord such additional
assurances as Landlord in its sole discretion, deems necessary to protect
itself, the public, the Premises, and the environment against damage,
contamination or injury and/or liability therefor, including but not limited to
the installation (and, at Landlord’s option, removal on or before the expiration
or earlier termination of this Lease) of reasonably necessary protective
modifications to the Premises (such as concrete encasement) and/or the deposit
of an additional security deposit. As used herein, “Reportable Use” shall mean
(i) the installation or use of any above or below ground storage tank, (ii) the
release generation, possession, storage, use, transportation, discharge or
disposal of any Hazardous Materials that requires a permit from, or with respect
to which a report, notice, registration or business plan is required to be filed
with, any governmental agency or authority, and (iii) the presence in, on or
about the Premises, of any Hazardous Materials with respect in which any
Environmental Requirements or other applicable laws require that a notice be
given to persons entering or occupying the Premises, or neighboring properties.

(3) If Tenant knows, or has reasonable cause to believe, that any Hazardous
Materials have come to be located in, on, under or about the Premises (other
than those Hazardous Materials that have come to be located beneath and/or in
the vicinity of the Premises prior to the date of this Lease and other than
those Hazardous Materials as previously consented to by Landlord in writing, if
any), to by Landlord, Tenant shall immediately give Landlord written notice
thereof, together with a copy of any statement, report, notice, registration,

 

18.



--------------------------------------------------------------------------------

application, permit, business plan, license, claim, action, or proceeding, given
to, or received from, any governmental authority or private party concerning the
presence, spill, release, discharge of, or exposure to, such Hazardous Materials
including but not limited to all such documents as may be involved in any
Reportable Use involving the Premises. Landlord’s receipt of any notice,
documents or other information from Tenant as provided above in this paragraph
shall not create any obligation on the part of Landlord to respond in any way to
such notice, documents or information or the conditions described therein.

(4) Tenant shall immediately notify Landlord and provide copies upon receipt of
all written complaints, claims, citations, demands, inquiries, reports, or
notices, relating to the condition of the Premises or compliance with
Environmental Requirements, provided, however, that Landlord’s receipt of any of
the foregoing shall in no way create or impose any duty or obligation upon
Landlord to respond thereto, unless Hazardous Materials that have come to be
located beneath and/or in the vicinity of the Premises prior to the date of this
Lease. Except as provided herein, Tenant shall promptly cure and have dismissed
with prejudice any of these actions and proceedings to the satisfaction of
Landlord.

(5) Landlord, its agents, employees, contractors and designated representatives,
and the holders of any mortgages, deeds of trust or ground leases on the
Premises shall have the right, but not the obligation, to enter the Premises at
any time in the case of an emergency, and otherwise at reasonable times and with
reasonable prior notice, for the purpose of inspecting the condition of the
Premises and for verifying compliance by Tenant with this Lease (including
compliance with Environmental Requirements) and Landlord shall be entitled to
employ experts and/or consultants in connection therewith to advise Landlord
with respect to Tenant’s activities, including but not limited to Tenant’s use,
storage, handling, transportation, maintenance, or removal of any Hazardous
Materials on or from the Premises. The costs and expenses of any such
inspections shall be paid by the party requesting same, unless a default or
breach of this Lease or a violation of any Environmental Requirement or a
contamination caused or materially contributed to by the Tenant is found to
exist or to be imminent, or unless the inspection is requested or ordered by a
governmental agency or authority as the result of any such existing or imminent
violation or contamination, in such case, Tenant shall upon request reimburse
Landlord, for the costs and expenses of such inspections.

(6) If Tenant breaches any of its warranties, representations, or covenants
under this paragraph 50, Landlord may, without obligation, cause the removal (or
other cleanup or other response acceptable to Landlord) of any Hazardous
Materials from the Premises, and the costs of any Hazardous Materials removal,
remediation, detoxification, or other response (including, without limitation,
disposal, transportation and storage costs and all costs of refitting or
otherwise altering the Premises) shall be covered by the indemnity in paragraph
50B, below, whether or not a court or other governmental authority has ordered
such removal, remediation, detoxification or other response and those costs
shall become due and payable on demand by Landlord. Tenant shall give Landlord,
its agents, contractors, and employees access to the Premises to remove,
remediate, detoxify, clean up or otherwise respond to any Hazardous Materials,
and this Lease shall not be construed as creating any such obligation.

B. Indemnification of Landlord. Tenant agrees to indemnify, defend (with counsel
acceptable to Landlord and at Tenant’s sole cost), and hold Landlord and
Landlord’s partners, employers, agents, attorneys, successors and assigns free
and harmless from and against any and all losses, liabilities, obligations,
penalties, claims, litigation, orders, demands, defenses, costs, judgments,
suits, penalties, proceedings, damages (including, without limitation,
attorneys’ and experts’ fees and expenses incurred in investigating, defending,
or prosecuting any litigation, claim, or proceeding and consequential damages
other than the diminution in value of the Premises) that may at any time be
imposed upon, suffered by, incurred by, or asserted or awarded against Landlord
or any of its partners, employees, agents, attorneys, successors or assigns in
connection with or arising directly or indirectly out of:

(1) Any release, threatened release, discharge, handling, use, storage,
presence, transportation, or disposal of any Hazardous Materials (whether or not
the use thereof is a Reportable Use or has been consented to by Landlord) on,
in, under, or affecting all or any part of the Premises which is (or are)
attributable, in whole or in part, directly or indirectly, to any act or
omission of Tenant or any employee, agent, contractor, visitor client, customer,
sublessee, assignee, successor, licensee or invitee of Tenant;

(2) Any misrepresentation, inaccuracy, or breach of any warranty, covenant, or
agreement contained or referred to in this paragraph 50;

(3) Any failure by Tenant or any employee, agent, contractor, visitor, customer,
sublessee, assignee, successor, client, licensee or invitee of Tenant to comply
with any Environmental Requirement or other applicable law, whether such failure
was made knowingly or unknowingly or intentionally or unintentionally.

This indemnification is the personal obligation of Tenant and shall survive the
expiration or sooner termination of this Lease. Tenant, its successors, and
assigns waive, release, and agree not to make any claim or bring any cost
recovery action against Landlord under the Comprehensive Environmental Response,
Compensation and Liability Act, as amended and reauthorized to date (42 USC. §§
9601 et seq.) (“CERCLA”), or any state equivalent or any similar law now
existing or enacted after this date. To the extent that Landlord is strictly
liable under any such law, regulation, ordinance, or requirement, Tenant’s
obligation to Landlord under this indemnity shall also be without regard to
fault on the part of Tenant with respect to the violation or condition that
results in liability to Landlord.

 

19.



--------------------------------------------------------------------------------

C. Definition of Hazardous Materials. “Hazardous Materials” means any product
substance, chemical, material or waste whose presence, nature, quantity and/or
intensity or existence, use, manufacture, disposal, transportation, spill,
release, or effect, either by itself or in combination with any other materials,
substances or chemicals is either (i) potentially injurious or harmful to the
public health, safety or welfare, the Premises, or the environment (including,
without limitation, any soil, air, groundwater, and subsurface media on, in,
under, above or about the Project); (ii) regulated or monitored by any federal,
state or local governmental authority; or (iii) a basis for potential liability
of Landlord in any governmental agency, private party, or other third party
under any Environmental Requirement or any other applicable statute, regulation,
code, ordinance or common law theory. Without limiting the scope or generality
of the foregoing, Hazardous Materials shall include, but not be limited to any
petroleum or petroleum byproducts or petroleum hydrocarbons, flammable
explosives, asbestos, area formaldehyde, radioactive materials or waste and any
“hazardous substance” or “toxic waste” as those terms are defined under the
provision of the California Health and Safety Code and/or CERCLA.

D. Survival. The provisions of this paragraph 50 shall survive the expiration or
earlier termination of the term of this Lease.

E. Notwithstanding anything to the contrary, Tenant shall not be responsible for
compliance with Hazardous Materials Laws for Hazardous Materials existing in or
under the Premises or Common Areas prior to the date of mutual execution of this
Lease or brought into the Premises or Common Areas at any time by Landlord or
its agents.

F. Tenant acknowledges that Landlord has advised Tenant that detectable amounts
of hazardous substances and groundwater contaminants have come to be located
beneath and/or in the vicinity of the Premises. (See, for example, State of
California Department of Toxic Substances Control Remedial Action Orders
No. 11AS 88/89-030 dated June 2, 1989, and Regional Water Quality Control Board
Order No. 94-130, dated September 21, 1994.) Tenant has made such investigations
and inquiries as it deems appropriate to ascertain the effects, if any, of such
substances and contaminants on its operations and persons using the Premises.
Landlord makes no representation or warranty with regard to the environmental
condition of the Premises.

 

  51. SIGNAGE

Tenant shall not, without obtaining the prior written consent of Landlord,
install or attach any sign or advertising material on any part of the outside of
the Premises, or on any part of the inside of the Premises which is visible from
the outside of the Premises or about any other portion of the Common Area. If
Landlord consents to the installation of any sign or other advertising,
material, the location, size, design, color and other physical aspects thereof
shall be subject to Landlord’s prior written approval and shall be in accordance
with any sign program applicable to the Premises. In addition to any other
requirements of this paragraph 51, the installation of any sign or other
advertising material by or for Tenant must comply with all applicable laws,
statutes, requirements, rules, ordinances and any CC&Rs or other similar
requirements. With respect to any permitted sign installed by or for Tenant,
Tenant shall maintain such sign or other advertising material in good condition
and repair and shall remove such sign or other advertising material on the
expiration or earlier termination of the term of this Lease. The cost of any
permitted sign or advertising material and all costs associated with the
installation, maintenance and removal thereof shall be paid for solely by
Tenant. If Tenant fails to properly maintain or remove any permitted sign or
other advertising material, Landlord may do so at Tenant’s expense. Any cost
incurred by Landlord in connection with such maintenance or removal shall be
deemed additional rent and shall be paid by Tenant to Landlord within ten
(10) days following notice from Landlord. Landlord may remove any unpermitted
sign or advertising material without notice to Tenant and the cost of such
removal shall be additional rent and shall be paid by Tenant within ten
(10) days following notice from Landlord. Landlord shall not be liable to Tenant
for any damage, loss or expense resulting from Landlord’s removal of any sign or
advertising material in accordance with this paragraph 51. The provisions of
this paragraph 51 shall survive the expiration or earlier termination of this
Lease.

Notwithstanding the above, Tenant shall, at its sole expense, be entitled to
install a sign bearing Tenant’s, as well as a single subtenant’s, name and
corporate logo on the monument sign in front of the building and/or on the
building, including up to two (2) illuminated signs, subject to Landlord’s
approval of the signs’ specific location, size, design and color, which approval
shall not be unreasonably withheld and approvals from all applicable
governmental agencies.

 

  52. SUBMISSION OF LEASE

The submission of this Lease to Tenant is not an offer to lease the Premises, or
an agreement by Landlord to reserve the Premises for Tenant. Landlord will not
be bound to Tenant until Tenant has duly executed and delivered duplicate
original leases to Landlord and Landlord has duly executed and delivered one of
those duplicate original leases to Tenant.

 

  53. ADDITIONAL RENT

All costs, charges, fees, penalties, interest and any other payments (including
Tenant’s reimbursement to Landlord of costs incurred by Landlord) which Tenant
is required to make to Landlord pursuant to the terms and conditions of this
Lease and any amendments to this Lease shall be and constitute additional rent
payable by Tenant in Landlord when due as specified in this Lease and any
amendments to this Lease.

 

20.



--------------------------------------------------------------------------------

  54. PREMISES TAKEN “AS IS”

Tenant is leasing the Premises from Landlord “as is” in its existing condition
as of the date hereof, and Landlord shall have no obligation to alter or improve
the Premises except as may be expressly described in this Lease, including but
not limited to paragraphs 7(c) and 9. Notwithstanding anything to the contrary
herein, Landlord shall deliver the Premises, with the roof, air conditioning and
heating (HVAC) systems, lighting and electrical systems, Common Area, and
plumbing system in good working order and repair as of the commencement date of
the term.

Tenant acknowledges that, except as expressly contained in this Lease, neither
Landlord nor anyone acting for or on behalf of Landlord has made any
representation, warranty or promise to Tenant concerning the physical aspects or
condition of any of the Premises, the feasibility, desirability or
convertibility of any of the Premises into any particular use; the zoning,
building or land use restrictions applicable to the zoning, building or land use
restrictions applicable to the Premises; the projected income or expenses for
any of the Project or any business conducted thereon; the suitability of the
Premises for any particular use; and that in entering into this Lease, Tenant
has not relied upon any representation, statement or warranty of Landlord or
anyone acting for or on behalf of Landlord, other than as expressly contained in
this Lease, and that all matters concerning the Premises shall be independently
verified by Tenant and that Tenant shall enter into this Lease on Tenant’s own
examination thereof (or Tenant’s election not to do so). Tenant does hereby
waive, and Landlord does hereby disclaim, all warranties of any type or kind
whatsoever with respect to the Premises, express or implied, including by way of
description, but not limitation, those of fitness for a particular purpose and
use.

No person acting on behalf of Landlord is authorized to make, and by execution
hereof Tenant acknowledges that no such person has made, any representation,
warranty, guaranty or promise except as may be expressly set forth herein; and
no agreement, statement, representation, guaranty or promise made by any such
person which is not expressly contained herein shall be valid or binding on
Landlord and Landlord’s agents, heirs, successors or assigns. The only
representations or warranties outstanding with respect to the Premises, or
Landlord, either express or implied by law, are expressly set forth herein.

Tenant acknowledges that any and all documentary information, said reports,
environmental audits, site assessments, analyses or reports, insurance policies
or other information of whatever type which Tenant has received or may receive
from Landlord or Landlord’ agent is furnished on the express condition that
Tenant shall make Tenant’s own independent verification of the accuracy and
completeness of such information. Tenant agrees that Tenant shall not attempt to
assert any liability upon Landlord or Landlord’s agents for furnishing such
information and Tenant does hereby release Landlord and Landlord’s agents,
heirs, successors and assigns free and harmless from and against, any and all
such claims or liability.

 

  55. REDUCED RENT

As consideration for Tenant’s performance of all obligations to be performed by
Tenant under this Lease and notwithstanding the provisions of paragraph 4,
Landlord hereby conditionally excuses Tenant from the payment of the basic rent
and operating costs (exclusive of utility and service costs described in
paragraph 12 and carpet cleaning and janitorial costs) for the first three
(3) lease months of the term of this Lease (as described in paragraphs 4(a) and
4(b) of this lease); provided, however, Tenant does not commit a default
hereunder at any time during the term of this lease. Should this Lease terminate
during the initial term due to Tenant default, then the unamortized sum of basic
rent and operating costs so conditionally excused shall become immediately due
and payable by Tenant to Landlord. If at the expiration of the initial term of
this Lease Tenant has not committed a default hereunder, Landlord shall waive
any payment of basic rent or operating costs charges paid by Tenant during the
portion of the term of this Lease occurring; after the expiration of any period
during which such rent or operating costs was abated shall be allocated, for
income tax purposes by Landlord or Tenant to such rent abatement period, nor is
such rent on operating cost intended by the parties to be allocable, for income
tax purposes to any abatement period.

 

  56. OPTION TO EXTEND TERM

Landlord grants to Tenant the option to extend the term for one period of five
(5) years (the “extended term”) under all the provisions of this Lease except
for the amount of the basic rent. The basic rent for the extended term shall be
adjusted to the greater of (i) the then current market rate, or (ii) the basic
rent charged for the last lease year of the prior term and in either case, the
basic rent as so adjusted shall be adjusted annually in the same manner as
provided during the prior term. This option is further subject to the following
terms and conditions.

(a) Tenant must deliver is irrevocable and unconditional written notice of
Tenant’s exercise of this option to Landlord not less than six (6) lease months,
nor more than twelve (12) lease months, prior to the expiration of the initial
term.

(b) The parties shall have thirty (30) days from the date Landlord receives
Tenant’s notice of exercise in which to agree on the amount constituting the
basic rent for the extended term. If Landlord and Tenant agree on the amount of
basic rent, they shall immediately execute and amendment to this Lease setting
forth the expiration date of the extended term and the amount of the basic rent
to be paid by Tenant during the extended term, including the annual adjustment
period. If Landlord or Tenant are unable to agree on the amount of the basic
rent within such time period, then, at the request of either party, the current
market rate shall be determined by appraisal in the following manner: (1) within
thirty (30) days of the request for such appraisal, Landlord and Tenant shall
each select a licensed and independent real estate appraiser with not less than
five (5) years, experience in the business of commercial leasing of property of
the same type and use, and in the same geographic area, as the

 

21.



--------------------------------------------------------------------------------

Premises, (ii) within fifteen days of their appointment, such two real estate
appraisers shall select a third real estate appraiser similarly qualified;
(iii) within thirty (30) days from the appointment of the third appraiser, the
three appraisers so selected shall, acting as a board of arbitrators, then
appraise the Premises and determine the amount of the current market rate,
basing their determination of using standard procedures and tests normally
employed in making such appraisals, and applying the factors included within the
definition of market rate set forth in subparagraph (c) below. The unanimous
decision of said appraisers shall be final and binding upon the parties hereto.
If the appraisers are unable to agree on the market rate within the stipulated
period of time, the three appraisals shall be added together and their total
divided by three; the resulting quotient shall be the market rate. If, however,
the low appraisal and/or the high appraisal are/is more than 15% lower and/or
higher than the middle appraisal, the low appraisal and/or the high appraisal,
as the case may be, shall be disregarded. If only one appraisal is disregarded,
the remaining two appraisals shall be added together and their total divided by
two and the resulting quotient shall be the market rate. If both the low
appraisal and the high appraisal are disregarded as stated in this paragraph,
the middle appraisal shall be the market rate. If a party does not appoint an
appraiser within the required time period, the appraiser appointed by the other
party shall be the sole appraiser and shall determine the current market rate.
If the two appraisers appointed by the parties are unable to agree on the third
appraiser, either of the parties to the lease by giving ten (10) days’ notice to
the other party, can apply to the then county real estate board of the county in
which the Premises are located, or to the presiding judge of the superior court
of that county, for the selection of a third appraiser who meets the
qualifications stated in this paragraph. Each party shall pay the expenses and
charges of the appraiser appointed by it and the parties shall pay the expenses
and charges of the third appraiser in equal shares. Basic rent for the first
lease year of the extended term shall be equal to the greater of current market
rate rent as determined hereunder or basic rent charged for the last lease year
of the prior term. When the basic rent has been so determined. Landlord and
Tenant shall immediately execute an amendment to this Lease stating the revised
basic rent and adjustment provision for the extended term.

(c) As used herein, the “market rate” shall be the monthly rent (triple net)
then obtained for leases of comparable terms for premises in the Premises and/or
projects within the City of Palo Alto of similar type, identity, quality, age
and location as the Premises.

(d) The basic rent for the extended term determined as provided above, shall be
adjusted annually, commencing on the first day of the thirteenth month of the
extended term, in the manner provided in paragraph 5 of this Lease (i.e., X% per
year with X representing the standard rate used in the market place at the time
or renewal).

(e) The extension rights herein described are personal to the original Tenant
and may not be exercised by or for the benefit of any assignee or subtenant of
the original Tenant, except in the case of a Permitted Transfer. Tenant shall
not assign or otherwise transfer this option or any interest therein and any
attempt to do so shall render this option null and void. Tenant shall have no
right to extend this term beyond the extended term. If Tenant is in default
under this Lease at the date of delivery of Tenant’s notice of exercise to
Landlord, then such notice shall be of no effect and this Lease shall expire at
the end of the initial ter. If Tenant is in default under this Lease at the last
day of the initial term, then Landlord may in its sole discretion elect to have
Tenant’s exercise of this option be of no effect,, in which case this Lease
shall expire at the end of the initial term.

(f) Tenant shall have no right to exercise the option to renew the term of this
lease (i) during the time commencing from the date Landlord gives to Tenant a
notice of default pursuant to paragraph 20, above, and continuing until the
noncompliance alleged in said notice of default is cured, or (ii) during the
period of time commencing on the day after a monetary obligation to Landlord is
due from Tenant and unpaid (without any necessity for notice thereof to Tenant)
and continuing until the obligation is paid, or (iii) in the event that Landlord
has given to Tenant two (2) or more notices of default under paragraph 20 above,
whether or not the defaults are cured, during the twenty four (24) month period
of time immediately prior to the time that Tenant attempts to exercise the
option to renew the lease, or (iv) if Tenant has committed any non-curable
breach, or as otherwise in default of any of the terms, covenants or conditions
of this Lease.

(g) The period of time within which the option to renew must be exercised shall
not be renewed or enlarged by reason of Tenant’s inability to exercise the
option because of the provision of paragraph 56(f), above.

(h) All right of Tenant to exercise the option to renew the term hereof
described in this paragraph shall terminate without notice and be of no further
force or effect, notwithstanding Tenant’s due and timely exercise of the option,
if, during the initial term of this Lease; (i) Tenant fails to pay Landlord a
monetary obligation of Tenant which was not subject to a good faith dispute for
a period of sixty (60) days after such obligation becomes due (without any
necessity of Landlord to give notice thereof to Tenant), or (ii) Landlord gives
to Tenant three (3) or more notices of default under paragraph 20 above, whether
or not the defaults are cured during the term of the lease, or (iii) Tenant has
committed any non-curable breach.

 

  57. TENANT IMPROVEMENTS

Tenant Improvement Allowance. During the first year of the term of this Lease,
Tenant may perform alterations, additions and improvements to the Premises in
accordance with the terms of the lease and this paragraph 57. All work to be
performed by Tenant shall be performed in a good and workmanlike manner by
Permian Builders, Inc. or such other licensed contractor chosen by Tenant and
approved by Landlord in the Landlord’s sole discretion which response shall not
be unreasonably delayed, and in accordance with (i) all rules, regulations,
codes and ordinances of any local, municipal, state and/or federal authorities
having jurisdiction thereover, and (ii) all requirements of industry and rating
bureaus. Permits, licenses or approvals required for said work from such
authorities shall be obtained by Tenant as its sole cost and expense. In a
timely manner, Tenant will

 

22.



--------------------------------------------------------------------------------

obtain and provide to Landlord all approvals, tests and inspections with respect
to electrical HVAC, plumbing and telephone work, all as may be required by any
agency or utility company. Landlord reserves the right to require changes in
Tenant’s work when necessary by reason of the requirements of any agency or
utility company. Without limiting the generality of the foregoing, Tenant will
be responsible for paying all fees and charges however, designated, which are
payable as a condition to obtaining the building permit for Tenant’s work.

All work to be performed by Tenant will be in accordance with detailed plans and
specifications prepared at Tenant’s cost and submitted by Tenant to Landlord for
Landlord’s prior written approval. Landlord’s approval (as to both design and
materials) may be granted or withheld in Landlord’s reasonable discretion.
Tenant will be responsible for any and all actual out-of-pocket costs reasonably
incurred by Landlord directly related to the review and approval of Tenant’s
plans and specifications, including, but not limited to, plan expediting, or
courier service if required by all appropriate authorities, review by outside
consultants, overnight mail and photocopying. It is expressly agreed that Tenant
will not commence any work until the detailed drawings prepared for Tenant by an
appropriate design professional in accordance with preliminary plans and
specifications approved by Landlord have been approved by Landlord and any and
all required building permits have been issued by applicable governmental
authorities. No changes of materials or finishes are permitted after final
approval by Landlord of the detailed drawings unless these changes are expressly
approved in writing, by Landlord. It is Tenant’s sole responsibility to complete
and submit drawings per the requirements and protocols of all appropriate
authorities.

Landlord agrees to timely review and respond to Tenant’s plans and
specifications (not to exceed 10 business days after Landlord’s receipt of a
full final set) and not to unreasonably delay or withhold its consent. In the
event any plans or specifications are not approved by Landlord, Landlord shall
provide Tenant in reasonable detail the reasons for the non-approval and permit
Tenant the opportunity to revise and resubmit the plans and specifications for
Landlord’s approval Landlord agrees that subject to the terms herein the Tenant
Improvement Allowance may be used in separate phases, including, improvements
for a subsequent subtenant.

Landlord and Tenant hereby agree that Landlord shall pay to Tenant as a
construction allowance an amount Ninety-Eight Thousand Dollars (($98,000.00)
($5.00 per foot, plus an additional $1,000) (hereinafter “Tenant Improvement
Allowance”). The Tenant Improvement Allowance shall be paid to Tenant in
accordance with the following terms and conditions.

A. Payment of Tenant Improvement Allowance. Provided Tenant is not in default at
the time the payment is due, the Tenant Improvement Allowance will be paid by
Landlord to Tenant within thirty (30) days after the following list of documents
have been submitted to Landlord for Landlord’s prior approval (hereinafter
“Required Documentation”):

B. Required Documentation.

(i) Notice of Completion. Notice from Tenant or its general contractor
certifying in writing to Landlord, and Landlord approves such certification that
one hundred percent (100%) of the Tenant’s work is completed.

(ii) Invoices. Copies of paid invoices evidencing Tenant’s expenditure amounts,
for actual construction costs (exclusive of “soft costs”) up to the amount of
the Tenant Improvement Allowance, plus an affidavit of Tenant’s chief financial
officer stating the total cost of the construction. In the event shall the
Tenant Improvement Allowance be applied for the payment of furniture, fixtures,
equipment or soft costs of construction.

(iii) Lien Waivers. Final unconditional releases of liens (in the form
recognized by California law) executed by all applicable suppliers, materialmen,
contractors and subcontractors.

(iv) Affidavit of Payment. An affidavit executed by Tenant or its design
professional listing; (a) the names of all contractors, subcontractors,
suppliers and materialmen who provided or supplied, labor, services, goods and
materials to the Premises, and (b) all listed contractors, subcontractors,
suppliers and materialmen have been paid in full for the labor, services, goods
and materials provided or supplied to the Premises as of the date of the
affidavit.

(v) Certificate of Occupancy. A permanent or temporary Certificate of Occupancy
(or other certificate customarily issued in the City of Palo Alto) for the
Premises has been issued by the appropriate governmental agency in the City of
Palo Alto, if required.

(vi) Form W-9 Request for Taxpayer Identification Number and Certification.
Tenant must submit to Landlord a Form W–9 with Tenant’s taxpayer identification
number completed.

Failure to satisfactorily supply any of the above stated Required Documentation
shall result in the Tenant Improvement Allowance being held by Landlord until
such Required Documentation has been satisfactorily submitted to Landlord.

C. Landlord’s Right to Retainage and Offset. Landlord at its sole option hereby
retains the right either (a) withhold from the Tenant Improvement Allowance an
amount equal to the total monies due to any contractor, supplier or materialmen,
who provided or supplied labor, services, goods, work or materials to the
Premises, (b) to issue two party checks to Tenant and the contractor,
subcontractor, suppliers, or materialmen to whom Tenant owes or is alleged or
claimed to owe funds and/or (c) to offset from and against the Tenant
Improvement Allowance any monies due Landlord under the terms of the Lease.

 

23.



--------------------------------------------------------------------------------

D. Third Persons. Under no circumstances shall the Lease be construed to confer
upon any third person or entity any right or cause of action against the
Landlord or Tenant, including but not limited to, all contractors,
subcontractors, suppliers, laborers or materialmen.

E. Exclusions. No amount of the Tenant Improvement Allowance shall be allowed as
a setoff against Rent. In no event shall Landlord be required to pay any portion
of the Tenant Improvement Allowance for any cost incurred by Tenant after
March 31, 2009.

F. Inducement Recapture. In the event the Lease is terminated prior to the
expiration of the initial term then in effect by reason of Tenant’s default, the
unamortized portion of the Tenant Improvement Allowance shall be deemed sums
advanced by Landlord on Tenant’s behalf and such unamortized portion (in
accordance with the formula set forth below) shall be due from Tenant as
additional rent payable in a lump sum as an additional remedy of Landlord under
the Lease. The unamortized portion of the Tenant Improvement Allowance shall be
computed by: (a) multiplying (i) the number of months remaining in the term at
the time of the termination without consideration for any future extended terms
by (ii) the amount of Tenant Improvement Allowance paid to Tenant (plus interest
thereon at ten percent (10%) per annum), and (b) dividing the product of (i) and
(ii) by 60.

 

  58. GROUND LEASE

This Lease is subject to that certain Lease (the “Ground Lease”) dated as of
March 29, 1977, between Landlord and The Board of Trustees of the Leland
Stanford Junior University (“Ground Lessor”). Tenant acknowledges that Tenant
has received and reviewed the Ground Lease. Tenant agrees that any act or
omission of Tenant or its agents, employees or invitees which may constitute a
default under the Ground Lease shall also constitute a default under this Lease.
Any default of the Ground Lease by Landlord which materially interferes with
Tenant’s use and enjoyment of the Premises shall constitute a default of this
Lease by Landlord.

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Lease
as of the Date of Execution.

 

Landlord     Tenant 700 HANSEN LLC, a California limited liability company    
ARCENT US, INC., a Delaware corporation By:  

/s/ Sandra Simons

    By:  

/s/ Duncan Robertson

Name:  

Sandra Simons

    Name:  

Duncan Robertson

Its:  

Manager

    Its:  

Chief Financial Officer

        (Title) Date:   3/11/2008     Date:   March 6, 2008       By:  

/s/ Shawn Soderberg

      Name:  

Shawn Soderberg

      Its:  

VP Secretary and General Counsel

        (Title)       Date:   March 6, 2008

 

24.



--------------------------------------------------------------------------------

LOGO [g190049g51h45.jpg]



--------------------------------------------------------------------------------

[D. 538 PAGE 607]

LEGAL DESCRIPTION

[EXHIBIT B]

All that certain parcel of land situate in the City of Palo Alto, County of
Santa Clara, State of California, described as follows

All of Parcel B, as shown on that certain Parcel Map filed for record on
March 16, 1977 in Book 390 of Parcel Maps, page 51.

 

1.



--------------------------------------------------------------------------------

LOGO [g190049g13v94.jpg]

 



--------------------------------------------------------------------------------

Job No. 76000-9  

CONSULTING ENGINEERS PLANNERS SURVEYOR

593 Price Avenue, Redwood City, CA 94063 – Tel. (415)       -    

[EXHIBIT B-2]

LEGAL DESCRIPTION

STRIP PARCEL “B” PORTION OF STANFORD INDUSTRIAL PARK, PALO ALTO

SANTA CLARA COUNTY, CALIFORNIA

 

ALL THAT certain real property situate in the City of Palo Alto, County of Santa
Clara, State of California, described as follows:

BEGINNING at a point on the Southeasterly line of that certain 30 foot strip of
land, as said strip of land is described in that certain amendment of lease by
and between the Board of Trustees of the Leland Stanford Junior University and
the southern Pacific Company, a Corporation, said amendment of lease being filed
for record in the office of the recorder of Santa Clara County, State of
California, on October 20, 1966 in Book 7543 of Official Records at page 127,
said Southeasterly line having a radius of 2842.84 feet – Said Point of
Beginning being on said Southeasterly line at a point of intersection with the
Northwesterly line of that certain 2 acre parcel of land described in the Decree
of Final Distribution, a certified copy of which decree was filed for record
August 27, 1937 in Book 837 at Page 273, Official Records of Santa Clara County,
California, a radial line at said Point of Beginning bears North 59° 18’ 45”
West.

THENCE from said Point of Beginning along said 30 feet strip line on the arc of
a curve to the left having a radius of 2842.84 feet, a central angle of 10° 44’
02”, an arc distance of 532.58 feet to the TRUE POINT OF BEGINNING of the herein
described parcel.

THENCE from said TRUE POINT OF BEGINNING Southwesterly along said 30 strip line
on the arc of a curve to the left from a tangent which bears South 19° 57’ 13”
West having a radius of 2842.84 feet, a central angle of 4° 21’ 11” an arc
distance of 215.99 fee; thence leaving the line of said 30 feet strip on a
non-radial line South 56° 39’ 00” East 18.91 feet; thence Northeasterly along
the arc of a curve to the right, from a tangent which bears North 15° 29’ 01”
East having a radius of 2824.84 feet, a central angle of 4° 22’ 59” East, an arc
distance of 216.10 feet; thence leaving said curve on a non-radial line North
56” 39’ 00” West 18.51 feet to the TRUE POINT OF BEGINNING.

RESERVING therefrom an easement for underground electric power and telephone
utilities and appurtenances thereto as conveyed to the City of Palo Alto, a
Municipal Corporation, by instrument recorded February 14, 1963 in Book 5905,
Page 218 of Official Records, said easement being a strip of land 10 feet in
width.

 

1.



--------------------------------------------------------------------------------

LOGO [g190049g40g79.jpg]



--------------------------------------------------------------------------------

LOGO [g190049g86r35.jpg]



--------------------------------------------------------------------------------

LOGO [g190049g46i73.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

GROUND LEASE



--------------------------------------------------------------------------------

LEASE

THIS LEASE, made and entered into as of the 29th day of March, 1977, by and
between THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY, a body
having corporate powers under the laws of the State of California, hereinafter
referred to as “Lessor”, and HANSEN PROPERTIES, LIMITED, a California limited
partnership, the general partners of which are Charles S. and Jean A.
McCandless, hereinafter referred to as “Lessee”,

W I T N E S S E T H:

WHEREAS, Lessor is the owner of the hereinafter described property located in
the County of Santa Clara, State of California, which Lessee is desirous of
leasing;

NOW, THEREFORE, it is mutually agreed by and between the parties as follows:

 

1. Description of Property and Term.

(a) For and in consideration of the rent prescribed herein and of the faithful
performance by Lessee of the other terms, covenants, agreements and conditions
herein contained on the part of Lessee to be kept and performed, Lessor hereby
leases unto Lessee and Lessee does hereby hire from Lessor that certain parcel
of land being portion of the lands of The Leland Stanford Junior University
located within the boundaries of the County of Santa Clara, State of California,
and more particularly described on Exhibit A, attached hereto and by this
reference made a part hereof,

(b) There is expressly excepted and reserved from the leased premises the
easement, hereinafter referred to as the “Easement”, described in Exhibit A.
Lessor, its agents, employees, successors-in-interest, assignees, licensees and
invitees shall have the right to use the Easement for ingress and egress to any
and all lands of Lessor by pedestrians and by vehicles of every make, size and
description. Lessor agrees to pay to Lessee, not more often than monthly,
one-half the direct costs (excluding capital costs except capital costs
attributable to the period of Lessor’s actual use), to Lessee, determined by
generally accepted accounting principles, of maintaining the Easement for such
purposes reasonably allocable to the period of Lessor’s actual and regular use.
Lessee agrees to maintain Easement so that it shall be suitable for the
above-described uses. The obstruction of the Easement, or the doing of any act
which may be inconsistent with Lessor’s rights in the Easement, for whatever
length of time, shall never be deemed or construed to vest in Lessee any
prescriptive rights with respect to the Easement. It is expressly provided that
Lessor’s non-use of the Easement shall never operate to limit or curtail
Lessor’s rights hereunder, and that the terms of this subparagraph 1(b) are
essential to this lease.

(c) The term of this lease shall be fifty-one (51) years, commencing March 29,
1977, and terminating March 28 , 2028

(d) (i) Lessee, as part of the consideration hereunder to Lessor, agrees that
during the term of this Lease Lessee at its sole expense shall, with respect to
the property (hereinafter referred to as the “Strip”) described in Exhibit B
attached hereto and by this reference incorporated herein, landscape said Strip
as set forth in the general plans and specifications



--------------------------------------------------------------------------------

approved by Lessor, maintain said landscaping free and clear of any weeds, pests
and debris, and fulfill the obligations with respect to said Strip set forth in
paragraph 9 (“Mechanics’ and Other Liens”) hereof. In performing the foregoing,
Lessee agrees to exercise due care, to comply with applicable governmental
regulations and to be responsible for all damages and nuisances caused by such
performance.

(ii) It is expressly provided that Lessor may make whatever use Lessor desires
of the Strip. The obligations of Lessee set forth in the preceding subparagraph
l(d)(i), however, shall not pertain to the portions of the Strip which are used
by Lessor, during the period of such use.

 

2. Taxes.

(a) As additional consideration for this lease and as rent hereunder, Lessee
covenants and agrees to bear, pay and discharge promptly as the same become due
and before delinquency all taxes, assessments, rates, charges, license fees,
municipal liens, levies, excises or imposts, whether general or special, or
ordinary or extraordinary, of every name, nature and kind whatsoever, including
all governmental charges of whatsoever name, nature or kind which may be levied,
assessed, charged or imposed or may be or become a lien or charge upon the
property hereby leased or any part thereof or upon any of the buildings or
improvements upon the leased premises or upon the leasehold of Lessee or upon
the estate hereby created or upon Lessor by reason of its ownership of the fee
underlying this lease, during the term of this lease. Nothing herein contained
shall be construed to require Lessee to pay (i) any franchise, gift, estate,
inheritance, succession, capital stock, capital levy or transfer tax of Lessor
growing out of or connected with this lease or Lessor’s rights in the leased
premises, or (ii) any income, excess profits or revenue tax, or any other tax,
charge or levy against Lessor or upon either the rentals provided for herein or
Lessor’s right to receive such rentals, or (iii) any personal property tax of
Lessor; provided, however, that if at any time during the term of this lease,
under the laws of the State of California or any political subdivision thereof,
any tax is levied or assessed against Lessor directly in substitution in whole
or in part for real property taxes, Lessee covenants and agrees to pay and
discharge such tax, but only to the extent that it can be ascertained that there
has been such a substitution and that Lessee has been relieved from the payment
in whole or in part of real property taxes.

(b) All of the aforesaid taxes, assessments, charges, imposts and levies of
whatsoever nature, (except those, if any, payable by Lessor,) which shall relate
to a fiscal year during which the term of this lease shall commence or terminate
shall be prorated between Lessor and Lessee.

(c) Lessee shall obtain and deliver to Lessor receipts or duplicate receipts for
all taxes, assessments, charges and other items required to be paid by Lessee
promptly upon the payment thereof.

(d) If at any time during the term of this lease any governmental subdivision
shall undertake to create an improvement or special assessment district the
proposed boundaries of which shall include the leased premises, Lessee shall be
entitled to appear in any proceeding relating thereto and to exercise all rights
of a landowner to have the leased premises excluded from such district or to
determine the degree of benefit to the leased premises resulting

 

2.



--------------------------------------------------------------------------------

therefrom. However, Lessor retains to itself an independent right, but shall be
under no obligation, to appear in any such proceeding for the purpose of seeking
inclusion of the leased premises in, or exclusion of the leased premises from,
any such district or of determining the degree of benefit therefrom to the
leased premises. The party receiving any notice or other information relating to
the proposed creation of any such district, the proposed boundaries of which
include the leased premises, shall promptly advise the other party in writing of
such receipt. If any tax, assessment, charge, levy or impost made against the
leased premises or Strip to finance such a special improvement shall be payable
in installments over a period of time extending beyond the term of this lease,
Lessee shall only be required to pay such installments thereof as shall become
due and payable during the term of this lease.

 

3. Use.

(a) The purpose of this paragraph is to assure that the leased premises will be
used only for purposes appropriate to a high quality research oriented
industrial park. Accordingly, the premises shall be occupied only by a firm or
firms each of whose products or services require substantial scientific or
technological research and development. The leased premises shall be used
primarily for the actual conduct of such research. The leased premises may also
be used for administrative uses such as finance, marketing, accounting,
purchasing, or corporate offices, or for engineering or light manufacturing;
provided that, all such uses shall be subsidiary to, and in support of, the
primary use of the leased premises as a scientific or technological research
facility. Under no circumstances shall the leased premises be used for any
purpose other than those specifically set forth in this subparagraph (a). In no
event shall the leased premises be used or occupied by more than two firms.

(b) In no event shall the leased premises be used:

(i) for any purpose or use not at the time permitted by the then applicable,
zoning law or ordinance;

(ii) for any purpose or use prohibited or not permitted in LM (Limited
Manufacturing) Districts on December 1, 1965 or on the date hereof under the
zoning ordinance of the City of Palo Alto, State of California, being Ordinance
No. 1324 adopted February 19, 1951, (as amended), as said Ordinance existed on
December 1, 1965 or on the date hereof, as the case may be, or for any purpose
or use permitted on December 1, 1965 or on the date hereof in such LM Districts
only after securing a use permit or a variance or an exception;

(iii) for the purpose of operating or maintaining professional, administrative,
business or other offices thereon except subsidiary to and in support of the
research on the leased premises;

(iv) for any of the following specific purposes:

(1) the manufacture, warehousing, commercial storing, sale or any other dealing
in spirituous, vinous, malt or intoxicating or alcoholic beverages of any kind;

(2) theaters or places of amusement or entertainment, including, without
limiting the generality of the foregoing, music or dance studios;

 

3.



--------------------------------------------------------------------------------

(3) sanitariums;

(4) mortuaries;

(5) keeping or raising of animals or fowl, except in reasonable numbers for
laboratory experimental purposes; nor shall the leased premises be used for any
purpose or use nor shall any activity be carried on upon the leased premises

(v) which results in the emanation or giving off of offensive gas, smoke, fumes,
dust, odors, waste products, noise or vibrations;

(vi) which in any manner causes, creates or results in a nuisance;

(vii) which is of a nature that it involves substantial hazard, such as the
manufacture or use of explosives, chemicals or products that may explode and the
like, provided that Lessee may use commercial gases and chemicals such as
natural gas, hydrogen, acetylene, gasoline and the like in quantities and in the
manner generally approved in industries not prohibited under the preceding
subparagraphs of this paragraph 3.

(c) So long as Lessee is not in default hereunder it may hold vacant any
buildings or improvements on the leased premises.

 

4. Construction of Improvements.

Lessee is hereby granted permission and agrees and covenants, at its own sole
cost and expense, to construct upon the leased premises improvements and to
develop the surrounding grounds in or substantially in accordance with general
plans and specifications approved in writing by Lessor concurrently with
execution of this lease. Lessee shall commence such construction within, four
(4) months from the date hereof and diligently prosecute to completion such
construction.

 

5. Additional Buildings and Improvements.

Lessee shall have the right after the construction of the improvements provided
for in paragraph 4 hereof and during the term of this lease to construct
additional buildings or improvements on the leased premises or to make
alterations or additions to existing buildings and improvements, including
adding a story thereto (but no building on the leased premises shall exceed
thirty-five (35) feet in height or have more than two (2) stories above ground),
or to replace any buildings or improvements on the leased premises, provided,
however, that if any project involves the construction of an additional building
or structure or a material alteration of exterior design of any existing
building or structure, or a replacement of any building or structure, Lessee
shall in each such case first submit the general plans and specifications
therefor to Lessor, and Lessor shall have thirty (30) days thereafter within
which to notify Lessee in writing that it disapproves said plans and
specifications because (a) the proposed exterior construction or alteration or
improvement or landscaping is deemed to be inappropriate in design or
engineering construction or (b) the proposed off-street parking area is deemed
to be inadequate, and, if such notice is so given, Lessor shall specify in what
respects such construction or alteration or improvement or landscaping is so
deemed to be inappropriate or

 

4.



--------------------------------------------------------------------------------

such proposed off-street parking area is so deemed to be inadequate, and Lessee
shall not proceed with construction until the objection of Lessor is remedied,
but, unless such notice of disapproval is so given, or if Lessor gives its
earlier approval in writing of said plans and specifications, Lessee may proceed
with construction. Lessor agrees that it will not unreasonably withhold its
approval hereunder.

 

6. Repairs, Governmental Regulations, Waste, Advertising.

(a) Lessee shall, during the term of this lease, at its own cost and expense,
and without any cost or expense to Lessor:

(i) Keep and maintain all buildings and improvements which may be erected on the
leased premises and all appurtenances thereto, in good and neat order and repair
and shall allow no nuisances to exist or be maintained therein. Lessee shall
likewise keep end maintain the grounds, sidewalks, roads and parking and
landscaped areas in good and neat order and repair and in substantial conformity
with said plans and specifications. Lessor shall not be obligated to make any
repairs, replacements or renewals of any kind, nature or description whatsoever
to the leased premises or any buildings or improvements thereon, and Lessee
hereby expressly waives all right to make repairs at Lessor’s expense under
Sections 1941 and 1942 of the California Civil Code; and

(ii) Comply and abide by all federal, state, county, municipal and other
governmental statutes, ordinances, laws and regulations affecting the leased
premises, the improvements thereon or any activity or condition on or in the
leased premises.

(b) Lessee agrees that it will not commit or permit waste upon the leased
premises other than to the extent necessary for the removal of any buildings or
improvements upon the leased premises for the purpose of constructing and
erecting other buildings and improvements thereon. Lessee agrees that it will
not remove, or cause or authorise any other person to remove, any dirt, earth,
rocks, gravel or the like from the leased premises except upon the written
instruction of Lessor as to where the same may be deposited at Lessee’s expense;
if, however, Lessor within thirty (30) days after written request by Lessee for
designation by Lessor of a site where the same may be deposited, shall fail to
designate such a site within a three (3) mile radius of the leased premises,
Lessee shall be free to deposit the same at such place, other than upon any land
owned by Lessor, as Lessee may select; provided, however, that in no event shall
any dirt, earth, rocks, gravel or the like be removed from the leased premises
except as required in connection with the construction of buildings and
improvements thereon. Lessee agrees that it will not damage, cut down or remove,
or cause or authorize any other person to damage, cut down or remove, any tree
from the leased premises without the prior written consent of Lessor.

(c) Lessee agrees that without having first obtained the consent in writing of
Lessor, Lessee will not place or maintain or authorize or permit any other
person to place or maintain any sign or advertisement

(i) upon the roof, any window or any exterior wall of any building or structure
upon the leased premises, or

 

5.



--------------------------------------------------------------------------------

(ii) upon any portion of, or at any point in, any building or structure upon the
leased premises from which such sign can be seen from any point not on the
leased premises, or

(iii) upon the grounds of the leased premises. Lessor agrees that it will not
unreasonably withhold such consent to any sign of reasonable size placed upon a
building or structure which only sets forth the name of Lessee and an
appropriate legend identifying the particular building or structure.

(d) In the event that at any time prior to expiration of the term of this lease
there shall be a partial or total destruction of the buildings and improvements
on the leased premises from any cause, Lessee shall either:

(i) Diligently restore and rehabilitate said buildings and improvements, Lessee
to be entitled to pay the cost of such restoration and rehabilitation out of any
proceeds received from insurance, but to either remit to Lessor any such
proceeds in excess of the cost of such restoration and rehabilitation, or apply
such excess to improving the leased premises, or

(ii) Within one hundred eighty (180) days after such destruction notify Lessor
of its election to terminate this lease and surrender the leased premises to
Lessor, in which event Lessee shall (A) promptly remove all buildings and
improvements from the leased premises, (B) diligently restore the land as nearly
as possible to the condition existing prior to construction of said buildings
and improvements, (C) make, execute, acknowledge and deliver to Lessor a deed in
form satisfactory to Lessor conveying unto Lessor all right, title and interest
herein conveyed to Lessee in and to the leased premises, and (D) thereupon
redeliver the land to Lessor in a neat and clean condition. Lessee shall be
entitled to pay the cost of such restoration of the land out of any proceeds
received from insurance; the balance of such proceeds shall be divided between
Lessor and Lessee as follows: One and ninety-seven one hundredths per cent
(1.97%) thereof shall be paid to Lessor for each year or fractional year which
shall have expired after the date of execution of this lease, and the remainder
of such proceeds shall be paid to Lessee. Termination of this lease in the
manner authorized by this subparagraph 6(d)(ii) shall become effective only upon
compliance with the foregoing provisions of this subparagraph 6(d)(ii).
Notwithstanding any such termination, Lessee shall fully perform any obligation
under this lease (except the obligation of restoration and rehabilitation of
said buildings and improvements) relating to an event occurring or circumstance
existing prior to the date of termination of this lease, including the payment
of any taxes, assessments or charges which Lessee is obligated to pay under
paragraph 2 hereof and which may be a lien upon the leased premises at the date
of termination.

 

7. Public Utilities.

All water, gas, electricity or other public utilities used upon or furnished to
the leased premises during the term hereof shall be paid for by Lessee, and all
service lines of such utilities shall be installed beneath the surface of the
leased premises and connected to existing public utilities at no cost or expense
to Lessor.

 

6.



--------------------------------------------------------------------------------

8. Extensions of Time.

The time during which Lessee is actually and necessarily delayed in
(a) commencing or completing the construction of the building described in
paragraph 4 hereof, (b) in restoring any buildings or improvements, or (c) in
making repairs by any of the following: Lack of required approval by Lessor,
fire, earthquake, acts of God, the elements, war or civil disturbance, strikes
or other labor disturbances, economic controls making it impossible to obtain
the necessary labor or materials, or other matters or conditions beyond the
control of Lessee, shall be excluded in determining the time for commencing or
completing the work, as the case may be, but, except for such delay, Lessee
shall in all cases proceed promptly (or within the period specified by the
applicable provisions of this lease, as the case may be,) with the commencement
of the work and shall diligently carry such work to completion.

 

9. Mechanics’ and Other Liens

(a) Lessee covenants and agrees to keep all of the Strip and the leased premises
and every part thereof and all buildings and other improvements thereon free and
clear of and from any and all mechanics’, materialmen’s and other liens for work
or labor done, services performed, materials, appliances, teams or power
contributed, used or furnished to be used in or about the leased premises for or
in connection with any operations of Lessee, any alteration, improvement or
repairs or additions which Lessee may make or permit or cause to be made, or any
work or construction, by, for or permitted by Lessee on or about the Strip and
the leased premises, and at all times promptly and fully to pay and discharge
any and all claims upon which any such lien may or could be based, and to save
and hold Lessor and all of the Strip and all of the leased premises and all
buildings and improvements thereon free and harmless of and from any and all
such liens and claims of liens and suits or other proceedings pertaining
thereto. Lessee covenants and agrees to give Lessor written notice not less than
ten (10) days in advance of the commencement of any construction, alteration,
addition, improvement or repair costing in excess of Five Thousand Dollars
($5,000) in order that Lessor may post appropriate notices of Lessor’s
non-responsibility. Lessee further agrees that if so requested by Lessor it will
obtain, at its sole expense, a corporate surety bond payable to Lessor
sufficient to protect the Strip and the leased premises against any mechanics’,
materialmen’s or other liens of the type hereinbefore described in this
subparagraph 9(a).

(b) No mechanics’ or materialmen’s liens or mortgages, deeds of trust, or other
liens of any character whatsoever created or suffered by Lessee shall in any
way, or to any extent, affect the interest or rights of Lessor in any buildings
or other improvements on the leased premises and on the Strip, or attach to or
affect its title to or rights in the leased premises and in the Strip.

 

10. Indemnity.

(a) If Lessee desires to contest any lien of the nature set forth in
subparagraph 9(a) hereof, or if Lessee desires to contest any tax, assessment,
charge or other item to be paid by it under paragraph 2 hereof, it shall notify
Lessor of its intention so to do within ten (10) days after the filing of such
lien or at least ten (10) days prior to the delinquency of such tax, assessment,
charge or other item, as the case may be. In either such case Lessee shall not
be in default

 

7.



--------------------------------------------------------------------------------

hereunder, and Lessor shall not satisfy and discharge such lien nor pay such
tax, assessment, charge or other item, as the case may be, until five (5) days
after the final determination of the validity thereof, within which time Lessee
shall satisfy and discharge such lien or pay and discharge such tax, assessment,
charge or other item to the extent held valid, and all penalties, interest and
costs in connection therewith, as the case may be; but the satisfaction and
discharge of any such lien shall not, in any case, be delayed until execution is
had upon any judgment rendered thereon, nor the payment of any such tax,
assessment, charge or other item, together with penalties, interest and costs,
in any case be delayed until sale is made of the whole or any part of the leased
premises on account thereof, and any such delay shall be a default of Lessee
hereunder. In the event of any such contest, Lessee shall protect and indemnify
Lessor against all loss, cost, expense and damage resulting therefrom and, upon
notice from Lessor so to do, shall furnish Lessor a corporate surety bond
payable to Lessor, in double the amount of the lien, tax, assessment, charge or
item contested, as the case may be, conditioned that Lessee shall satisfy and
discharge such lien or pay such tax, assessment, charge or other item and all
penalties, interest and costs in connection therewith, and shall protect and
indemnify Lessor as herein required.

(b) Lessee covenants and agrees that Lessor shall not at any time or to any
extent whatsoever be liable, responsible or in anywise accountable for any loss,
injury, death or damage to persons or property which at any time may be suffered
or sustained by Lessee or by any person whosoever may at any time be using or
occupying or visiting the leased premises or be in, on or about the same,
whether such loss, injury, death or damage shall be caused by or in anywise
result from or arise out of any act, omission or negligence of Lessee or of any
occupant, subtenant, visitor or user of any portion of the leased premises or
shall result from or be caused by any other matter or thing whether of the same
kind as or of a different kind than the matters or things above set forth,
except those arising solely by reason of the active negligence or willful act of
Lessor, its agents or employees, and Lessee shall forever indemnify, defend,
hold and save Lessor free and harmless of, from and against any and all claims,
liability, loss or damage whatsoever on account of any such loss, injury, death
or damage, except those arising solely by reason of the active negligence or
willful act of Lessor, its agents or employees. Lessee hereby waives all claims
against Lessor for damages to the buildings and improvements that are hereafter
placed or built upon the leased premises and to the property of Lessee in, upon
or about the leased premises, and for injuries to persons or property in or
about the leased premises from any cause arising at any time, except those
arising solely by reason of the active negligence or willful act of Lessor, its
agents or employees.

 

11. Insurance.

 

  (a) Fire, Extended Coverage and War Damage.

(i) Lessee shall, at its sole expense, obtain and keep in force during the term
hereof fire and extended coverage insurance, and during the last seven years of
the term hereof earthquake insurance, on all buildings and improvements that are
hereafter placed or built upon the leased premises. The amount of such insurance
shall be not less than ninety per cent (90%) of the full insurable value of said
buildings and improvements. Lessee hereby waives as against Lessor any and all
claims and demands, of whatsoever nature, for damages, loss or injury to the
buildings and improvements that are hereafter placed or built upon the leased
premises, and to

 

8.



--------------------------------------------------------------------------------

the property of Lessee in, upon or about the leased premises which shall be
caused by or result from fire and/or other perils, events or happenings which
are or may be the subject of extended coverage insurance. Lessee further agrees
that each policy of fire and extended coverage insurance and all other policies
of insurance on the leased premises and/or on the property of Lessee in, upon or
about the leased premises, including, without in any way limiting the generality
of the foregoing, business interruption insurance, which shall be obtained by
Lessee, whether required by the provisions of this lease or not, shall be made
expressly subject to the provisions of this subparagraph 11(a) and that Lessee’s
insurers hereunder shall waive any right of subrogation against Lessor.

(ii) If during the term of this lease the United States shall make available
insurance against war or invasion damage, Lessee shall, during the period such
insurance is available, at its sole expense, cause all buildings and
improvements upon the leased premises to be insured against such war and
invasion damage in the amount of the full insurable value thereof or in the
maximum amount obtainable, whichever shall be the lesser.

(iii) The said “full insurable value” shall be determined at the time the fire
and extended coverage insurance is initially taken out, and Lessee shall
promptly notify Lessor in writing of such determination, provided that Lessor or
Lessee may at any time (but not more frequently than once in every twelve
(12) calendar months) by written notice to the other, require the full insurable
value of said buildings and improvements to be redetermined, whereupon such
redetermination shall be made promptly and each party promptly notified in
writing of the results thereof.

 

  (b) Other Insurance.

During the term of this lease Lessee shall procure and maintain in full force
and effect (i) bodily injury liability insurance with limits of not less than
One Million Dollars ($1,000,000) per occurrence insuring against any and all
liability of Lessee with respect to the leased premises, or arising out of the
maintenance, use or occupancy thereof, (ii) property damage liability insurance
with a limit of not less than Two Hundred Fifty Thousand Dollars ($250,000) per
accident, and (iii) insurance on all boilers and other pressure vessels, whether
fired or unfired, located in the leased premises in the sum of not less than Two
Hundred Fifty Thousand Dollars ($250,000). All of such insurance shall insure
(to the extent of the aforesaid limits, subject, however, to such changes in
said limits as may be made from time to time in accordance with the provisions
of this subparagraph 11(b)) the performance by Lessee of the indemnity agreement
as to liability for injury to or death of persons and injury or damage to
property in subparagraph 10(b) contained. In the event that either party shall
at any tune deem the limits of any of such insurance then carried to be either
excessive or insufficient, the parties shall endeavor to agree upon the proper
and reasonable limits for such insurance then to be carried. If the parties
shall be unable to agree thereon, the proper and reasonable limits for such
insurance then to be carried shall be determined by arbitration. Such insurance
shall be carried with the limits as thus agreed upon or determined until such
limits shall again be changed pursuant to the provisions of this subparagraph.
The expenses of such determination shall be borne equally between Lessor and
Lessee.

 

9.



--------------------------------------------------------------------------------

  (c) Policy Form.

All of the insurance provided for under this paragraph 11 and all renewals
thereof and the bonds provided for in subparagraphs 9(a) and 10(a) hereof shall
be issued by such good, responsible and standard companies and in such form and
substance as are approved by Lessor. The policies of insurance provided for in
subparagraph 11(a) hereof shall be payable to Lessor and Lessee as their
interests may appear and any loss adjustment in excess of $50,000 shall require
the written consent of both Lessor and Lessee. All insurance under
subparagraph 11(b) shall be carried in the joint names of Lessor and Lessee. All
policies provided for in paragraph 11 hereof shall expressly provide that the
policy shall not be cancelled or altered without thirty (30) days’ prior written
notice to Lessor. Upon the issuance thereof, each such policy or a duplicate or
certificate thereof shall be delivered to Lessor for retention by it.

 

12. Lessor’s Right of First Refusal.

 

  (a) “Transfer” Defined.

As used in this paragraph 12, “Transfer” shall mean any transaction by which any
person or entity (other than Lessee), hereinafter referred to as the
“transferee”, is given any right by Lessee or any permitted sublessee
(hereinafter referred to as the “transferor”) to occupy or use

(1) 25% or more of the Gross Floor Area existing at the time the transaction is
proposed; or

(2) a portion of Gross Floor Area which at any time during the occupancy or use
will equal or exceed 25% of the then existing Gross Floor Area.

“Gross Floor Area” shall mean total floor area including the ground floor,
storage areas, enclosed walls, basements, mezzanines and upper floors.

 

  (b) Submission of Transfer to and Right of First Refusal by Lessor.

Lessee shall deliver to Lessor, in the manner hereinafter set forth, a right of
first refusal with respect to any and all Transfers, including those in which
the transferor is a sublessee. Lessee shall deliver the terms and conditions and
the identity of the proposed transferee of all proposed Transfers to Lessor, and
shall offer the premises to Lessor on such terms and conditions. Within
seventy-five (75) days after delivery of such right of first refusal to Lessor,
Lessor shall notify Lessee of Lessor’s response to such offer. Lessor need not
inform any other person of Lessor’s response.

 

  (c) Acceptance by Lessor.

Lessor at its sole option may itself accept the offer upon notice sent to Lessee
as provided in the preceding subparagraph 12(b). The Transfer shall then be made
to Lessor, upon the terms and conditions which were submitted to Lessor, within
forty-five (45) days after receipt of notification of Lessor’s acceptance.
Lessee agrees to timely inform each potential transferor and transferee of
Lessor’s rights hereunder and to indemnify, defend, hold and save Lessor free
and

 

10.



--------------------------------------------------------------------------------

harmless of, from and against any and all claims, damages and liability asserted
by any potential transferor and transferee.

 

  (d) Rejection by Lessor.

If Lessor declines to accept the offer, then the Transfer may be made to another
transferee but only at the price and on the terms which were specified to
Lessor, and only within six months after notice is delivered to Lessee by Lessor
as above provided. Any different, other or subsequent proposed Transfer shall
again be subject to Lessor’s right of first refusal as provided in this
paragraph.

 

  (e) Limitation.

Notwithstanding the foregoing, all Transfers shall be subject to Lessor’s prior
written consent as set forth in paragraph 13 (“Assignment—Successors and
Assigns”) hereof.

 

13. Assignment - Successors and Assigns.

 

  (a) Voluntary Assignment.

Lessee agrees not to sublet the whole or any part of the leased premises or to
sell, assign or transfer this lease or any part or portion of the term hereby
created or any interest therein or to permit the use of the leased premises
except for Lessee’s own purposes without having first obtained the consent in
writing of Lessor, which consent Lessor agrees, subject to the provisions of
this paragraph 13, shall not be unreasonably withheld, and in case any such
consent is given no subsequent similar transaction shall be entered into by
Lessee without again obtaining the written consent of Lessor thereto, provided,
however, that Lessee may, without obtaining the consent of Lessor, (i) assign or
transfer this lease to any corporation or partnership which succeeds to all or
substantially all the business of Lessee, provided that at least one general
partner of Lessee shall be a general partner of any such successor partnership,
or (ii) sublet, assign or transfer the whole or any part of the leased premises
to any wholly owned subsidiary of Lessee, or to a partnership under common
control with Lessee, but in either of such events Lessee shall continue to be
fully obligated for the timely performance of all the terms, covenants,
agreements and conditions of Lessee herein contained. Lessee understands and
agrees that Lessor will under no circumstances consent or be obligated to
consent (A) to the subletting of all or any part of the leased premises to any
sub-lessee, or to the sale, assignment or transfer of this lease or any part or
portion of the term hereby created or any interest therein to any person, whose
use of the leased premises will in Lessor’s judgment be a use not permitted by
paragraph 3 (“Use”) hereof, or (B) to the subletting of all or any part of the
leased premises or to the sale, assignment or transfer of this lease or any part
or portion of the term hereby created or any interest therein (other than in
connection with the financing of construction of improvements on the leased
premises) unless Lessee has first constructed improvements of substantial nature
on the leased premises or upon that portion thereof which Lessee proposes to
sublet or upon that portion thereof which is the subject of such proposed sale,
assignment or transfer, as the ease may be. Unless expressly agreed to the
contrary in writing by Lessor, all sublessees of Lessee:

 

11.



--------------------------------------------------------------------------------

  (A) Shall be subject to all the terms, covenants, conditions and agreements of
this lease, as may be amended from time to time without notice by Lessor (except
to Lessee);

 

  (B) Shall not be entitled to any notice which this lease may require or permit
Lessor to deliver to Lessee; and

 

  (C) Shall have no rights in and to the premises which are leased hereby to
Lessee, except under and through Lessee.

Upon termination of this lease, all subleases of all or any portion of the
leased premises shall be extinguished.

 

  (b) Involuntary Assignment.

(i) Neither this lease nor the leasehold estate of Lessee nor any interest of
Lessee hereunder in the leased premises or any buildings or improvements thereon
shall be subject to involuntary assignment, transfer or sale or to assignment,
transfer or sale by operation of law in any manner whatsoever, and any such
attempted involuntary assignment, transfer or sale shall be void and of no
effect.

(ii) Without limiting the generality of the provisions of the preceding
subparagraph (1), Lessee covenants and agrees that in the event any proceedings
under the Bankruptcy Act or any amendment thereto be commenced by or against
Lessee, and, if against Lessee, said proceedings shall not be dismissed before
either an adjudication in bankruptcy or the confirmation of a composition,
arrangement or plan of reorganization, or in the event Lessee be adjudged
insolvent or make an assignment for the benefit of its creditors, or if a writ
of attachment or execution be levied on the leasehold estate hereby created and
be not released or satisfied within forty-five (45) days thereafter, or if a
receiver be appointed in any proceeding or action to which Lessee is a party,
with authority to take possession or control of the leased premises or the
business conducted thereon by Lessee, and such receiver be not discharged within
a period of forty-five (45) days after his appointment, any such event or any
involuntary assignment prohibited by the provisions of the preceding
subparagraph (i) shall be deemed to constitute a breach of this lease by Lessee
and shall, at the election of Lessor, but not otherwise, ipso facto, and without
notice or entry or other action of Lessor terminate this lease and also all
rights of Lessee under this lease and in and to the leased premises and also all
rights of any and all, persons claiming under Lessee.

 

  (c) Successors and Assigns.

Subject to the foregoing provisions of this paragraph 13, this lease shall be
binding upon and shall inure to the benefit of and shall apply to the respective
successors and assigns of Lessor and Lessee, and all references in this lease to
“Lessee” shall be deemed to refer to and include successors and assigns of
Lessee without specific mention of such successors or assigns.

 

12.



--------------------------------------------------------------------------------

14. Performance by Lessor.

In the event that Lessee shall fail or neglect to do or perform any act or thing
herein provided by it to be done or performed and such failure shall continue
for a period of thirty (30) days after written notice from Lessor specifying the
nature of the act or thing to be done or performed, then Lessor may, but shall
not be required to, do or perform or cause to be done or performed such act or
thing (entering upon the leased premises for such purposes, if Lessor shall so
elect), and Lessor shall not be or be held liable or in anyway responsible for
any loss, inconvenience, annoyance or damage resulting to Lessee on account
thereof, and Lessee shall repay to Lessor upon demand the entire cost and
expense thereof, including compensation to the agents and servants of Lessor.
Any act or thing done by Lessor pursuant to the provisions of this paragraph
shall not be or be construed as a waiver of any such default by Lessee, or as a
waiver of any term, covenant, agreement or condition herein contained or of the
performance thereof. All amounts payable by Lessee to Lessor under any of the
provisions of this lease, if not paid when the same become due as in this lease
provided, shall, bear interest from the date the same become due until paid at
the rate of eight percent (8%) per annum, compounded annually.

 

15. Waiver.

Lessee further covenants and agrees that if Lessor fails or neglects for any
reason to take advantage of any of the terms hereof providing for the
termination of this lease or for the termination or forfeiture of the estate
hereby demised, or if Lessor, having the right to declare this lease terminated
or the estate hereby demised terminated or forfeited, shall fail so to do, any
such failure or neglect of Lessor shall not be or be deemed or be construed to
be a waiver of any cause for the termination of this lease or for the
termination or forfeiture of the estate hereby demised subsequently arising, or
as a waiver of any of the terms, covenants, agreements or conditions of this
lease or of the performance thereof. None of the terms, covenants, agreements or
conditions of this lease can be waived except by the written consent of Lessor.

 

16. Termination for a Default.

In the event that Lessee shall fail or neglect to observe, keep or perform any
of the terms, covenants, agreements or conditions herein contained on its part
to be observed, kept or performed and such default shall continue for a period
of one hundred twenty (120) days after written notice from Lessor setting forth
the nature of Lessee’s default, then and in any such event, Lessor shall have
the right at its option, upon written notice to Lessee, forthwith to terminate
this lease and all rights of Lessee hereunder shall thereupon cease, and Lessor
without further notice to Lessee shall have the right immediately to enter into
and upon the leased premises and take possession thereof with or without process
of law and to remove all personal property from the leased premises and all
persons occupying the leased premises and to use all necessary force therefor
and in all respects to take the actual, full and exclusive possession of the
leased premises and every part thereof as of Lessor’s original estate, without
incurring any liability to Lessee or to any persons occupying or using the
leased premises for any damage caused or sustained by reason of such entry upon
the leased premises or such removal of such persons or property therefrom; and
Lessee hereby covenants and agrees to indemnify and save harmless Lessor from
all cost, loss or damage whatsoever arising or occasioned thereby.

 

13.



--------------------------------------------------------------------------------

17. Inspection of Premises.

Lessor shall be entitled, at all reasonable times, to go upon and into the
leased premises for the purpose of (a) inspecting the same, (b) inspecting the
performance by Lessee of the terms, covenants, agreements and conditions of this
lease, (c) posting and keeping posted thereon notices of non-responsibility for
any construction, alteration or repair thereof, as required or permitted by any
law or ordinance, or (d) during the last two (2) years of the term hereof
exhibiting the leased premises to prospective lessees thereof. Lessor and any
such prospective lessee shall be represented by persons having necessary
security clearance to meet governmental regulations if then applicable to the
operations of Lessee.

 

18. Delivery of Possession of Premises.

Lessor agrees to deliver possession of the leased premises to Lessee upon
delivery of this lease by Lessor to Lessee, and, if the leased premises are at
such date occupied by any person, whether under claim of right emanating from
Lessor, or otherwise, Lessor shall at its sole cost and expense remove any such
person from the leased premises.

 

19. Covenants of Parties.

(a) Lessor covenants and agrees to keep and perform all the terms, covenants,
agreements and conditions hereof on its part to be kept and performed, and that
Lessee, paying the rent in the amounts, at the times and in the manner herein
provided and keeping and performing all the terms, covenants, agreements and
conditions hereof on its part to be kept and performed, may, subject to the
terms and conditions hereof, have and hold the property hereby leased, for the
term hereof, without let or hindrance by Lessor.

(b) Lessee covenants and agrees to pay the rent and all other sums required to
be paid by Lessee hereunder in the amounts, at the times and in the manner
herein provided and to keep and perform all the terms, covenants, agreements and
conditions hereof on its part to be kept and performed, and, at the expiration
or sooner termination of this lease, peaceably and quietly to quit and surrender
to Lessor the property hereby leased in good order and condition subject to
reasonable wear and tear and subject to the other provisions of this lease. The
performance of each and every covenant and agreement of Lessee hereunder shall
be a condition for non-performance of which this lease may be terminated as in
this lease provided.

 

20. Rights Reserved by Lessor.

Lessor expressly reserves all righter in and with respect to the land hereby
leased not inconsistent with Lessee’s use of the leased premises as in this
lease provided, including (without in anywise limiting the generality of the
foregoing) the right of Lessor to enter and to permit the City of Palo Alto, the
County of Santa Clara, other governmental bodies, public utilities and other
persons to enter upon the leased premises for the purposes of installing, using,
operating, maintaining, renewing, relocating and replacing such underground
water, oil, gas, steam, storm sewer, sanitary sewer and other pipe lines and
telephone, electric, power and other lines and conduits as Lessor may deem
desirable in connection with the development or use of any other property in the
neighborhood of the land hereby leased, whether owned by Lessor or not, all of
which pipe lines, lines and conduits shall be buried to a sufficient depth so as
not to interfere

 

14.



--------------------------------------------------------------------------------

with the use or stability of said building or any other building or improvement
on the land hereby leased, and the sole and exclusive right to enter upon the
leased premises and mine or otherwise produce or extract by any means
whatsoever, whether by slant drilling or otherwise, oil, gas, hydrocarbons and
other minerals (of whatsoever character) in or under or from the land hereby
leased, such mining, production or extraction to be for the sole benefit of
Lessor without obligation to pay Lessee for any or all of the substances so
mined, produced or extracted; provided, however, that none of the operations for
such mining, production or extraction shall be conducted from the surface of the
land hereby leased, but only at such depth beneath such land surface as not to
interfere with the use or stability of said building or any other buildings or
improvements on the land hereby leased or Lessee’s use of the leased premises.
Lessor shall indemnify and reimburse Lessee for any loss or damage actually
incurred or sustained by Lessee as a result of or arising out of the exercise by
Lessor, the City of Palo Alto, the County of Santa Clara, any other governmental
body, any public utility or any other person of any of the rights reserved in
this paragraph, but, unless Lessee shall actually incur or sustain any such loss
or damage, Lessee shall not be entitled to any compensation whatsoever by reason
of the exercise of any such right.

 

21. Attorney’s Fees.

If any action at law or in equity shall be brought to recover any rent under
this lease, or for or on account of any breach of or to enforce or interpret any
of the terms, covenants, agreements or conditions of this lease, or for the
recovery of the possession of the leased premises, the prevailing party shall be
entitled to recover from the other party as a part of prevailing party’s costs a
reasonable attorney’s fee, the amount of which shall be fixed by the court and
shall be made a part of any judgment rendered.

 

22. Ownership of Buildings.

All buildings and improvements hereafter situated upon the land hereby leased
shall be and become a part of the leased premises, and Lessee shall have only a
leasehold interest therein, subject to all the terms, covenants, agreements and
conditions of this lease, provided, however, that whenever Lessee shall repair,
reconstruct, alter or rebuild or restore any building or improvement, as in this
lease required or permitted, the material and salvage therefrom may be used or
sold by Lessee without payment therefor to Lessor.

 

23. Lessee’s Fixtures.

Lessee, at any time when Lessee is not in default hereunder, may, and upon
termination of this lease if so requested in writing by Lessor shall, remove
from the leased premises any fixtures or equipment installed therein by Lessee,
whether or not such fixtures or equipment are fastened to the buildings or other
improvements located upon the leased premises and regardless of the manner in
which they are so fastened, provided, however, that under no circumstances shall
any fixture or equipment be removed without Lessor’s written consent if (a) such
fixture or equipment is used in the operation of any building or improvement
upon the leased premises, or (b) the removal thereof would result in impairing
the structural strength of any building or improvement upon the leased premises.
Lessee shall fully repair any damage occasioned by the

 

15.



--------------------------------------------------------------------------------

removal of any such fixtures or equipment and shall leave the buildings and
improvements in a good, clean and neat condition.

 

24. Third Party Beneficiaries.

This lease shall not be deemed nor construed to confer upon any person or
entity, other than the parties hereto, or upon any land adjoining or neighboring
the leased premises, any right or interest, including, without limiting the
generality of the foregoing, any third party beneficiary status or any right to
enforce any provision of this lease.

 

25. Nondiscrimination.

In satisfying the obligations created hereunder, neither party shall
discriminate against any person on the basis of race, sex, color, ancestry,
national origin or religion.

 

26. Arbitration.

No disputes relating to this lease shall be subject to arbitration unless this
lease expressly states that such dispute is subject to arbitration. Disputes
subject to arbitration shall be commenced as follows; the parties seeking
arbitration pursuant to this lease shall set forth the particulars of its claim
by written notice delivered to the other party. Such notice also shall contain
the names of three persons suggested as arbitrators by the first party. Within
10 days after receipt of such notice, the second party, by written notice to the
first party, either shall accept one of the three suggested arbitrators, or
shall propose its own list of three potential arbitrators. The first party then
shall have 10 days either to accept one of the three arbitrators suggested by
the second party, or the first party may file a petition in the Superior Court
having the jurisdiction set forth in paragraph 29 (“California Law; Forum”)
hereof requesting that such court select the arbitrator for the parties from
among the six persons suggested by the parties. All suggested arbitrators shall
be attorneys qualified to practice law in California. The arbitrator shall hold
a hearing on the dispute within 30 days of his appointment and shall deliver to
the parties a written final decision within 20 days after completion of the
hearing. Subject to the provisions of this lease, an award of the arbitrator
selected by the parties or by the court shall be final and binding upon the
parties hereto.

 

27. Obligations Joint and Several.

If either party hereto now or hereafter shall consist of more than one person,
firm or corporation, then all such persons, firms or corporations shall be
jointly and severally liable as parties hereunder.

 

28. Integrated Agreement.

This lease supersedes all negotiations and stipulations that precede the date
hereof.

 

29. California Law; Forum.

The laws of the State of California, other than those laws denominated choice of
law rules, shall govern the validity, construction and effect of this lease.
This lease is made and all

 

16.



--------------------------------------------------------------------------------

obligations hereunder arise and are to be performed in the Palo Alto-Mountain
View Judicial District of the County of Santa Clara, State of California. Any
action which in any way involves the rights, duties and obligations of the
parties under this lease may (and if against Lessor, shall) be brought in the
courts of the State of California located in said Judicial. District or in the
United States District Court for the Northern District of California, and the
parties hereto hereby submit to the personal jurisdiction of said courts.

 

30. Time of the Essence.

Time is hereby expressly declared to be of the essence of this lease and of each
and every term, covenant, agreement, condition and provision hereof.

 

31. Paragraph Headings.

Paragraph headings in this lease are for convenience only and are not to be
construed as a part of this lease or in any way limiting or amplifying the
provisions hereof.

 

32. Remedies Cumulative.

All remedies hereinbefore and hereafter conferred upon Lessor shall be deemed
cumulative and no one exclusive of the other, or any other remedy conferred by
law.

 

33. Lease Construed as a Whole.

The language in all parts of this lease shall in all cases be construed as a
whole according to its fair meaning and not strictly for nor against either
Lessor or Lessee. Notwithstanding the foregoing, the provisions of paragraphs 3
(“Use”) and 13 (“Assignment-Successors and Assigns”) shall be construed in favor
of Lessor. Lessee agrees that this lease shall not be interpreted against Lessor
by reason of Lessor’s preparation of portions of this lease and Lessee hereby
waives any contrary provisions of the law.

 

34. Meaning of Terms.

Whenever the context so requires, the neuter gender shall include the masculine
and the feminine, and the singular number shall include the plural.

 

35. Notices.

(a) All notices, demands or other writings in this lease provided to be given or
made or sent, or which may be given or made or sent, by Lessee to Lessor shall
be deemed for all purposes to have been fully given or made or sent to Lessor
when made in writing and deposited in the United States Mail, registered or
certified, postage prepaid, and addressed to Office of the Vice President for
Business and Finance, 105 Encina Hall, Stanford University, Stanford,
California, Attention: Manager of Land Resources. The address to which any such
notice, demand, or other writing may be given or made or sent to Lessor may be
changed upon written notice given by Lessor in the manner specified in the
succeeding subparagraph 35(b).

 

17.



--------------------------------------------------------------------------------

(b) All notices, demands, or other writings in this Lease provided to be given
or made or sent, or which may be given or made or sent, by Lessor to Lessee,
shall be deemed for all purposes to have been fully given or made or sent to
Lessee and to all partners, general and limited, of Lessee and to any person
having any interest in Lessee or in the leased premises by or through Lessee,
when made in writing and deposited in the United States Mail, registered or
certified, postage prepaid, and addressed to:

Hansen Properties, Ltd.

c/o Wells Fargo Bank

505 California Avenue

Palo Alto, California 94306

Attention:    Don McMullen

                       Asst. Vice President

Lessee may change the person named to receive any such notice, demand, or other
writing or may change the address of such person by written notice given by
Lessee to Lessor in the manner specified in the preceding subparagraph 35(a),
provided, however, that the person so named shall under no circumstances be
other than a bank or trust company in the San Francisco Bay Area, and Lessor
shall in no event be obligated to recognize any change in the designation of
such person to one other than such a bank or trust company.

(c) Lessor also shall deposit in the United States Mail, registered or certified
postage prepaid, a duplicate notice of all notices sent to Lessee addressed to:

Charles S. McCandless

1032 Elwell Court

Palo Alto, California 94303

(d) This Lease is made and all obligations hereunder arise and are to be
performed in the Palo Alto - Mountain View Judicial District of the County of
Santa Clara, State of California.

 

36. Obligations Joint and Several; Performance.

(a) Lessee and each general partner of Lessee and their respective heirs,
executors, administrators, successors, and assigns, shall be jointly and
severally liable for timely performance of all the terms, covenants, agreements
and conditions herein contained. Upon the withdrawal, retirement, death, or
incapacity of any one or more general partners of Lessee or termination of the
partnership of Lessee:

(i) This Lease shall continue in full force and effect.

(ii) Each withdrawn or retired general partner and the estate of each deceased
or incapacitated general partner shall remain fully liable for timely
performance of all the terms, covenants, agreements and conditions herein
contained unless and until relieved of such liability as provided in the next
subparagraph (iii),

(iii) Each withdrawn or retired general partner and the estate of each deceased
or incapacitated general partner shall be fully relieved of any and all
liability arising in

 

18.



--------------------------------------------------------------------------------

connection with the performance of the terms, covenants, agreements and
conditions herein contained, except such liability as relates to an event
occurring on or before, or circumstances existing at, the effective date of the
written instrument hereinafter mentioned, when, but only when, Lessor has
received from a financially sound and responsible person, firm or corporation a
written instrument, in form satisfactory to Lessor, undertaking to perform all
the terms, covenants, agreements and conditions herein contained.

(b) There shall at all times during the terms of this Lease be in existence at
least one financially sound and responsible person, firm or corporation, who
shall have undertaken by written instrument, in form satisfactory to Lessor, to
perform all the terms, covenants, agreements and conditions herein contained, to
which person, firm or corporation, as the case may be, Lessor may look for
performance of such terms, covenants, agreements and conditions.

(c) Lessee shall designate a Managing Partner who shall have authority to
represent Lessee and to bind Lessee on all matters relating to this Lease.
Lessor may, at its option, refuse to deal with any person other than the
Managing Partner on matters relating to this Lease. The designation or
replacement of the Managing Partner shall be made only in writing, duly signed
by all the then general partners of Lessee.

(d) Lessee warrants: (i) that Lessee is a California limited partnership; and
(ii) that the general partners of Lessee are Charles S. McCandless and Jean A.
McCandless.

 

19.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this instrument in
duplicate by proper persons hereunto duly authorized as of the day and year
first hereinabove written.

 

Approved:    

THE BOARD OF TRUSTEES OF THE LELAND

STANFORD JUNIOR UNIVERSITY

[Illegible]

    By:  

/s/  Robert H. Augsburger      

[Illegible]

     

Robert H. Augsburger

Vice President for Business & Finance

      LESSOR     HANSEN PROPERTIES, LIMITED    

/s/  Charles S. McCandless

     

Charles S. McCandless

General Partner and Managing Partner

   

/s/  Jean A. McCandless

     

Jean A. McCandless

General Partner

      LESSEE

 

20.



--------------------------------------------------------------------------------

LOGO [g190049g81x05.jpg]

 



--------------------------------------------------------------------------------

LOGO [g190049g61i50.jpg]



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

STRIP PARCEL “B” PORTION OF STANFORD INDUSTRIAL PARK, PALO ALTO

SANTA CLARA COUNTY, CALIFORNIA

ALL THAT certain real property situate in the City of Palo Alto, County of Santa
Clara, State of California, described as follows:

BEGINNING at a point on the Southeasterly line of that certain 30 foot strip of
land, as said strip of land is described in that certain amendment of lease by
and between the Board of Trustees of the Leland Stanford Junior University and
the Southern Pacific Company, a Corporation, said amendment of lease being filed
for record in the office of the recorder of Santa Clara County, State of
California, on October 20, 1966 in Book 7541 of Official Records at Page 117,
said Southeasterly line having a radius of 2842.84 feet. Said Point of Beginning
being on said Southeasterly line at a point of intersection with the
Northwesterly line of that certain 2 acre parcel of land described in the Decree
of Final Distribution, a certified copy of which decree was filed for record
August 27, 1937 in Book 837 at Page 273, Official Records of Santa Clara County,
California, a radial line at said Point of Beginning bears North 59°18’45” West.

THENCE from said Point of Beginning along said 30 foot strip line on the arc of
a curve to the left having a radius of 2842.84 feet, a central angle of
10°44’02”, an arc distance of 532.58 feet to the TRUE POINT OF BEGINNING of the
herein described parcel.

THENCE from said TRUE POINT OF BEGINNING Southwesterly along said 30 strip line
on the arc of a curve to the left from a tangent which bears South 19°57’13”
West having a radius of 2842.84 feet, a central angle of 4°21’11”, an arc
distance of 215.99 feet; thence leaving the line of said 30 foot strip on a
non-radial line South 56°39’00” East 18.91 feet; thence Northeasterly along the
arc of a curve to the right, from a tangent which bears North 15°29’01” East
having a radius of 2824.84 feet, a central angle of 4°22’59” East, an arc
distance of 216.10 feet; thence leaving said curve on a non-radial line North
56°39’00” West 18.51 feet to the TRUE POINT OF BEGINNING.

RESERVING therefrom an easement for underground electric power and telephone
utilities and appurtenances thereto as conveyed to the City of Palo Alto, a
Municipal Corporation, by instrument recorded February 14, 1963 in Book 5905
Page 218 of Official Records, said easement being a strip of land 10 feet in
width.

Exhibit B to Lease



--------------------------------------------------------------------------------

EXHIBIT C

SUBLEASED PREMISES



--------------------------------------------------------------------------------

LOGO [g190049g14i80.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT D

JANITORIAL SPECIFICATIONS

[NOT APPLICABLE]



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF EXISTING FURNITURE IN SUBLEASED PREMISES

 

Furniture

   QTY

18” x 41.5” (3.5ft, 5-drawers tall) beige cabinets

  

20” x 3” (3ft, 2 drawers) beige cabinets

  

18” X 41.5” (~3.5ft, 2 drawers) beige cabinets

  

18” X 41.5” (`3.5ft, 2 drawers) gray cabinet

  

Beige safe cabinets (14.5” x 22”)

  

Gray safe cabinets

  

Chairs with wheels

  

Regular desk chairs

  

Work stations

  